                                                          Case 4:18-cv-00825-O Document 19-5 Filed 02/05/19                                                  Page 1 of 31 PageID 269




                                                                                                     Vol. 78                           Tuesday,
                                                                                                     No. 127                           July 2, 2013




                                                                                                     Part III
                                                                                                     Department of the Treasury
                                                                                                     Internal Revenue Service
                                                                                                     26 CFR Part 54

                                                                                                     Department of Labor
                                                                                                     Employee Benefits Security Administration
                                                                                                     29 CFR Parts 2510 and 2590

                                                                                                     Department of Health and Human Services
                                                                                                     45 CFR Parts 147 and 156
                                                                                                     Coverage of Certain Preventive Services Under the Affordable Care Act;
                                                                                                     Final Rules
emcdonald on DSK67QTVN1PROD with RULES3




                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00001   Fmt 4717   Sfmt 4717   E:\FR\FM\02JYR3.SGM   02JYR3
                                               39870 Case 4:18-cv-00825-O
                                                          Federal Register / Vol.Document   19-5
                                                                                  78, No. 127       FiledJuly
                                                                                              / Tuesday,  02/05/19
                                                                                                              2, 2013 / Page  2 of Regulations
                                                                                                                        Rules and  31 PageID 270

                                               DEPARTMENT OF THE TREASURY                               accommodations with respect to the                    part A of title XXVII of the Public
                                                                                                        contraceptive coverage requirement for                Health Service Act (PHS Act) relating to
                                               Internal Revenue Service                                 group health plans established or                     group health plans and health insurance
                                                                                                        maintained by eligible organizations                  issuers in the group and individual
                                               26 CFR Part 54                                           (and group health insurance coverage                  markets. The Affordable Care Act adds
                                               [TD–9624]                                                provided in connection with such                      section 715(a)(1) to the Employee
                                                                                                        plans), as well as student health                     Retirement Income Security Act of 1974
                                               RIN 1545–BJ60                                            insurance coverage arranged by eligible               (ERISA) and section 9815(a)(1) to the
                                                                                                        organizations that are institutions of                Internal Revenue Code (Code) to
                                               DEPARTMENT OF LABOR                                      higher education. These regulations also              incorporate the provisions of part A of
                                                                                                        finalize related amendments to                        title XXVII of the PHS Act into ERISA
                                               Employee Benefits Security                               regulations concerning Affordable                     and the Code, and to make them
                                               Administration                                           Insurance Exchanges.                                  applicable to group health plans and
                                                                                                        DATES: Effective date: These final                    health insurance issuers providing
                                               29 CFR Parts 2510 and 2590                                                                                     health insurance coverage in connection
                                                                                                        regulations are effective on August 1,
                                               RIN 1210–AB44                                            2013. Applicability date: With the                    with group health plans. The sections of
                                                                                                        exception of the amendments to the                    the PHS Act incorporated into ERISA
                                               DEPARTMENT OF HEALTH AND                                 religious employer exemption, which                   and the Code are sections 2701 through
                                               HUMAN SERVICES                                           apply to group health plans and health                2728.
                                                                                                        insurance issuers for plan years                         Section 2713(a)(4) of the PHS Act, as
                                               45 CFR Parts 147 and 156                                 beginning on or after August 1, 2013,                 added by the Affordable Care Act and
                                                                                                        these final regulations apply to group                incorporated into ERISA and the Code,
                                               [CMS–9968–F]                                                                                                   requires that non-grandfathered group
                                                                                                        health plans and health insurance
                                               RIN 0938–AR42                                                                                                  health plans and health insurance
                                                                                                        issuers for plan years beginning on or
                                                                                                                                                              issuers offering non-grandfathered
                                                                                                        after January 1, 2014.
                                               Coverage of Certain Preventive                                                                                 group or individual health insurance
                                               Services Under the Affordable Care                       FOR FURTHER INFORMATION CONTACT: For                  coverage provide benefits for certain
                                               Act                                                      inquiries related to the religious                    women’s preventive health services
                                                                                                        employer exemption and eligible                       without cost sharing, as provided for in
                                               AGENCIES: Internal Revenue Service,                      organization accommodations: Jacob                    comprehensive guidelines supported by
                                               Department of the Treasury; Employee                     Ackerman, Centers for Medicare &                      the Health Resources and Services
                                               Benefits Security Administration,                        Medicaid Services (CMS), Department                   Administration (HRSA). On August 1,
                                               Department of Labor; Centers for                         of Health and Human Services (HHS), at                2011, HRSA adopted and released
                                               Medicare & Medicaid Services,                            (410) 786–1565; Amy Turner or Beth                    guidelines for women’s preventive
                                               Department of Health and Human                           Baum, Employee Benefits Security                      health services (HRSA Guidelines)
                                               Services.                                                Administration (EBSA), Department of                  based on recommendations of the
                                               ACTION: Final rules.                                     Labor, at (202) 693–8335; Karen Levin,                independent Institute of Medicine. As
                                                                                                        Internal Revenue Service (IRS),                       relevant here, the HRSA Guidelines
                                               SUMMARY:   This document contains final                  Department of the Treasury, at (202)                  include all Food and Drug
                                               regulations regarding coverage of certain                927–9639.                                             Administration (FDA)-approved
                                               preventive services under section 2713                      For matters related to the Federally-              contraceptive methods, sterilization
                                               of the Public Health Service Act (PHS                    facilitated Exchange user fee                         procedures, and patient education and
                                               Act), added by the Patient Protection                    adjustment: Ariel Novick, CMS, HHS, at                counseling for women with
                                               and Affordable Care Act, as amended,                     (301) 492–4309.                                       reproductive capacity, as prescribed by
                                               and incorporated into the Employee                          Customer Service Information:                      a health care provider (collectively,
                                               Retirement Income Security Act of 1974                   Individuals interested in obtaining                   contraceptive services).1 Except as
                                               and the Internal Revenue Code. Section                   information from the Department of                    discussed later in this section, non-
                                               2713 of the PHS Act requires coverage                    Labor concerning employment-based                     grandfathered group health plans and
                                               without cost sharing of certain                          health coverage laws may call the EBSA                health insurance coverage are required
                                               preventive health services by non-                       Toll-Free Hotline at 1–866–444–EBSA                   to provide coverage consistent with the
                                               grandfathered group health plans and                     (3272) or visit the Department of Labor’s             HRSA Guidelines without cost sharing
                                               health insurance coverage. Among these                   Web site (www.dol.gov/ebsa).                          for plan years (in the individual market,
                                               services are women’s preventive health                   Information from HHS on private health                policy years) beginning on or after
                                               services, as specified in guidelines                     insurance coverage can be found on                    August 1, 2012.2
                                               supported by the Health Resources and                    CMS’s Web site (www.cms.gov/cciio),                      Interim final regulations
                                               Services Administration (HRSA). As                       and information on health care reform                 implementing section 2713 of the PHS
                                               authorized by the current regulations,                   can be found at www.HealthCare.gov.                   Act were published on July 19, 2010 (75
                                               and consistent with the HRSA                             SUPPLEMENTARY INFORMATION:                            FR 41726) (2010 interim final
                                               guidelines, group health plans
                                               established or maintained by certain                     I. Background                                            1 The HRSA Guidelines exclude services relating

                                               religious employers (and group health                       The Patient Protection and Affordable              to a man’s reproductive capacity, such as
                                               insurance coverage provided in                           Care Act (Pub. L. 111–148) was enacted                vasectomies and condoms.
emcdonald on DSK67QTVN1PROD with RULES3




                                                                                                                                                                 2 Interim final regulations published by the
                                               connection with such plans) are exempt                   on March 23, 2010. The Health Care and                Departments on July 19, 2010, generally provide
                                               from the otherwise applicable                            Education Reconciliation Act of 2010                  that plans and issuers must cover a newly
                                               requirement to cover certain                             (Pub. L. 111–152) was enacted on March                recommended preventive service starting with the
                                               contraceptive services. These final                      30, 2010. These statutes are collectively             first plan year (in the individual market, policy
                                                                                                                                                              year) that begins on or after the date that is one year
                                               regulations simplify and clarify the                     known as the Affordable Care Act. The                 after the date on which the new recommendation
                                               religious employer exemption. These                      Affordable Care Act reorganizes,                      is issued. 26 CFR 54.9815–2713T(b)(1); 29 CFR
                                               final regulations also establish                         amends, and adds to the provisions of                 2590.715–2713(b)(1); 45 CFR 147.130(b)(1).



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00002   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                          Case 4:18-cv-00825-O
                                                               Federal Register / Vol.Document   19-5
                                                                                       78, No. 127       FiledJuly
                                                                                                   / Tuesday,  02/05/19
                                                                                                                   2, 2013 / Page  3 of Regulations
                                                                                                                             Rules and  31 PageID 271 39871

                                               regulations). On August 1, 2011, the                     temporary enforcement safe harbor                      student health insurance coverage
                                               Departments of Health and Human                          would remain in effect until the first                 arranged by eligible organizations that
                                               Services (HHS), Labor, and the Treasury                  plan year beginning on or after August                 are institutions of higher education.
                                               (collectively, the Departments) amended                  1, 2013. The Departments committed to                     In the case of a self-insured group
                                               the 2010 interim final regulations to                    rulemaking during the 1-year safe                      health plan established or maintained
                                               provide HRSA with authority that                         harbor period to ensure more women                     by an eligible organization, the
                                               would effectively exempt group health                    broad access to recommended                            proposed regulations presented
                                               plans established or maintained by                       preventive services, including                         potential approaches under which the
                                               certain religious employers (and group                   contraceptive services, without cost                   third party administrator of the plan
                                               health insurance coverage provided in                    sharing, while simultaneously                          would arrange for a health insurance
                                               connection with such plans) from the                     protecting certain additional nonprofit                issuer to provide contraceptive coverage
                                               requirement to cover contraceptive                       religious organizations with religious                 to plan participants and beneficiaries
                                               services consistent with the HRSA                        objections to contraceptive coverage                   without cost sharing, premium, fee, or
                                               Guidelines (76 FR 46621) (2011                           from having to contract, arrange, pay, or              other charge to plan participants or
                                               amended interim final regulations), and,                 refer for such coverage.                               beneficiaries or to the eligible
                                               on the same date, HRSA exercised this                       On March 21, 2012, the Departments                  organization or its plan. An issuer (or its
                                               authority in the HRSA Guidelines such                    published an advance notice of                         affiliate) would be able to offset the
                                               that group health plans established or                   proposed rulemaking (ANPRM) that                       costs incurred by the third party
                                               maintained by these religious employers                  described and solicited comments on                    administrator and the issuer in the
                                               (and group health insurance coverage                     possible approaches to achieve these                   course of arranging and providing such
                                               provided in connection with such                         goals (77 FR 16501).                                   coverage by claiming an adjustment in
                                               plans) are exempt from the requirement                      On February 6, 2013, following                      the Federally-facilitated Exchange (FFE)
                                               to cover contraceptive services.3 The                    review of the comments on the ANPRM,                   user fee.
                                               2011 amended interim final regulations                   the Departments published proposed                        The Departments received over
                                               specified that, for purposes of this                     regulations at 78 FR 8456 (proposed                    400,000 comments (many of them
                                               exemption, a religious employer is one                   regulations). The regulations proposed                 standardized form letters) in response to
                                               that: (1) Has the inculcation of religious               to simplify and clarify the definition of              the proposed regulations. After
                                               values as its purpose; (2) primarily                     religious employer for purposes of the                 consideration of the comments, the
                                               employs persons who share its religious                  religious employer exemption. The                      Departments are publishing these final
                                               tenets; (3) primarily serves persons who                 regulations also proposed                              regulations. With the exception of the
                                               share its religious tenets; and (4) is a                 accommodations for health coverage                     amendments to the religious employer
                                               nonprofit organization described in                      established or maintained or arranged                  exemption, which apply to group health
                                               section 6033(a)(1) and (a)(3)(A)(i) or (iii)             by certain nonprofit religious
                                                                                                                                                               plans and group health insurance
                                               of the Code. Section 6033(a)(3)(A)(i) and                organizations with religious objections
                                                                                                                                                               issuers for plan years beginning on or
                                               (iii) of the Code refers to churches, their              to contraceptive coverage. These
                                                                                                                                                               after August 1, 2013, these final
                                               integrated auxiliaries, and conventions                  organizations were referred to as eligible
                                                                                                                                                               regulations apply to group health plans
                                               or associations of churches, as well as                  organizations.
                                                                                                                                                               and health insurance issuers for plan
                                               to the exclusively religious activities of                  The regulations proposed that, in the
                                                                                                                                                               years beginning on or after January 1,
                                               any religious order. Final regulations                   case of an insured group health plan
                                                                                                                                                               2014, which is when the majority of
                                               issued on February 10, 2012, adopted                     established or maintained by an eligible
                                                                                                                                                               plan years begin.6 7 Contemporaneously
                                               the definition of religious employer in                  organization, the health insurance issuer
                                                                                                        providing group health insurance                       issued amendments to the HRSA
                                               the 2011 amended interim final                                                                                  Guidelines implementing the simplified
                                               regulations without modification (2012                   coverage in connection with the plan
                                                                                                        would be required to assume sole                       and clarified religious employer
                                               final regulations).4                                                                                            exemption authorized by 45 CFR
                                                  Contemporaneous with the issuance                     responsibility, independent of the
                                                                                                        eligible organization and its plan, for                147.131(a) of these final regulations will
                                               of the 2012 final regulations, HHS, with
                                                                                                        providing contraceptive coverage to                    be effective on August 1, 2013.
                                               the agreement of the Departments of
                                               Labor and the Treasury, issued guidance                  plan participants and beneficiaries
                                                                                                                                                                  6 Section 2713(b) of the PHS Act and the
                                               establishing a temporary safe harbor                     without cost sharing, premium, fee, or                 companion provisions of ERISA and the Code
                                               from enforcement of the contraceptive                    other charge to plan participants or                   provide that the Secretary shall establish an interval
                                               coverage requirement by the                              beneficiaries or to the eligible                       of not less than one year between when new
                                               Departments for group health plans                       organization or its plan. The                          recommendations or guidelines under PHS Act
                                               established or maintained by certain                                                                            section 2713(a) are issued and the first plan year (in
                                                                                                        Departments proposed a comparable                      the individual market, policy year) for which
                                               nonprofit organizations with religious                   accommodation with respect to insured                  coverage of services addressed in such
                                               objections to contraceptive coverage                                                                            recommendations or guidelines must be in effect.
                                               (and group health insurance coverage                     Section 9815(a)(1) of the Internal Revenue Code,       Under the 2010 interim final regulations, the
                                               provided in connection with such                         issued on February 10, 2012, and reissued on           requirement on a non-exempt, non-grandfathered
                                                                                                        August 15, 2012. Available at: http://www.cms.gov/     group health plan or group or individual health
                                               plans).5 The guidance provided that the                  CCIIO/Resources/Files/Downloads/prev-services-         insurance policy to cover a newly recommended
                                                                                                        guidance-08152012.pdf. The guidance, as reissued       preventive service without cost sharing takes effect
                                                 3 The 2011 amended interim final regulations
                                                                                                        on August 15, 2012, clarifies, among other things,     starting with the first plan year (in the individual
                                               were issued and effective on August 1, 2011, and         that plans that took some action before February 10,   market, policy year) that begins on or after the date
                                               published on August 3, 2011(76 FR 46621).                2012, to try, without success, to exclude or limit     that is one year after the new recommendation is
emcdonald on DSK67QTVN1PROD with RULES3




                                                 4 The 2012 final regulations were published on         contraceptive coverage are not precluded from          issued. 26 CFR 54.9815–2713T(b)(1); 29 CFR
                                               February 15, 2012 (77 FR 8725).                          eligibility for the safe harbor. The temporary         2590.715–2713(b)(1); 45 CFR 147.130(b)(1). In the
                                                 5 Guidance on the Temporary Enforcement Safe           enforcement safe harbor is also available to insured   case of contraceptive services, this 1-year period
                                               Harbor for Certain Employers, Group Health Plans,        student health insurance coverage arranged by          ended on August 1, 2012, because the HRSA
                                               and Group Health Insurance Issuers with Respect to       nonprofit institutions of higher education with        Guidelines including such services were issued on
                                               the Requirement to Cover Contraceptive Services          religious objections to contraceptive coverage that    August 1, 2011. These final regulations do not alter
                                               Without Cost Sharing Under Section 2713 of the           meet the conditions set forth in the guidance. See     this effective date.
                                               Public Health Service Act, Section 715(a)(1) of the      final rule entitled ‘‘Student Health Insurance            7 This estimate is based on the Department of

                                               Employee Retirement Income Security Act, and             Coverage’’ published March 21, 2012 (77 FR 16457).     Labor’s analysis of Form 5500 data.



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00003   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                               39872 Case 4:18-cv-00825-O
                                                          Federal Register / Vol.Document   19-5
                                                                                  78, No. 127       FiledJuly
                                                                                              / Tuesday,  02/05/19
                                                                                                              2, 2013 / Page  4 of Regulations
                                                                                                                        Rules and  31 PageID 272

                                                  Two additional guidance documents                     treatment earlier.8 Further, Congress, by              also have medical benefits for women
                                               are being issued contemporaneously                       amending the Affordable Care Act                       who are contraindicated for pregnancy,
                                               with these final regulations. First, HHS                 during Senate consideration of the bill                and there are demonstrated preventive
                                               is issuing guidance extending the                        to ensure that recommended preventive                  health benefits from contraceptives
                                               temporary safe harbor from enforcement                   services for women would be covered                    relating to conditions other than
                                               of the contraceptive coverage                            adequately by non-grandfathered group                  pregnancy (for example, prevention of
                                               requirement by the Departments to                        health plans and health insurance                      certain cancers, menstrual disorders,
                                               encompass plan years beginning on or                     coverage, recognized that women have                   and acne).13 In addition, by reducing the
                                               after August 1, 2013, and before January                 unique health care needs.9 Such needs                  number of unintended pregnancies,
                                               1, 2014. This guidance continues to                      include contraceptive services.10                      contraceptives reduce the number of
                                               include a form to be used by an                             Some commenters asserted that                       women seeking abortions.14 It is for a
                                               organization during this temporary                       contraceptive services should not be                   woman and her health care provider in
                                               period to self-certify that its plan                     considered preventive health services,                 each particular case to weigh any risks
                                               qualifies for the temporary enforcement                  arguing that they do not prevent disease               against the benefits in deciding whether
                                               safe harbor. Second, as described in                     and have been shown by some studies                    to use contraceptive services in general
                                               more detail later in this preamble, HHS                  to be harmful to women’s health. The                   or any particular contraceptive service.
                                               and DOL are also issuing a self-                         HRSA Guidelines are based on                             Covering contraceptives also yields
                                               certification form to be executed by an                  recommendations of the independent                     significant cost savings. A 2000 study
                                               organization seeking to be treated as an                 Institute of Medicine (IOM), which                     estimated that it would cost 15 to 17
                                               eligible organization for purposes of an                 undertook a review of the scientific and               percent more not to provide
                                                                                                        medical evidence on women’s                            contraceptive coverage in employee
                                               accommodation under these final
                                                                                                        preventive services. As documented in                  health plans than to provide such
                                               regulations. This self-certification form
                                                                                                        the IOM report, ‘‘Clinical Preventive                  coverage, after accounting for both the
                                               is applicable in conjunction with the
                                                                                                        Services for Women: Closing the Gaps,’’                direct medical costs of pregnancy and
                                               accommodations under these final
                                                                                                        women experiencing an unintended                       the indirect costs, such as employee
                                               regulations (that is, for plan years                     pregnancy may not immediately be                       absence.15 Consistent with this finding,
                                               beginning on or after January 1, 2014),                  aware that they are pregnant, and thus                 when contraceptive coverage was added
                                               after the expiration of the temporary                    delay prenatal care. They also may be                  to the Federal Employees Health
                                               enforcement safe harbor.                                 less motivated to cease behaviors during               Benefits Program, premiums did not
                                               II. Overview of the Final Regulations                    pregnancy, such as smoking and                         increase because there was no resulting
                                                                                                        consumption of alcohol, that pose                      net health care cost increase.16 Specific
                                                  These final regulations promote two                   pregnancy-related risks. Studies show a                to public financing of contraceptive
                                               important policy goals. First, the                       greater risk of preterm birth and low                  services, a 2010 analysis projected that
                                               regulations provide women with access                    birth weight among unintended                          expanding access to family planning
                                               to contraceptive coverage without cost                   pregnancies.11 In addition,                            services under Medicaid saves $4.26 for
                                               sharing, thereby advancing the                           contraceptive use helps women improve                  every $1 spent.17 Additional research
                                               compelling government interests in                       birth spacing and therefore avoid the
                                               safeguarding public health and ensuring                  increased risk of adverse pregnancy                    89:S25–S33 (2005); Fuentes-Afflick, E., & Hessol,
                                               that women have equal access to health                   outcomes that comes with pregnancies                   N., Interpregnancy Interval and the Risk of
                                                                                                                                                               Premature Infants, Obstetrics & Gynecology,
                                               care. Second, the regulations advance                    that are too closely spaced. Short                     95(3):383–390 (2000).
                                               these interests in a narrowly tailored                   interpregnancy intervals in particular                    13 Institute of Medicine, Clinical Preventive

                                               fashion that protects certain nonprofit                  have been associated with low birth                    Services for Women: Closing the Gaps, Washington,
                                               religious organizations with religious                   weight, prematurity, and small-for-                    DC: National Academy Press, 2011, at p. 107.
                                                                                                                                                                  14 Institute of Medicine, Clinical Preventive
                                               objections to providing contraceptive                    gestational age births.12 Contraceptives
                                                                                                                                                               Services for Women: Closing the Gaps, Washington,
                                               coverage from having to contract,                                                                               DC: National Academy Press, 2011, at p. 105. See
                                                                                                          8 Institute of Medicine, Clinical Preventive
                                               arrange, pay, or refer for such coverage.                                                                       also, Peipert, J., et al., Preventing Unintended
                                                                                                        Services for Women: Closing the Gaps, Washington,      Pregnancies by Providing No-Cost Contraception,
                                               The regulations finalize the general                     DC: National Academy Press, 2011, at p. 16.            Obstetrics & Gynecology, 120(6): 1291–1297 (2012);
                                               approach described in the proposed                         9 S.Amdt. 2791 to S.Amdt. 2786 to H.R. 3590
                                                                                                                                                               see also Bongaarts, J., & Westoff, C., The Potential
                                               regulations, with modifications in                       (Service Members Home Ownership Tax Act of             Role of Contraception in Reducing Abortion,
                                               response to comments that are intended                   2009), December 3, 2009.                               Studies in Family Planning, 31(3): 193–202 (2000).
                                                                                                          10 Institute of Medicine, Clinical Preventive           15 Testimony of Guttmacher Inst., submitted to
                                               primarily to simplify administration of
                                                                                                        Services for Women: Closing the Gaps, Washington.      the Comm. on Preventive Servs. for Women,
                                               the policy.                                              DC: National Academy. Press, 2011, at p. 9; see also   Institute of Medicine, January 12, 2012, p. 11, citing
                                                  Section 2713 of the PHS Act reflects                  Sonfield, A., The Case for Insurance Coverage of       Bonoan, R. & Gonen, J.S., Promoting Healthy
                                                                                                        Contraceptive Services and Supplies Without Cost       Pregnancies: Counseling and Contraception as the
                                               a determination by Congress that                         Sharing, 14 Guttmacher Policy Review. 10 (2011),       First Step, Washington Business Group on Health,
                                               coverage of recommended preventive                       available at www.guttmacher.org/pubs/gpr/14/1/         Family Health in Brief, Issue No. 3. August 2000;
                                               services without cost sharing by non-                    gpr140107.html. See also Congressional Record,         see also Sonfield, A., The Case for Insurance
                                               grandfathered group health plans and                     S12025 (Dec. 1, 2009), S12114, S12271, S12277          Coverage of Contraceptive Services and Supplies
                                                                                                        (December 3, 2009) (statements of Senators B.          Without Cost Sharing, 14 Guttmacher Pol’y Rev. 10
                                               health insurance coverage is necessary                   Boxer, D. Feinstein, A. Franken, and B. Nelson,        (2011); Mavranezouli, I., Health Economics of
                                               to achieve access to basic health care for               respectively).                                         Contraception, 23 Best Practice & Res. Clinical
                                               more Americans. Individuals are more                       11 Gipson, J.D., et al., The Effects of Unintended   Obstetrics & Gynecology 187–198 (2009); Trussell,
                                               likely to use preventive services if they                Pregnancy on Infant, Child and Parental Health: A      J., et al., Cost Effectiveness of Contraceptives in the
emcdonald on DSK67QTVN1PROD with RULES3




                                                                                                        Review of the Literature, Studies on Family            United States, 79 Contraception 5–14 (2009);
                                               do not have to satisfy cost-sharing                                                                             Trussell, J., The Cost of Unintended Pregnancy in
                                                                                                        Planning, 2008, 39(1):18–38.
                                               requirements (such as a copayment,                         12 Conde-Aguledo, A., et al., Birth Spacing and      the United States, 75 Contraception 168–170 (2007).
                                               coinsurance, or a deductible). Use of                    Risk of Adverse Perinatal Outcomes—A Meta-                16 Dailard, C., Special Analysis: The Cost of

                                               preventive services results in a healthier               Analysis, Journal of the American Medical              Contraceptive Insurance Coverage, Guttmacher Rep.
                                               population and reduces health care                       Association, 295(15):1809–1823 (2006); see also        on Public Policy (March 2003).
                                                                                                        Zhu, B., Effect of Interpregnancy Interval on Birth       17 Sawhill, R., et al., An Ounce of Prevention:
                                               costs by helping individuals avoid                       Outcomes: Findings from Recent U.S. Studies,           Policy Prescriptions to Reduce the Prevalence of
                                               preventable conditions and receive                       International Journal of Gynecology & Obstetrics,      Fragile Families, Future of Children, 20(2):133–155.



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00004   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                          Case 4:18-cv-00825-O
                                                               Federal Register / Vol.Document   19-5
                                                                                       78, No. 127       FiledJuly
                                                                                                   / Tuesday,  02/05/19
                                                                                                                   2, 2013 / Page  5 of Regulations
                                                                                                                             Rules and  31 PageID 273 39873

                                               arrived at a similar conclusion and                      Research also shows that cost sharing                 coverage for recommended preventive
                                               found that, in total, services provided at               can be a significant barrier to access to             services without cost sharing.
                                               publicly funded family planning centers                  contraception.23 As IOM noted, women                  Accordingly, consistent with the general
                                               saved $5.1 billion in 2008.18                            use preventive services more than men,                rules for the provision of coverage for
                                                  Further, the importance of covering                   generating significant out-of-pocket                  recommended preventive services
                                               contraceptive services has been                          expenses for women.24 Thus,                           without cost sharing set forth in the
                                               recognized by many states, issuers, and                  eliminating cost sharing is particularly              2010 interim final regulations, nothing
                                               employers. Twenty-eight states now                       critical to addressing the gender                     prevents a plan or issuer from using
                                               have laws requiring health insurance                     disparity of concern here.                            reasonable medical management
                                               issuers to cover contraceptives.19 A                        The Departments aim to advance                     techniques to determine the frequency,
                                               2002 study found that more than 89                       these compelling public health and                    method, treatment, or setting for an item
                                               percent of insured plans covered                         gender equity interests by providing                  or service to the extent not specified in
                                               contraceptives.20 And a 2010 survey of                   more women broad access to                            a recommendation or guideline and
                                               employers revealed that 85 percent of                    recommended preventive services,                      nothing requires a plan or issuer that
                                               large employers and 62 percent of small                  including contraceptive services,                     has a network of health care providers
                                               employers offered coverage of FDA-                       without cost sharing, while                           to provide benefits or eliminate cost
                                               approved contraceptives, with another                    simultaneously protecting certain                     sharing for items or services that are
                                               32 percent of small employers reporting                  nonprofit religious organizations with                delivered out-of-network.25
                                               that they did not know whether they did                  religious objections to contraceptive
                                               so.21                                                                                                          B. Religious Employer Exemption and
                                                                                                        coverage from having to contract,                     Accommodations for Health Coverage
                                                  Furthermore, in directing non-                        arrange, pay, or refer for such coverage,
                                               grandfathered group health plans and                                                                           Established or Maintained or Arranged
                                                                                                        as described in these final regulations.              by Eligible Organizations—26 CFR
                                               health insurance coverage to cover                       Moreover, through these final
                                               preventive services and screenings for                                                                         54.9815–2713A, 29 CFR 2590.715–
                                                                                                        regulations, the Departments seek to                  2713A, 45 CFR 147.131
                                               women described in HRSA Guidelines                       achieve these goals in ways that take
                                               without cost sharing, the statute                        into account the responsibilities                       These sections of the final regulations
                                               acknowledges that both existing health                   imposed on health insurance issuers                   simplify and clarify the criteria for the
                                               coverage and existing preventive                         and third party administrators.                       religious employer exemption from the
                                               services recommendations often did not                                                                         contraceptive coverage requirement.
                                               adequately serve the unique health                       A. Amendments to Coverage of                          These sections also establish
                                               needs of women. This disparity placed                    Recommended Preventive Health                         accommodations with respect to the
                                               women in the workforce at a                              Services—26 CFR 54.9815–2713, 29 CFR                  contraceptive coverage requirement for
                                               disadvantage compared to their male                      2590.715–2713, 45 CFR 147.130                         group health plans established or
                                               coworkers. Research shows that access                       These sections of the final regulations            maintained by eligible organizations
                                               to contraception improves the social                     finalize technical amendments to the                  (and group health insurance coverage
                                               and economic status of women.22                          existing preventive services coverage                 provided in connection with such
                                                                                                        regulations as proposed. The final                    plans), as well as student health
                                                 18 Frost, J., et al., Contraceptive Needs and
                                                                                                        regulations amend paragraph (a) of the                insurance coverage arranged by eligible
                                               Services, National and State Data, 2008 Update,
                                               New York: Guttmacher Institute (2010).                   existing regulations so that the general              organizations that are institutions of
                                                 19 Sonfield, A., et al., U.S. Insurance Coverage of    requirement to provide coverage for                   higher education.
                                               Contraceptives and the Impact of Contraceptive           recommended preventive services
                                               Coverage Mandates, Perspectives on Sexual and
                                                                                                                                                              1. Religious Employer Exemption
                                               Reproductive Health 36(2):72–79, 2002.
                                                                                                        without cost sharing is subject to the
                                                                                                        religious employer exemption and                         Under the 2012 final regulations,
                                                 20 Sonfield, A., et al., U.S. Insurance Coverage of
                                                                                                        eligible organization accommodations                  HRSA has the authority to issue
                                               Contraceptives and the Impact of Contraceptive
                                               Coverage Mandates, Perspectives on Sexual and            discussed later in this section.                      guidelines in a manner that exempts
                                               Reproductive Health 36(2):72–79, 2002.                      The regulations also finalize proposed             group health plans established or
                                                 21 Claxton, G., et al., Employer Health Benefits:
                                                                                                        amendments to paragraph (a)(1)(iv) of                 maintained by religious employers (and
                                               2010 Annual Survey, Menlo Park, Cal.: Kaiser                                                                   group health insurance coverage
                                               Family Found. & Chicago, Illinois: Health Research       the existing regulations. As amended,
                                               & Education Trust, 2010. While many employers            the authorization for HRSA to exempt                  provided in connection with such
                                               included contraceptive coverage in their group           religious employers from the                          plans) from any requirement to cover
                                               health plans prior to the Affordable Care Act, the
                                                                                                        contraceptive coverage requirement and                contraceptive services consistent with
                                               Departments note that the contraceptive coverage                                                               the HRSA Guidelines that would
                                               requirement promotes the government’s interests          the definition of religious employer are
                                               with respect to even these plans’ participants and       now located in new 45 CFR 147.131(a)                  otherwise apply. A religious employer
                                               beneficiaries by ensuring that these plans cover         of the HHS regulation and incorporated                was defined for this purpose as one that:
                                               contraceptive services without cost sharing, a
                                                                                                        by reference in the regulations of the                (1) Has the inculcation of religious
                                               significant financial barrier to such services that                                                            values as its purpose; (2) primarily
                                               was prevalent before the contraceptive coverage          Departments of Labor and the Treasury.
                                               requirement. Institute of Medicine, Clinical                There are no other changes to the                  employs persons who share its religious
                                               Preventive Services for Women: Closing the Gaps,         provisions of the 2010 interim final                  tenets; (3) primarily serves persons who
                                               Washington, DC: National Academy Press, 2011, at
                                               p. 107. See also Postlethwaite, D., et al., A
                                                                                                        regulations related to providing                         25 See 26 CFR 54.9815–2713T(a)(3) and (4); 29
                                               Comparison of Contraceptive Procurement Pre- and                                                               CFR 2590.715–2713(a)(3) and (4); 45 CFR
                                               Post-Benefit Change, 76 Contraception 360 (2007).        Power to the Pill: The Impact of Contraceptive        147.130(a)(3) and (4). Note, however, if a plan or
emcdonald on DSK67QTVN1PROD with RULES3




                                                 22 Testimony of Guttmacher Institute, submitted        Freedom on Women’s Life Cycle Labor Supply,           issuer does not have in its network a provider who
                                               to the Comm. on Preventive Services for Women,           Quarterly Journal of Economics, 2006, 121(1):289–     can provide the particular service, then the plan or
                                               Institute of Medicine, January 12, 2012, p. 6, citing    320.                                                  issuer must cover the item or service when
                                                                                                          23 Postlethwaite, D., et al., A Comparison of
                                               Goldin, C. & Katz, L., Career and Marriage in the                                                              performed by an out-of-network provider and not
                                               Age of the Pill, American Economic Review, 2000,         Contraceptive Procurement Pre- and Post-Benefit       impose cost sharing with respect to the item or
                                               90(2):461–465; Goldin, C. & Katz, L.F., The Power        Change, 76 Contraception 360 (2007).                  service. See FAQs About Affordable Care Act
                                               of the Pill: Oral Contraceptives and Women’s Career        24 Institute of Medicine, Clinical Preventive       Implementation (Part XII), Q3 (February 20, 2013),
                                               and Marriage Decisions, Journal of Political             Services for Women: Closing the Gaps, Washington,     available at: http://www.dol.gov/ebsa/faqs/faq-
                                               Economy, 2002, 110(4):730–770; Bailey, M.J., More        DC: National Academy Press, 2011, p. 19.              aca12.html.



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00005   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                               39874 Case 4:18-cv-00825-O
                                                          Federal Register / Vol.Document   19-5
                                                                                  78, No. 127       FiledJuly
                                                                                              / Tuesday,  02/05/19
                                                                                                              2, 2013 / Page  6 of Regulations
                                                                                                                        Rules and  31 PageID 274

                                               share its religious tenets; and (4) is a                 commenters recommended that the                       guidelines will become effective
                                               nonprofit organization described in                      requirement to cover contraceptive                    beginning August 1, 2013.
                                               section 6033(a)(1) and 6033(a)(3)(A)(i)                  services be rescinded altogether.
                                                                                                                                                              2. Accommodations for Health Coverage
                                               or (iii) of the Code. Section                               Some commenters stated that the                    Established or Maintained or Arranged
                                               6033(a)(3)(A)(i) and (iii) of the Code                   exemption for religious employers                     by Eligible Organizations
                                               refers to churches, their integrated                     should be eliminated and that religious
                                               auxiliaries, and conventions or                          employers should instead be subject to                   In addition to simplifying and
                                               associations of churches, as well as to                  the accommodations for eligible                       clarifying the definition of religious
                                               the exclusively religious activities of                  organizations so that their employees                 employer, these final regulations
                                               any religious order.                                     may also receive alternative                          establish accommodations with respect
                                                  The Departments proposed to                           contraceptive coverage without cost                   to the contraceptive coverage
                                               simplify and clarify the definition of                   sharing. Other commenters opposed                     requirement for health coverage
                                               religious employer by eliminating the                    eliminating the first three prongs of the             established or maintained or arranged
                                               first three prongs and clarifying the                    definition of religious employer, stating             by eligible organizations, as defined in
                                               fourth prong of the definition. Under                    that only churches and other houses of                these final regulations. After meeting a
                                               this proposal, an employer that is                       worship that meet the criteria of all of              self-certification standard, as described
                                               organized and operates as a nonprofit                    the prongs should be subject to the                   in more detail in this preamble,
                                               entity and is referred to in section                     exemption. Many commenters agreed                     nonprofit religious organizations that
                                               6033(a)(3)(A)(i) or (iii) of the Code                    with the Departments that the proposed                qualify for these accommodations are
                                               would be considered a religious                          definition of religious employer would                not required to contract, arrange, pay, or
                                               employer for purposes of the religious                   not materially expand the universe of                 refer for contraceptive coverage;
                                               employer exemption. These proposed                                                                             however, plan participants and
                                                                                                        religious employers, but others felt that
                                               amendments were intended to eliminate                                                                          beneficiaries (or student enrollees and
                                                                                                        the proposed definition would unduly
                                               any question as to whether group health                                                                        their covered dependents) will still
                                                                                                        broaden it.
                                               plans of houses of worship that provide                                                                        benefit from separate payments for
                                                                                                           Based on their review of these                     contraceptive services without cost
                                               educational, charitable, or social                       comments, the Departments are
                                               services to their communities qualify for                                                                      sharing or other charge in accordance
                                                                                                        finalizing without change the definition              with section 2713 of the PHS Act and
                                               the exemption. Specifically, they were                   of religious employer in the proposed
                                               intended to ensure that an otherwise                                                                           the companion provisions of ERISA and
                                                                                                        regulations. As indicated in the                      the Code. As discussed later in this
                                               exempt plan is not disqualified because                  preamble to the proposed regulations
                                               the employer’s purposes extend beyond                                                                          section, the accommodations
                                                                                                        (78 FR 8461), the simplified and                      established under these final regulations
                                               the inculcation of religious values or                   clarified definition of religious
                                               because the employer hires or serves                                                                           do not require the issuance of a separate
                                                                                                        employer does not expand the universe                 excepted benefits individual health
                                               people of different religious faiths. The                of religious employers that qualify for
                                               Departments also proposed to clarify                                                                           insurance policy covering contraceptive
                                                                                                        the exemption beyond that which was                   services, as set forth in the proposed
                                               that, for purposes of the religious                      intended in the 2012 final regulations,
                                               employer exemption, an employer that                                                                           regulations, but instead require a
                                                                                                        but only eliminates any perceived                     simpler method of providing direct
                                               is organized and operates as a nonprofit                 potential disincentive for religious
                                               entity is not limited to any particular                                                                        payments for contraceptive services.
                                                                                                        employers to provide educational,
                                               form of entity under state law. The                      charitable, and social services to their              a. Definition of Eligible Organization
                                               Departments reiterate that, under this                   communities. The Departments believe                     The final regulations retain the
                                               standard, it is not necessary to                         that the simplified and clarified                     definition of eligible organization set
                                               determine the federal tax-exempt status                  definition of religious employer                      forth in the proposed regulations.
                                               of the nonprofit entity in determining                   continues to respect the religious                    Accordingly, under these final
                                               whether the religious employer                           interests of houses of worship and their              regulations, an eligible organization is
                                               exemption applies.26                                     integrated auxiliaries in a way that does             an organization that: (1) Opposes
                                                  The Departments received numerous                     not undermine the governmental                        providing coverage for some or all of the
                                               comments addressing the definition of                    interests furthered by the contraceptive              contraceptive services required to be
                                               religious employer. Some commenters                      coverage requirement. Houses of                       covered under section 2713 of the PHS
                                               stated that the proposed definition of                   worship and their integrated auxiliaries              Act and the companion provisions of
                                               religious employer was too narrow and                    that object to contraceptive coverage on              ERISA and the Code on account of
                                               should be broadened to include all                       religious grounds are more likely than                religious objections; (2) is organized and
                                               employers, both nonprofit and for-                       other employers to employ people of the               operates as a nonprofit entity; (3) holds
                                               profit, that have a religious objection to               same faith who share the same                         itself out as a religious organization; and
                                               providing contraceptive coverage in                      objection, and who would therefore be                 (4) self-certifies that it satisfies the first
                                               their group health plan. Some                            less likely than other people to use                  three criteria (as discussed in more
                                               commenters requested that the                            contraceptive services even if such                   detail later in this section).
                                               definition of religious employer be                      services were covered under their plan.                  Some commenters requested that the
                                               expanded to exempt not only churches                        Contemporaneous with the issuance                  definition of eligible organization be
                                               and other houses of worship, but also                    of these final regulations, HRSA is                   broadened to include nonprofit secular
                                               religiously affiliated hospitals and other               issuing amended guidelines                            employers and for-profit employers with
emcdonald on DSK67QTVN1PROD with RULES3




                                               health care organizations and other                      implementing the simplified and                       religious objections to contraceptive
                                               religiously affiliated ministries using the              clarified religious employer exemption                coverage. Other commenters urged that
                                               concepts of Code section 414(e). Other                   authorized by 45 CFR 147.131(a) of                    the definition not be extended to for-
                                                 26 Similarly, whether a nonprofit entity is a
                                                                                                        these final regulations (and incorporated             profit employers, arguing that for-profit
                                               religious employer is determined under this
                                                                                                        by reference in 26 CFR 54.9815–                       employers should not be accommodated
                                               definition without regard to whether the entity files    2713(a)(1)(iv) and 29 CFR 2590.715–                   because their purposes are commercial,
                                               Form 990 with the IRS.                                   2713(a)(1)(iv)). The amendments to the                not religious. Additionally, several


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00006   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                          Case 4:18-cv-00825-O
                                                               Federal Register / Vol.Document   19-5
                                                                                       78, No. 127       FiledJuly
                                                                                                   / Tuesday,  02/05/19
                                                                                                                   2, 2013 / Page  7 of Regulations
                                                                                                                             Rules and  31 PageID 275 39875

                                               commenters recommended clarifying                         making such records available to the                  enforcement safe harbor, which is also
                                               how an eligible organization would                        public. Other commenters argued that                  being issued contemporaneously with
                                               show that it holds itself out as a                        the act of self-certification would                   these final regulations.
                                               religious organization. Specifically,                     infringe on the First Amendment right
                                                                                                                                                               c. Separate Payments for Contraceptive
                                               commenters suggested clarifying that                      of free speech.
                                                                                                            The final regulations do not require               Services for Participants and
                                               only organizations that prominently and
                                                                                                         the self-certification to be submitted to             Beneficiaries in Insured Group Health
                                               consistently hold themselves out to the
                                                                                                         any of the Departments. An eligible                   Plans
                                               public as religious organizations may
                                               qualify for an accommodation.                             organization must simply maintain the                    The proposed regulations provided, in
                                                  The Departments decline to adopt                       self-certification (executed by an                    the case of an insured group health plan
                                               these suggestions. The definition of                      authorized representative of the                      established or maintained by an eligible
                                               eligible organization in these final                      organization) in its records, in a manner             organization, that the health insurance
                                               regulations is the same as that in the                    consistent with the record retention                  issuer providing group coverage in
                                               proposed regulations, and is intended to                  requirements under section 107 of                     connection with the plan be required to
                                               allow health coverage established or                      ERISA, and make the self-certification                assume sole responsibility, independent
                                               maintained or arranged by various types                   available for examination upon request.               of the eligible organization and its plan,
                                               of nonprofit religious organizations with                 The Departments believe that the                      for providing separate individual health
                                               religious objections to contraceptive                     requirement to make the self-                         insurance policies covering
                                               coverage to qualify for an                                certification available for examination               contraceptive services for plan
                                               accommodation. Consistent with                            upon request appropriately balances                   participants and beneficiaries without
                                               religious accommodations in related                       regulators’, issuers’, third party                    cost sharing, premium, fee, or other
                                               areas of federal law, such as the                         administrators’, and plan participants                charge to plan participants or
                                               exemption for religious organizations                     and beneficiaries’ (and student enrollees             beneficiaries or to the eligible
                                               under Title VII of the Civil Rights Act                   and their covered dependents’) interest               organization or its plan. Under this
                                               of 1964, the definition of eligible                       in verifying compliance and eligible                  proposal, an organization seeking to be
                                               organization in these final regulations                   organizations’ interest in avoiding                   treated as an eligible organization would
                                               does not extend to for-profit                             undue inquiry into their character,                   need only to meet the self-certification
                                               organizations. The Departments are                        mission, or practices. Further, the                   standard. The issuer, in turn, would
                                               unaware of any court granting a                           Departments do not believe that the self-             automatically enroll plan participants
                                               religious exemption to a for-profit                       certification standard infringes on                   and beneficiaries in separate individual
                                               organization, and decline to expand the                   freedom of speech.                                    health insurance policies that cover
                                               definition of eligible organization to                       The proposed regulations provided                  contraceptive services (and notify them
                                               include for-profit organizations.                         that the self-certification would specify             of such enrollment) without the
                                                  b. Self-Certification                                  the contraceptive services for which the              imposition of any cost-sharing
                                                  Each organization seeking to be                        organization will not establish,                      requirement (such as a copayment,
                                               treated as an eligible organization under                 maintain, administer, or fund coverage.               coinsurance, or a deductible), premium,
                                               the final regulations, to avoid                           The final regulations eliminate this                  fee, or other charge on plan participants
                                               contracting, arranging, paying, or                        requirement, pursuant to the standard                 or beneficiaries or on the eligible
                                               referring for contraceptive coverage, is                  exclusion policy discussed later in this              organization or its plan.
                                               required to self-certify, prior to the                    section. Further, the final regulations                  Some commenters stated that the
                                               beginning of the first plan year to which                 provide that, if an organization seeks to             Departments should not provide a
                                               an accommodation is to apply, that it                     be treated as an eligible organization                tailored accommodation for an eligible
                                               meets the definition of an eligible                       under the final regulations, an issuer or             organization that objects to only some
                                               organization.27 The self-certification (as                third party administrator may not                     types of contraceptive services. These
                                               described in these final regulations)                     require any documentation from the                    commenters said that customizing
                                               needs to be executed once. A copy of                      organization beyond its self-certification            individual contraceptive policies for
                                               the self-certification needs to be                        as to its status as an eligible                       participants and beneficiaries (or
                                               provided to a new health insurance                        organization. The form to be used for                 students enrollees and their covered
                                               issuer or a new third party administrator                 the self-certification is being finalized             dependents) in plans of eligible
                                               if the eligible organization changes                      contemporaneous with the issuance of                  organizations based on the differing
                                               issuers or third party administrators.                    these final regulations through the                   religious objections to contraceptive
                                               Comments addressing this topic                            process provided for under the                        coverage of each eligible organization
                                               generally approved of the approach                        Paperwork Reduction Act of 1995.                      would create an administrative burden
                                               proposed by the Departments, but some                        As discussed previously, the self-                 for issuers and confuse plan participants
                                               commenters suggested that stronger                        certification form is applicable in                   and beneficiaries (or student enrollees
                                               protections were needed to promote                        conjunction with the accommodations                   and their covered dependents). Some
                                               oversight, enforcement, and                               under these final regulations (that is, for           commenters also noted that requiring
                                               transparency and to prevent abuse. For                    plan years beginning on or after January              coordination of benefits might not be
                                               example, some commenters                                  1, 2014), after the expiration of the                 feasible, because many states prohibit
                                               recommended requiring eligible                            temporary enforcement safe harbor. The                coordination between individual and
                                               organizations to file their self-                         self-certification standard referenced in             group health insurance coverage.
                                                                                                         these final regulations (and the form to                 In response to these comments, the
emcdonald on DSK67QTVN1PROD with RULES3




                                               certifications with the Departments and
                                                                                                         be executed by an eligible organization               final regulations provide that an issuer
                                                  27 Although not required to do so by these final       to make such self-certification, which is             providing payments for contraceptive
                                               regulations, nothing in these final regulations           being issued contemporaneously with                   services in accordance with these final
                                               prevents a religious employer from drafting and           these final regulations) are different                regulations may use a standard
                                               executing a self-certification regarding its status as
                                               a religious employer and sharing the self-
                                                                                                         from the standard (and the form)                      exclusion from a group health insurance
                                               certification with issuers, plan service providers,       associated with the guidance regarding                policy that encompasses all
                                               plan participants or beneficiaries, or others.            the extension of the temporary                        recommended contraceptive services


                                          VerDate Mar<15>2010    17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00007   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                               39876 Case 4:18-cv-00825-O
                                                          Federal Register / Vol.Document   19-5
                                                                                  78, No. 127       FiledJuly
                                                                                              / Tuesday,  02/05/19
                                                                                                              2, 2013 / Page  8 of Regulations
                                                                                                                        Rules and  31 PageID 276

                                               and not violate PHS Act section 2713                     policies that cover contraceptive                     administrative complexity for issuers.
                                               and the companion provisions of ERISA                    services, represents a simpler approach               At the same time, because the payments
                                               and the Code with respect to the                         and responds to concerns raised by                    for contraceptive services are not a
                                               requirement to cover contraceptive                       commenters, while still ensuring that                 group health plan benefit under this
                                               services. While issuers may, at their                    eligible organizations and their plans do             approach, this policy ensures that
                                               option, choose to offer customized                       not contract, arrange, pay, or refer for              eligible organizations and their plans do
                                               exclusions from group health insurance                   such coverage, and that contraceptive                 not contract, arrange, pay, or refer for
                                               policies based on the differing religious                coverage is expressly excluded from the               contraceptive coverage, and that such
                                               objections to contraceptive coverage of                  group health insurance coverage.                      coverage is expressly excluded from
                                               each eligible organization (or offer                        Under these final regulations, as                  their group health insurance policies.
                                               several different but standardized                       under the proposed regulations, the                   This approach also minimizes barriers
                                               exclusions from group health insurance                   eligible organization need only meet the              in access to care because plan
                                               policies from which eligible                             self-certification standard and provide               participants and beneficiaries (and their
                                               organizations may choose), they are not                  to the issuer a copy of its self-                     health care providers) do not have to
                                               required to do so under these final                      certification. The issuer that receives the           have two separate health insurance
                                               regulations. Regardless of whether an                    copy of the self-certification from the               policies (that is, the group health
                                               issuer uses a standard or customized                     eligible organization must expressly                  insurance policy and the individual
                                               exclusion from a group health insurance                  exclude contraceptive coverage—either                 contraceptive coverage policy).
                                               policy, plan participants and                            all contraceptive coverage or coverage of             Furthermore, Small Business Health
                                               beneficiaries (and student enrollees and                 specific contraceptive services if the                Insurance Options Programs (SHOPs)
                                               their covered dependents) are assured                    issuer chooses to customize the                       (the small group market Exchanges) do
                                               that the issuer will make payments for                   exclusion—from the group health                       not need to make operational changes as
                                               any recommended contraceptive                            insurance coverage of the eligible                    a result of the accommodation. Small
                                               services excluded from the group health                  organization. The issuer must also                    employers that are eligible organizations
                                               insurance policy (or student health                      notify plan participants and                          purchasing coverage through a SHOP
                                               insurance coverage).                                     beneficiaries, contemporaneous with (to               can simply provide a copy of their self-
                                                  Some commenters noted that the                        the extent possible) but separate from                certification to the issuer (rather than
                                               proposed individual health insurance                     any application materials distributed in              provide it to the SHOP) to ensure that
                                               policies covering contraceptive services                 connection with enrollment (or re-                    their small group market policy is
                                               might not be viewed as enforceable                       enrollment) in group health coverage                  provided in a manner consistent with
                                               contracts under state contract law                       that is effective beginning on the first              these final regulations.
                                               because there would be no premium                        day of each applicable plan year, that                   Although these payments for
                                               associated with the coverage and no                      the issuer provides payments for                      contraceptive services are not benefits
                                               ability for an individual to decline                     contraceptive services at no cost                     under a health insurance policy, to
                                               coverage. Commenters suggested that                      separate from the group health plan for               fulfill an issuer’s responsibilities under
                                               states would need to develop new                         so long as the participant or beneficiary             section 2713 of the PHS Act and the
                                               regulatory processes for reviewing forms                 remains enrolled in the plan, as                      companion provisions of ERISA and the
                                               and rates for such policies, and noted                   discussed later in this section. Unlike               Code and consistent with the proposed
                                               that the inability to charge a premium                   under the proposed regulations, the                   regulations, an issuer must make them
                                               for such policies could raise actuarial                  issuer is not required to issue to plan               available in a way that meets minimum
                                               soundness and financial reserve                          participants and beneficiaries                        standards for consumer protection,
                                               concerns. Commenters also noted that                     individual health insurance policies                  which would ordinarily accompany
                                               state laws would prevent issuers                         covering contraceptive services, and,                 coverage of recommended preventive
                                               licensed to issue group health insurance                 thus, there is no need to consider such               health services without cost sharing
                                               policies in one state from issuing                       coverage excepted benefits, as proposed.              under section 2713 of the PHS Act and
                                               individual health insurance policies to                  Instead, under these final regulations,               the companion provisions of ERISA and
                                               employees of an eligible organization                    the issuer must, as a federal regulatory              the Code. Thus, issuers, in order to
                                               residing in other states, and expressed                  requirement, provide payments for                     satisfy their regulatory obligations under
                                               concern about the cost and                               contraceptive services for plan                       these final regulations, must make these
                                               administrative complexity of issuing                     participants and beneficiaries, separate              payments for contraceptive services in a
                                               and administering individual                             from the group health plan, without the               manner consistent with the
                                               contraceptive coverage policies.                         imposition of cost sharing, premium,                  requirements under the following
                                                  These final regulations achieve the                   fee, or other charge on plan participants             provisions of the PHS Act and the
                                               same end by requiring that a health                      or beneficiaries or on the eligible                   companion provisions of ERISA and the
                                               insurance issuer providing group health                  organization or its plan. Under this                  Code (and their implementing
                                               insurance coverage in connection with a                  simplified approach, issuers will not                 regulations): PHS Act sections 2706
                                               group health plan established or                         incur the associated administrative costs             (non-discrimination in health care),
                                               maintained by an eligible organization                   of issuing individual contraceptive                   2709 (coverage for individuals
                                               assume sole responsibility for providing                 coverage policies.                                    participating in approved clinical trials),
                                               separate payments for contraceptive                         This simpler approach to the                       2711 (no lifetime or annual limits), 2713
                                               services directly for plan participants                  accommodation for insured coverage                    (coverage of preventive health services),
                                               and beneficiaries, without cost sharing,                 does not trigger certain aspects of state
emcdonald on DSK67QTVN1PROD with RULES3




                                                                                                                                                              2719 (appeals process), and 2719A
                                               premium, fee, or other charge to plan                    insurance law. As the payments at issue
                                                                                                                                                              (patient protections), as incorporated by
                                               participants or beneficiaries or to the                  derive solely from a federal regulatory
                                                                                                                                                              reference into ERISA section 715 and
                                               eligible organization or its plan. The                   requirement, not a health insurance
                                                                                                                                                              Code section 9815.28 Consistent with
                                               requirement that, for plan participants                  policy, they do not implicate issues
                                               and beneficiaries, issuers provide                       such as issuer licensing and product                    28 With respect to the accommodation for self-
                                               payments for contraceptive services, in                  approval requirements under state law,                insured coverage of eligible organizations under
                                               lieu of individual health insurance                      and they minimize cost and                            these final regulations, a comparable requirement to



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00008   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                          Case 4:18-cv-00825-O
                                                               Federal Register / Vol.Document   19-5
                                                                                       78, No. 127       FiledJuly
                                                                                                   / Tuesday,  02/05/19
                                                                                                                   2, 2013 / Page  9 of Regulations
                                                                                                                             Rules and  31 PageID 277 39877

                                               these standards and as described in the                  health.30 31 The Departments are                              One commenter suggested that it
                                               2010 interim final regulations, an issuer                unaware of any studies to the                              would be possible to view the provision
                                               may apply reasonable medical                             contrary.32                                                of contraceptive coverage as cost neutral
                                               management techniques and may                               Some commenters raised specific                         if an issuer were to set the premium
                                               require that contraceptive services be                   premium rating and accounting issues                       otherwise charged to an eligible
                                               obtained in-network (if an issuer has a                  related to the proposed regulations’                       organization as though plan participants
                                               network of providers) in order for plan                  approach to the cost neutrality of issuers                 and beneficiaries did not have separate
                                               participants and beneficiaries to obtain                 providing contraceptive coverage. These                    contraceptive coverage. Other
                                               such services without cost sharing.29                    commenters generally asserted that the                     commenters argued that the rationale for
                                                                                                        cost savings due to lower pregnancy-                       providing Federally-facilitated
                                                  Issuers are prohibited from charging                  related costs and improvements in                          Exchange (FFE) user fee adjustments in
                                               any premium, fee, or other charge to                     women’s health would flow to                               connection with the accommodation for
                                               eligible organizations or their plans, or                employers through reduced premiums,                        self-insured group health plans of
                                               to plan participants or beneficiaries, for               thereby leaving issuers uncompensated                      eligible organizations was equally
                                               making payments for contraceptive                        for the cost of providing contraceptive                    applicable in the context of insured
                                               services, and must segregate the                         coverage. Further, commenters stated                       group health plans of eligible
                                               premium revenue collected from                           that, in the case of a group health                        organizations and recommended that
                                               eligible organizations from the monies                   insurance policy in the small group                        issuers be permitted to charge a
                                               they use to make such payments. In                       market, the small employer’s reduced                       premium or otherwise be compensated
                                               making such payments, the issuer must                    claims experience attributable to                          for providing contraceptive coverage.
                                               ensure that it does not use any                          contraceptive coverage (not including                         In response to these comments, the
                                               premiums collected from eligible                         the issuer’s direct costs of contraceptive                 Departments continue to believe that
                                               organizations. Issuers have flexibility in               coverage) would be spread across the                       issuers have various options for
                                               how to structure these payments,                         issuer’s single risk pool for the entire                   achieving cost neutrality,
                                               provided that the payments in no way                     small group market in a state and result                   notwithstanding that they must make
                                               involve the eligible organization, and                   in a lower index rate for pricing all of                   payments for contraceptive services
                                               provided that issuers are able to account                the issuer’s small group market                            without cost sharing, premium, fee, or
                                               for this segregation of funds in                         products. Thus, according to these                         other charge to the eligible organization,
                                               accordance with applicable, generally                    commenters, in both the large and small                    the group health plan, or plan
                                               accepted accounting and auditing                         group markets, issuers would not reap                      participants or beneficiaries.
                                               standards.                                               the cost savings attributable to                              Issuers of large group insured
                                                  The Departments stated in the                         contraceptive coverage, and would need                     products have an option by which they
                                               preamble of the proposed regulations                     to fund the costs of a free-standing                       can ensure that they accrue the cost
                                               that issuers would find that providing                   contraceptive coverage policy from                         savings from reduced pregnancy-related
                                               contraceptive coverage is at least cost                  some other source.                                         expenses and other health care costs.
                                               neutral because they would be insuring                                                                              For large group market products, issuers
                                                                                                           30 Bertko, J., Glied, S., et al. The Cost of Covering
                                               the same set of individuals under both                                                                              base premiums on an employer’s prior
                                                                                                        Contraceptives Through Health Insurance (February
                                               the group health insurance policies and                  9, 2012), http://aspe.hhs.gov/health/reports/2012/
                                                                                                                                                                   year claims cost (that is, experience
                                               the separate individual contraceptive                    contraceptives/ib.shtml; Washington Business               rating) and other factors.33 Some
                                               coverage policies and, as a result, would                Group on Health, Promoting Healthy Pregnancies:            commenters asserted that this rating
                                                                                                        Counseling and Contraception as the First Step,            practice means that any cost savings
                                               experience lower costs from                              Report of a Consultation with Business and Health
                                               improvements in women’s health,                          Leader (September 20, 2000), http://
                                                                                                                                                                   from fewer pregnancies and childbirths
                                               healthier timing and spacing of                          www.businessgrouphealth.org/pdfs/                          and improvements in women’s health
                                               pregnancies, and fewer unplanned                         healthypregnancy.pdf; Campbell, K.P., Investing in         will be passed to the employer in the
                                                                                                        Maternal and Child Health: An Employer’s Toolkit,          large group insured market. Given that
                                               pregnancies. The Departments continue                    National Business Group on Health http://
                                               to believe, and have evidence to                         www.businessgrouphealth.org/healthtopics/
                                                                                                                                                                   there appears to be no legal requirement
                                               support, that, with respect to the                       maternalchild/investing/docs/mch_toolkit.pdf;              that issuers use this particular rating
                                               accommodation for insured coverage                       Trussell, J., et al. The Economic Value of                 practice, and that this practice often
                                                                                                        Contraception: A Comparison of 15 Methods,                 entails adding costs to premiums that
                                               established under these final                            American Journal Public Health, 1995; 85(4):494–
                                               regulations, providing payments for                      503, Revenues of H.R. 3162, the Children’s Health
                                                                                                                                                                   are not based solely on the experience
                                               contraceptive services is cost neutral for               and Medicare Protection Act, for the Rules                 of the employer’s group,34 issuers
                                               issuers. Several studies have estimated                  Committee (August 1, 2007) http://www.cbo.gov/             reasonably could set the premium for an
                                                                                                        ftpdocs/85xx/doc8519/HR3162.pdf.                           eligible organization’s large group
                                               that the costs of providing contraceptive                   31 The Departments believe that these same cost
                                               coverage are balanced by cost savings                                                                               policy as if no payments for
                                                                                                        savings found by issuers of group health insurance
                                               from lower pregnancy-related costs and                   would also be found by issuers of student health           contraceptive services had been
                                               from improvements in women’s                             insurance coverage.                                        provided to plan participants and
                                                                                                           32 One commenter cited two studies disputing the        beneficiaries—reflecting the actual
                                                                                                        cost effectiveness of preventive health services, but      terms of the group policy, which
                                               provide separate payments for contraceptive              these studies are not specific to contraceptive
                                               services consistent with these consumer protections      services. Further, these studies find that preventive
                                                                                                                                                                   expressly excludes contraceptive
                                               is not explicitly placed on the third party              care is not cost effective when a large population         coverage. This approach would be
                                               administrator. This is because, as the plan              receives the preventive service but only a small           consistent with pricing methodologies
emcdonald on DSK67QTVN1PROD with RULES3




                                               administrator for contraceptive coverage, the third      fraction of that population would have developed           currently used in the health insurance
                                               party administrator is already required to comply        the condition being prevented, a circumstance not
                                               with these consumer protections, as well as all          presented here. See Cohen, J., et al., New England
                                                                                                                                                                   industry.
                                               other provisions of ERISA that are applicable to         Journal of Medicine. 2008, 358:661–663 (February
                                               group health plans, including ERISA sections 104         14, 2008) http://www.nejm.org/toc/nejm/358/7;                33 http://www.nahu.org/consumer/Group

                                               and 503, and the requirements of Part 7 of ERISA.        CBO Letter to Congressman Nathan Deal, (August             Insurance.cfm.
                                                  29 See 26 CFR 54.9815–2713T(a)(3) and (4); 29         7, 2009). http://www.cbo.gov/sites/default/files/            34 http://www.actuary.org/files/Draft_Large_

                                               CFR 2590.715–2713(a)(3) and (4); 45 CFR                  cbofiles/ftpdocs/104xx/doc10492/08-07-                     Group_Medical_Business_Practice_Note_Jan_
                                               147.130(a)(3) and (4).                                   prevention.pdf.                                            2013.pdf.



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00009   Fmt 4701   Sfmt 4700    E:\FR\FM\02JYR3.SGM     02JYR3
                                               39878 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          19-5
                                                                                   78, No. 127      Filed July
                                                                                               / Tuesday, 02/05/19
                                                                                                               2, 2013 /Page
                                                                                                                        Rules 10
                                                                                                                              andofRegulations
                                                                                                                                    31 PageID 278

                                                  Another option is to treat the cost of                corridor program calculations.38 This                   eligible organization and its plan would
                                               payments for contraceptive services for                  adjustment compensates for any                          be held harmless if the issuer were to
                                               women enrolled in insured group health                   increase in incurred claims associated                  fail to comply with the requirement to
                                               plans established or maintained by                       with making payments for contraceptive                  provide separate payments for
                                               eligible organizations as an                             services.                                               contraceptive services for plan
                                               administrative cost that is spread across                   Several commenters expressed                         participants and beneficiaries at no cost.
                                               the issuer’s entire risk pool, excluding                 concern that participants and                           Some commenters requested that the
                                               plans established or maintained by                       beneficiaries in plans of eligible                      Departments codify this policy in
                                               eligible organizations given that issuers                organizations would be automatically                    regulation text. Accordingly, this policy
                                               are prohibited from charging any                         enrolled in individual contraceptive                    is now codified in paragraph (e) of 26
                                                                                                        coverage policies and recommended                       CFR 54.9815–2713A, 29 CFR 2590.715–
                                               premium, fee, or other charge to eligible
                                                                                                        providing an opt-out for plan                           2713A, and 45 CFR 147.131 of these
                                               organizations or their plans for
                                                                                                        participants and beneficiaries who                      final regulations.
                                               providing payments for contraceptive
                                                                                                        object to contraceptive coverage on                        To summarize, the following are the
                                               services. In the small group market,                     religious grounds. Other commenters
                                               issuers are required beginning in 2014                                                                           key elements of the accommodation that
                                                                                                        stated that allowing participants and                   is being made for eligible organizations
                                               to treat all of their non-grandfathered                  beneficiaries to opt out of such
                                               business within a state as a single risk                                                                         with insured group health plans:
                                                                                                        contraceptive coverage would create an
                                               pool, and administrative costs may be                    administrative burden on issuers and                       • An organization seeking to be
                                               spread evenly across all plans in the                    privacy concerns for individuals                        treated as an eligible organization needs
                                               single risk pool (although issuers are                   because the issuers would know which                    only to self-certify that it is an eligible
                                               permitted to apply them on a plan                        individuals opted in or opted out of                    organization, provide the issuer with a
                                               basis). In the large group market, while                 such coverage. The simplified approach                  copy of the self-certification, and satisfy
                                               there is no single risk pool requirement,                described in these final regulations                    the recordkeeping and inspection
                                               issuers generally spread administrative                  eliminates this issue altogether, because               requirements of the self-certification
                                               costs across their entire book of                        issuers are not required to issue                       standard.
                                               business.35 In 2011, health insurance                    individual contraceptive coverage                          • The issuer that receives a self-
                                               issuers earned approximately $290                        policies at all.39 Rather, they are                     certification must then expressly
                                               billion in premiums in the insured                       required only to provide payments for                   exclude contraceptive coverage from the
                                               small and large group markets.36 If the                  contraceptive services for those plan                   eligible organization’s group health
                                               cost of providing payments for                           participants and beneficiaries who opt                  insurance coverage.
                                               contraceptive services for participants                  to use such services. Nothing in these                     • The issuer must, contemporaneous
                                               and beneficiaries in insured group                       final regulations compels any plan                      with (to the extent possible), but
                                               health plans established or maintained                   participant or beneficiary to use such                  separate from, any application materials
                                               by eligible organizations were treated as                services, and nothing causes                            distributed in connection with
                                               an administrative cost spread across an                  participants or beneficiaries to be                     enrollment (or re-enrollment) in group
                                               issuer’s entire book of business                         automatically enrolled in contraceptive                 health coverage that is effective
                                               (excluding plans established or                          coverage; therefore, these concerns are                 beginning on the first day of each
                                               maintained by eligible organizations),                   addressed without the need for an opt-                  applicable plan year, notify plan
                                               the cost of providing such payments                      out mechanism. Moreover, nothing in                     participants and beneficiaries that the
                                               would result in an imperceptible                         these final regulations precludes                       issuer provides separate payments for
                                               increase in administrative load.37 These                 employers or others from expressing any                 contraceptive services at no cost for so
                                               changes in premiums would be                             opposition to the use of contraceptives                 long as the participant or beneficiary
                                               negligible and effectively cost neutral to               or requires health care providers to                    remains enrolled in the plan.
                                                                                                        prescribe or provide contraceptives, if                    • The issuer must segregate premium
                                               issuers, even before considering any
                                                                                                        doing so is against their religious                     revenue collected from the eligible
                                               reductions in claims costs that accrue to
                                                                                                        beliefs.                                                organization from the monies used to
                                               the issuer.                                                 The Departments explained in the                     make payments for contraceptive
                                                  Under either option, after meeting the                preamble of the proposed regulations                    services. When it makes payments for
                                               self-certification standard, the eligible                that a health insurance issuer providing                contraceptive services used by plan
                                               organization would not contract,                         group health insurance coverage in                      participants and beneficiaries, the issuer
                                               arrange, pay, or refer for contraceptive                 connection with a group health plan                     must do so without imposing any
                                               coverage.                                                established or maintained by an eligible                premium, fee, or other charge, or any
                                                  HHS intends to clarify in guidance                    organization would be held harmless if                  portion thereof, directly or indirectly,
                                               that an issuer of group health insurance                 the issuer relied in good faith on a                    on the eligible organization, its group
                                               coverage that makes payments for                         representation by the organization as to                health plan, or its plan participants or
                                                                                                        its eligibility for the accommodation                   beneficiaries. In making such payments,
                                               contraceptive services under these final
                                                                                                        and such representation was later                       the issuer must ensure that it does not
                                               regulations may treat those payments as
                                                                                                        determined to be incorrect. The                         use any premiums collected from
                                               an adjustment to claims costs for
                                                                                                        Departments also explained that an                      eligible organizations. Issuers have
                                               purposes of medical loss ratio and risk
                                                                                                                                                                flexibility in how to structure these
emcdonald on DSK67QTVN1PROD with RULES3




                                                                                                          38 See 45 CFR Part 158 for standards related to the
                                                 35 Bluhm,  W., ed., Group Insurance, 5th Ed.           medical loss ratio and 45 CFR Part 153 Subpart F        payments, but must be able to account
                                               2007), 459–460.                                          for standards related to the risk corridor program.     for this segregation of funds, subject to
                                                 36 2011 MLR–A data, submitted to CMS in July             39 The same is true with respect to the               applicable, generally accepted
                                               2012.                                                    accommodation for self-insured coverage of eligible     accounting and auditing standards.
                                                 37 Office of Assistant Secretary for Planning and      organizations under these final regulations, given
                                               Evaluation, U.S. Department of Health and Human          that third party administrators similarly are not
                                                                                                                                                                Thus, an eligible organization need not
                                               Services, ‘‘Cost-Neutrality of Contraceptive             required to arrange for individual contraceptive        contract, arrange, pay or refer for
                                               Coverage.’’                                              coverage policies at all.                               contraceptive coverage.


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00010   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                         Case 4:18-cv-00825-O       Document
                                                               Federal Register / Vol.          19-5
                                                                                       78, No. 127      Filed July
                                                                                                   / Tuesday, 02/05/19
                                                                                                                   2, 2013 /Page
                                                                                                                            Rules 11
                                                                                                                                  andofRegulations
                                                                                                                                        31 PageID 27939879

                                                 • Plan participants and beneficiaries                  sole purpose of arranging contraceptive                must: (1) State that the eligible
                                               may refuse to use contraceptive                          coverage. These commenters suggested                   organization will not act as the plan
                                               services.                                                that requiring third party administrators              administrator or claims administrator
                                                 • An eligible organization and its                     to serve as fiduciaries would increase                 with respect to contraceptive services or
                                               group health plan are considered to                      their exposure to legal liability and also             contribute to the funding of
                                               comply with the contraceptive coverage                   create conflicts of interest with their                contraceptive services; and (2) cite 29
                                               requirement even if the issuer fails to                  plan sponsor clients given that many                   CFR 2510.3–16 and 26 CFR 54.9815–
                                               comply with the requirement to provide                   agreements between third party                         2713A and 29 CFR 2590.715–2713A,
                                               separate payments for contraceptive                      administrators and plan sponsors                       which explain the obligations of the
                                               services for plan participants and                       prohibit third party administrators from
                                                                                                                                                               third party administrator. Upon receipt
                                               beneficiaries at no cost.                                serving as fiduciaries.
                                                                                                           A number of commenters questioned                   of the copy of the self-certification, the
                                               d. Separate Payments for Contraceptive                                                                          third party administrator may decide
                                                                                                        the Department of Labor’s legal
                                               Services for Participants and                                                                                   not to enter into, or remain in, a
                                                                                                        authority to designate a third party
                                               Beneficiaries in Self-Insured Group                                                                             contractual relationship with the
                                                                                                        administrator as the plan administrator
                                               Health Plans                                                                                                    eligible organization to provide
                                                                                                        for contraceptive coverage by virtue of
                                                  Comments varied as to which of the                    the eligible organization providing a                  administrative services for the plan.
                                               three proposed approaches to providing                   copy of its self-certification to the third               As relevant here, a plan administrator
                                               separate contraceptive coverage without                  party administrator. These commenters                  is defined in ERISA section 3(16)(A)(i)
                                               cost sharing for participants and                        suggested that the self-certification of               as ‘‘the person specifically so designated
                                               beneficiaries in self-insured plans of                   the eligibility of the organization for the            by the terms of the instrument under
                                               eligible organizations should be                         accommodation would be insufficient to                 which the plan is operated.’’ As a
                                               finalized. Some commenters suggested                     act as a designation under ERISA
                                               that none of the proposed approaches                                                                            document notifying the third party
                                                                                                        section 3(16)(A)(i), and questioned
                                               would enable objecting employers to                                                                             administrator(s) that the eligible
                                                                                                        whether the self-certification could be
                                               separate themselves completely from                                                                             organization will not provide, fund, or
                                                                                                        defined as an instrument under which
                                               the administration of contraceptive                      the plan is operated.                                  administer payments for contraceptive
                                               coverage. These commenters requested                        After reviewing the comments on the                 services, the self-certification is one of
                                               an unqualified exemption from the                        three proposed approaches, the                         the instruments under which the
                                               contraceptive coverage requirement for                   Departments are finalizing the third                   employer’s plan is operated under
                                               such employers. Other commenters                         approach under which the third party                   ERISA section 3(16)(A)(i). The self-
                                               stated that none of the proposed                         administrator becomes an ERISA section                 certification will afford the third party
                                               approaches would sufficiently ensure                     3(16) plan administrator and claims                    administrator notice of obligations set
                                               that participants and beneficiaries in                   administrator solely for the purpose of                forth in these final regulations, and will
                                               self-insured plans of eligible                           providing payments for contraceptive                   be treated as a designation of the third
                                               organizations would receive separate                     services for participants and                          party administrator(s) as plan
                                               contraceptive coverage without cost                      beneficiaries in a self-insured plan of an             administrator and claims administrator
                                               sharing. These commenters requested                      eligible organization at no cost to plan               for contraceptive benefits pursuant to
                                               that the final regulations require that                  participants or beneficiaries or to the                section 3(16) of ERISA. Additional
                                               objecting employers retain legal                         eligible organization. The Departments                 conditions the eligible organization
                                               responsibility for any failure on the part               have determined that the ERISA section                 must meet in order to be considered to
                                               of issuers or third party administrators                 3(16) approach most effectively enables                comply with PHS Act section 2713 and
                                               to provide such coverage.                                eligible organizations to avoid
                                                  A number of commenters expressed                                                                             the companion provisions in ERISA and
                                                                                                        contracting, arranging, paying, or                     the Code include prohibitions on:
                                               concern about the responsibilities that                  referring for contraceptive coverage after
                                               one or more of the proposed approaches                                                                          (1) Directly or indirectly interfering with
                                                                                                        meeting the self-certification standard,               a third party administrator’s efforts to
                                               would impose on third party                              while also creating the fewest barriers to
                                               administrators. Some of these                                                                                   provide or arrange separate payments
                                                                                                        or delays in plan participants and
                                               commenters suggested that the proposed                                                                          for contraceptive services for
                                                                                                        beneficiaries obtaining contraceptive
                                               requirement that third party                             services without cost sharing.                         participants or beneficiaries in the plan
                                               administrators arrange for separate                         Under this approach, as set forth in                and (2) directly or indirectly seeking to
                                               contraceptive-only coverage through an                   these final regulations, with respect to               influence a third party administrator’s
                                               issuer would convert third party                         the contraceptive coverage requirement,
                                               administrators into health insurance                     an eligible organization is considered to              (PBM) to handle claims administration for
                                               brokers. Others suggested that third                     comply with section 2713 of the PHS                    prescription drugs and another third party
                                               party administrators would not be                                                                               administrator to handle claims for inpatient and
                                                                                                        Act and the companion provisions in                    outpatient medical/surgical benefits.) To the extent
                                               willing to assume the responsibility of                  ERISA and the Code if it provides to all               the plan hires more than one third party
                                               arranging for separate contraceptive-                    third party administrators with which it               administrator, each third party administrator would
                                               only coverage. These commenters also                     or its plan has contracted a copy of its               become the section 3(16) plan administrator with
                                               suggested that, even if a third party                    self-certification, consistent with the                respect to the types of claims it normally processes
                                               administrator were willing to assume                     requirements of these final                            (that is, the PBM would continue to handle claims
                                               such responsibility, it would pass along
emcdonald on DSK67QTVN1PROD with RULES3




                                                                                                        regulations.40 The self-certification                  for prescription drugs and the other third party
                                               the resultant increase in its                                                                                   administrator would continue to handle claims for
                                               administrative costs to the employer.                      40 Third party administrators are hired by plan
                                                                                                                                                               inpatient and outpatient medical/surgical benefits);
                                                                                                                                                               each would do so in accordance with section 2713
                                                  Other commenters expressed concern                    sponsors to process claims and administer other
                                                                                                        administrative aspects of employee benefit plans. In   of the PHS Act and the companion provisions of
                                               about an approach that would require                                                                            ERISA and the Code (even if plan terms might
                                                                                                        some cases, a plan hires different third party
                                               third party administrators to become                     administrator to administer claims for different       otherwise provide differently) as plan
                                               plan administrators and fiduciaries                      classifications of benefits. (For example, one plan    administration that may be funded in accordance
                                               under section 3(16) of ERISA for the                     may contract with a pharmacy benefit manager           with 45 CFR 156.50(d).



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00011   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                               39880 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          19-5
                                                                                   78, No. 127      Filed July
                                                                                               / Tuesday, 02/05/19
                                                                                                               2, 2013 /Page
                                                                                                                        Rules 12
                                                                                                                              andofRegulations
                                                                                                                                    31 PageID 280

                                               decision to provide or arrange such                      ERISA section 503, providing plan                     the ability to interpret the definition of
                                               payments.41                                              participants and beneficiaries with                   plan administrator under ERISA section
                                                  A third party administrator that                      disclosures required under ERISA                      3(16)(A)(i). The Department of Labor’s
                                               receives a copy of the self-certification                section 104, and complying with the                   interpretation of the self-certification
                                               and that agrees to enter into or remain                  requirements of Part 7 of ERISA. The                  described herein as one of the
                                               in a contractual relationship with the                   Departments note that there is no                     ‘‘instruments under which the plan is
                                               eligible organization to provide                         obligation for a third party administrator            operated’’ is consistent with the plain
                                               administrative services for the plan                     to enter into or remain in a contract                 meaning of the term because it identifies
                                               must provide or arrange separate                         with the eligible organization if it                  the limited set of plan benefits (that is,
                                               payments for contraceptive services for                  objects to any of these responsibilities.             contraceptive coverage) that the
                                               participants and beneficiaries in the                       The Departments believe that this                  employer refuses to provide and that the
                                               plan without cost sharing, premium, fee,                 approach most successfully addresses                  third party administrator must therefore
                                               or other charge to plan participants or                  both the desire of some commenters for                provide or arrange for an issuer or
                                               beneficiaries, or to the eligible                        plan participants and beneficiaries to                another entity to provide.
                                               organization or its plan. The third party                receive contraceptive coverage without
                                               administrator can provide such                           cost sharing without delays or other                  e. Self-Insured Group Health Plans
                                               payments on its own, or it can arrange                   barriers, and the desire of other                     Without Third Party Administrators
                                               for an issuer or other entity to provide                 commenters for objecting employers to                    Although some commenters
                                               such payments. In either case, like the                  be separated from contracting,                        addressed the solicitation for comments
                                               payments for contraceptive services                      arranging, paying, or referring for                   on whether and how to provide an
                                               under the accommodation for insured                      contraceptive coverage. The third party               accommodation for self-insured group
                                               plans of eligible organizations discussed                administrator serving as the plan                     health plans established or maintained
                                               previously, the payments are not health                  administrator for contraceptive benefits              by eligible organizations that do not use
                                               insurance policies. Moreover, in either                  ensures that there is a party with legal              the services of a third party
                                               case, the third party administrator can                  authority to arrange for payments for                 administrator, no comments indicated
                                               make arrangements with an issuer                         contraceptive services and administer                 that such plans actually exist.
                                               offering coverage through an FFE to                      claims in accordance with ERISA’s                     Accordingly, the Departments continue
                                               obtain reimbursement for its costs                       protections for plan participants and                 to believe that there are no self-insured
                                               (including an allowance for                              beneficiaries. At the same time, the                  group health plans in this circumstance.
                                               administrative costs and margin). As                     approach enables objecting employers,                 However, to allow for the possibility
                                               discussed later in this section, the issuer              after providing third party                           that such a self-insured group health
                                               offering coverage through the FFE can                    administrators with a copy of the self-               plan does exist, the Departments will
                                               receive an adjustment to the FFE user                    certification (as described previously),              provide any such plan with a safe
                                               fee, and the issuer is required to pass on               to separate themselves from contracting,              harbor from enforcement of the
                                               a portion of that adjustment to the third                arranging, paying, or referring for                   contraceptive coverage requirement,
                                               party administrator to account for the                   contraceptive coverage. Additionally, by              contingent on: (1) the plan submitting to
                                               costs of providing or arranging                          substituting payments for contraceptive               HHS information (as described later in
                                               payments for contraceptive services. A                   services for health insurance policies,               this section) showing that it does not
                                               third party administrator that provides                  this approach avoids the complications                use the services of a third party
                                               or arranges the payments is entitled to                  that would be presented by requiring                  administrator; and (2) if HHS agrees that
                                               retain reimbursement for its costs for the               the creation of a contraceptive-only                  the plan does not use the services of a
                                               period during which it reasonably and                    health insurance product, and allows                  third party administrator, the plan
                                               in good faith relied on a representation                 third party administrators to avoid                   providing notice to plan participants
                                               by the eligible organization that it was                 potentially becoming health insurance                 and beneficiaries in any application
                                               eligible for the accommodation. This is                  brokers. Accordingly, while the                       materials distributed in connection with
                                               so even if the organization’s                            Departments appreciate commenters’                    enrollment (or re-enrollment) in
                                               representation was later determined to                   concerns about the responsibilities that              coverage that is effective beginning on
                                               be incorrect.                                            third party administrators must assume                the first day of each applicable plan
                                                  The third party administrator must                    under this accommodation, they believe                year, indicating that it does not provide
                                               provide plan participants and                            that this approach best ensures that plan             benefits for contraceptive services.
                                               beneficiaries with notice of the                         participants and beneficiaries receive                   Such plans must submit to HHS at
                                               availability of the separate payments for                contraceptive coverage without cost                   least 60 days prior to the first day of the
                                               contraceptive services contemporaneous                   sharing, and without the objecting                    first applicable plan year all of the
                                               with (to the extent possible), but                       employers paying for or administering                 following information:
                                               separate from, any application materials                 such coverage.                                           • Identifying information for the plan,
                                               distributed in connection with                              Moreover, none of the comments                     the eligible organization that acts as the
                                               enrollment (or re-enrollment) in                         changed the Department of Labor’s view                plan sponsor, and an authorized
                                               coverage that is effective beginning on                  that it has legal authority to require the            representative of the organization, along
                                               the first day of each applicable plan year               third party administrator to become the               with the authorized representative’s
                                               (as discussed in more detail later in this               plan administrator under ERISA section                telephone number and email address.
                                                                                                        3(16) for the sole purpose of providing                  • A listing of the five most highly
                                               section). Third party administrators
                                                                                                        payments for contraceptive services if                compensated non-clinical plan service
emcdonald on DSK67QTVN1PROD with RULES3




                                               must also take on the statutory
                                                                                                        the third party administrator agrees to               providers (other than employees of the
                                               responsibilities of a plan administrator
                                                                                                        enter into or remain in a contractual                 plan or plan sponsor), including contact
                                               under ERISA, including setting up and
                                                                                                        relationship with the eligible                        information for each plan service
                                               operating a claims procedure under
                                                                                                        organization to provide administrative                provider, a concise description of the
                                                  41 Nothing in these final regulations prohibits an    services for the plan. The Department of              nature of the services provided by each
                                               eligible organization from expressing its opposition     Labor has broad rulemaking authority                  service provider to the plan, and the
                                               to the use of contraceptives.                            under Title I of ERISA, which includes                annual amount of compensation paid to


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00012   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                         Case 4:18-cv-00825-O       Document
                                                               Federal Register / Vol.          19-5
                                                                                       78, No. 127      Filed July
                                                                                                   / Tuesday, 02/05/19
                                                                                                                   2, 2013 /Page
                                                                                                                            Rules 13
                                                                                                                                  andofRegulations
                                                                                                                                        31 PageID 28139881

                                               each plan service provider (examples of                  notice contemporaneous with plan                      written information concerning how to
                                               plan services include claims processing                  enrollment (or re-enrollment) materials               obtain reimbursement for contraceptive
                                               and adjudication, appeals management,                    would not be possible because issuers                 services, appeals procedures, provider
                                               provider network development, and                        typically do not receive enrollee                     and pharmacy networks, prescription
                                               pharmacy benefit management).                            information prior to enrollment.                      drug formularies, medical management
                                                  • An attestation (executed by an                         Consistent with the simplified                     procedures, and similar issues.42
                                               authorized representative of the                         approach described previously, these
                                               organization) that the plan is established               final regulations provide that this notice            g. Student Health Insurance Coverage
                                               or maintained by an eligible                             must be provided by either the issuer                    Consistent with the HHS proposed
                                               organization, and is operated in                         providing separate payments for                       regulation, paragraph (f) of the HHS
                                               compliance with all applicable                           contraceptive services under the                      final regulation provides that an
                                               requirements of part A of title XXVII of                 accommodation, or a third party                       accommodation applies to student
                                               the PHS Act, as incorporated into ERISA                  administrator arranging or providing                  health insurance coverage arranged by
                                               and the Code.                                            such payments (or its agent). The notice              an eligible organization that is an
                                                  Such information must be submitted                    must be provided contemporaneous                      institution of higher education in a
                                               electronically to                                        with (to the extent possible), but                    manner comparable to that in which it
                                               marketreform@cms.hhs.gov.                                separate from, any application materials              applies to group health insurance
                                                  If any such submission demonstrates                   distributed in connection with                        coverage provided in connection with a
                                               that a self-insured group health plan                    enrollment (or re-enrollment) in                      group health plan established or
                                               established or maintained by an eligible                 coverage that is effective beginning on               maintained by an eligible organization
                                               organization does not use the services of                the first day of each plan year to which              that is an employer. For this purpose,
                                               a third party administrator, the                         the accommodation applies, and it must                any reference to plan participants and
                                               Departments will provide a safe harbor                   indicate that the eligible organization               beneficiaries is a reference to student
                                               from enforcement of the contraceptive                    does not fund or administer                           enrollees and their covered dependents.
                                               coverage requirement while an                            contraceptive benefits, but that the                     Several commenters supported
                                               additional accommodation is                              issuer or third party administrator will              treating student health insurance like
                                               considered. If the Departments discover                  provide separate payments for                         employer-sponsored group health
                                               through any such submission that a self-                 contraceptive services at no cost. The                insurance for purposes of these final
                                               insured group health plan established or                 Departments believe that the direction                regulations. Other commenters
                                               maintained by an eligible organization                   that the notice be provided                           suggested that an accommodation
                                               does in fact use the services of a third                 contemporaneous with application                      should not extend to institutions of
                                               party administrator, the eligible                        materials ‘‘to the extent possible’’                  higher education that arrange student
                                               organization must either follow the                      provides sufficient flexibility to address            health insurance coverage, because
                                               procedures described in these final                      the concerns raised by commenters                     student health insurance coverage is
                                               regulations to obtain an accommodation                   about the timing of the notice.                       considered a type of individual rather
                                               or otherwise comply with the                                The final regulations continue to                  than group health insurance coverage
                                               contraceptive coverage requirement.                      provide model language that may be                    under federal law.43 One commenter
                                                                                                        used to satisfy this notice requirement.              recommended that issuers offering
                                               f. Notice of Availability of Separate
                                                                                                        Substantially similar language may also               coverage through the Exchanges be
                                               Payments for Contraceptive Services
                                                                                                        be used to satisfy the notice                         required to provide separate
                                                  Consistent with the proposed                          requirement. Some commenters                          contraceptive coverage at no cost to
                                               regulations, the final regulations direct                suggested additions or modifications to               students enrolled in nonprofit religious
                                               that, for any plan year to which an                      the model language. Other commenters                  institutions of higher education with
                                               accommodation is to apply, a health                      stated that the Departments should not                religious objections to contraceptive
                                               insurance issuer providing separate                      allow the use of substantially similar                coverage (and their dependents).
                                               payments for contraceptive services                      language. Additionally, some                             Student health insurance coverage is
                                               pursuant to the accommodation, or a                      commenters recommended the                            administered differently than other
                                               third party administrator arranging or                   Departments set standards to ensure that              individual health insurance coverage.
                                               providing such payments (or its agent),                  the notice is accessible to persons with              Whereas most individual health
                                               must provide timely written notice                       limited English proficiency and person                insurance coverage is issued under a
                                               about this fact to plan participants and                 with disabilities. The Departments                    contract between an individual
                                               beneficiaries in insured or self-insured                 believe that the model language in the                policyholder and a health insurance
                                               group health plans (or student enrollees                 final regulations, along with existing                issuer, student health insurance
                                               and their covered dependents in student                  guidance concerning civil rights                      coverage is available to student
                                               health insurance coverage) of eligible                   obligations, provide sufficient notice.               enrollees and their covered dependents
                                               organizations.                                           The Departments also believe that the                 pursuant to a written agreement
                                                  Under the proposed regulations, this                  flexibility afforded by the final                     between an institution of higher
                                               notice would be provided by the issuer                   regulations to use substantially similar              education and a health insurance issuer.
                                               contemporaneous with (to the extent                      language is generally consistent with                 Some religiously affiliated colleges and
                                               possible) but separate from any                          other federal notice requirements.                    universities object to signing a written
                                               application materials distributed in                        The notice must include contact                    agreement or providing financial
                                               connection with enrollment (or re-                       information for the issuer or third party
emcdonald on DSK67QTVN1PROD with RULES3




                                               enrollment) in health coverage                           administrator in the event plan                         42 Furthermore, as discussed previously, with
                                               established or maintained or arranged                    participants and beneficiaries (or                    respect to self-insured coverage, third party
                                               by the eligible organization.                            student enrollees and their covered                   administrators that are plan administrators must
                                               Commenters noted that employers, not                     dependents) have questions or                         operate in accordance with Part 1 of ERISA,
                                                                                                                                                              including ERISA section 104, which generally
                                               issuers, typically distribute plan                       complaints. The Departments note that                 requires certain disclosures regarding plan benefits
                                               enrollment (or re-enrollment) materials                  issuers and third party administrators                and limitations.
                                               to employees and that providing this                     may find it useful to provide additional                43 45 CFR 147.147 (77 FR 16453).




                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00013   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                               39882 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          19-5
                                                                                   78, No. 127      Filed July
                                                                                               / Tuesday, 02/05/19
                                                                                                               2, 2013 /Page
                                                                                                                        Rules 14
                                                                                                                              andofRegulations
                                                                                                                                    31 PageID 282

                                               assistance for student health insurance                  Commenters further stated that the FFE                coverage to participants and
                                               coverage that provides benefits for                      user fee adjustment must be adequate to               beneficiaries in self-insured plans of
                                               contraceptive services. For these                        provide financial incentives to ensure                eligible organizations at no cost, and the
                                               reasons, HHS believes that it is                         that women in self-insured plans of                   issuer offers coverage through an FFE,
                                               appropriate to take into account                         eligible organizations receive                        the issuer would be able to seek an
                                               religious objections to contraceptive                    contraceptive coverage at no cost.                    adjustment to the FFE user fee for the
                                               coverage of eligible organizations that                  Commenters suggested that the FFE user                estimated cost of the contraceptive
                                               are institutions of higher education and                 fee adjustment may not be an adequate                 coverage. Moreover, HHS proposed that,
                                               is finalizing the provision applicable to                long-term funding source as more states               if the issuer providing the contraceptive
                                               student health insurance coverage as                     establish Exchanges over time, reducing               coverage did not offer coverage through
                                               proposed. HHS notes that it does not                     the number of FFEs and therefore                      an FFE—either because it was not a
                                               have the authority to require issuers                    available FFE user fee revenue.                       QHP issuer, or because it was a QHP
                                               offering coverage through the Exchanges                     Office of Management and Budget                    issuer but operated in a state without an
                                               to provide separate contraceptive                        (OMB) Circular No. A–25R establishes                  FFE—an issuer in the same issuer group
                                               coverage at no cost to students (and                     federal policy regarding these types of               that offered coverage through an FFE
                                               their dependents).                                       user fees. Consistent with that Circular,             would have been able to seek an
                                                  The Departments note that any                         the revised FFE user fee calculation                  adjustment to the FFE user fee on behalf
                                               accommodation specific to a nonprofit                    (which will result in an adjustment of                of the issuer providing the contraceptive
                                               religious institution of higher education                the FFE user fee) will facilitate the                 coverage. HHS proposed to use the
                                               is intended to accommodate the                           accommodation of self-insured plans                   definition of issuer group in 45 CFR
                                               nonprofit religious institution of higher                established or maintained by eligible                 156.20, that is, all entities treated under
                                               education only with respect to its                       organizations by ensuring that plan                   subsection (a) or (b) of section 52 of the
                                               arrangement of student health insurance                  participants and beneficiaries are                    Code as a member of the same
                                               coverage for its students and their                      provided contraceptive coverage at no                 controlled group of corporations as (or
                                               covered dependents. With respect to the                  cost so that eligible organizations are               under common control with) a health
                                               establishment or maintenance of a group                  not required to administer or fund such               insurance issuer, or issuers affiliated by
                                               health plan by a nonprofit religious                     coverage. By financing the                            the common use of a nationally licensed
                                               institution of higher education for its                  accommodation for self-insured plans of               service mark. Several commenters
                                               employees and their dependents, the                      eligible organizations through the FFE                expressed concern that not every issuer
                                               nonprofit religious institution of higher                user fee adjustment, participants and                 seeking to provide contraceptive
                                               education is intended to be                              beneficiaries in such plans can retain                coverage to participants and
                                               accommodated in the same manner as                       their existing coverage, while gaining                beneficiaries in self-insured plans of
                                               that in which any other eligible                         access to separate payments for                       eligible organizations would be in the
                                               organization that has established or                     contraceptive services at no cost. HHS                same issuer group as an issuer that
                                               maintained a group health plan for its                   does not believe that the adjustment to               offers coverage through an FFE.
                                               employees and their dependents is to be                  FFE user fee collections, as                          Commenters further noted that, even if
                                               accommodated.                                            contemplated under this final                         the issuer providing the contraceptive
                                                                                                        regulation, will materially undermine                 coverage and the issuer offering
                                               C. Adjustments of Federally-Facilitated
                                                                                                        FFE operations.                                       coverage through an FFE were in the
                                               Exchange User Fees—45 CFR 156.50(d)                         HHS notes that it is not raising the
                                               and 156.80(d)                                                                                                  same issuer group, the issuers might
                                                                                                        FFE user fee finalized in the 2014                    incur significant administrative costs in
                                                 These sections of the final HHS                        Payment Notice to offset the FFE user                 establishing the necessary arrangements.
                                               regulation set forth processes and                       fee adjustments, and estimates that                      In response to these comments, and to
                                               standards to fund the payments for the                   payments for contraceptive services will              account for the payments for
                                               contraceptive services that are provided                 represent only a small portion of total               contraceptive services for participants
                                               for participants and beneficiaries in self-              FFE user fees.                                        and beneficiaries in self-insured group
                                               insured plans of eligible organizations                     The FFE user fee adjustments support               health plans of eligible organizations
                                               under the accommodation described                        many of the goals of the Affordable Care              under the accommodation described
                                               previously, at no cost to plan                           Act, including improving the health of                previously, HHS is finalizing a
                                               participants or beneficiaries, eligible                  the population, reducing health care                  modification of the proposed policy. In
                                               organizations, third party                               costs, providing access to health                     § 156.50(d)(1), a participating issuer
                                               administrators, or issuers, through an                   coverage, encouraging eligible                        (defined at 45 CFR 156.50(a) 45) offering
                                               adjustment in the FFE user fee payable                   organizations to continue to offer health             a plan through an FFE may qualify for
                                               by an issuer participating in an FFE.44                  coverage, and ensuring access to                      an adjustment to the FFE user fee to the
                                                 In response to the proposed                            affordable qualified health plans (QHPs)              extent that the participating issuer
                                               regulations, some commenters                             via efficiently operated Exchanges.                   either: (i) made payments for
                                               questioned HHS’s authority to establish                  Moreover, as described earlier in these               contraceptive services on behalf of a
                                               the FFE user fee adjustment.                             final regulations, there are significant              third party administrator pursuant to 26
                                               Commenters also recommended that                         benefits associated with contraceptive                CFR 54.9815–2713A(b)(2)(ii) or 29 CFR
                                               HHS ensure that the adjustments to user                  coverage without cost sharing. Such                   2590.715–2713A(b)(2)(ii); or (ii) seeks
                                               fee collections not undermine FFE                        coverage significantly furthers the                   an adjustment to the FFE user fee with
                                               operations. Commenters stated that the                   governmental interests in promoting
emcdonald on DSK67QTVN1PROD with RULES3




                                                                                                                                                              respect to a third party administrator
                                               FFE user fee should not be increased to                  public health and gender equality, and
                                               offset the user fee adjustment.                          promotes the underlying goals of the                    45 Under 45 CFR 156.50(a), a participating issuer

                                                                                                        Exchanges and the Affordable Care Act                 includes QHP issuers, issuers of multi-state plans,
                                                 44 The FFE user fee was established in the March
                                                                                                        more generally.                                       and issuers of stand-alone dental plans. We note
                                               11, 2013 final rule entitled ‘‘Patient Protection and                                                          that an issuer of a Consumer Operated and Oriented
                                               Affordable Care Act; HHS Notice of Benefit and
                                                                                                           In § 156.50(d) of the proposed                     Plan (CO–OP) offered on an FFE is also considered
                                               Payment Parameters for 2014’’ (78 FR 15410) (2014        regulations, HHS specified that, if an                to be a participating issuer for the purpose of the
                                               Payment Notice).                                         issuer were to provide contraceptive                  FFE user fee adjustment.



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00014   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                         Case 4:18-cv-00825-O       Document
                                                               Federal Register / Vol.          19-5
                                                                                       78, No. 127      Filed July
                                                                                                   / Tuesday, 02/05/19
                                                                                                                   2, 2013 /Page
                                                                                                                            Rules 15
                                                                                                                                  andofRegulations
                                                                                                                                        31 PageID 28339883

                                               that, following receipt of a copy of the                 reduce the administrative burden.                     or the 60th calendar day following the
                                               self-certification referenced in 26 CFR                  Commenters also noted that it would                   date on which the third party
                                               54.9815–2713A(a)(4) or 29 CFR                            likely be difficult to estimate the cost of           administrator receives a copy of a self-
                                               2590.715–2713A(a)(4), made or arranged                   the contraceptive coverage accurately,                certification from an eligible
                                               for payments for contraceptive services                  particularly in the initial years, given              organization. The notification must be
                                               pursuant to 26 CFR 54.9815–                              that the prohibition on cost sharing                  provided whether it is intended that the
                                               2713A(b)(2)(i) or (ii) or 29 CFR                         could affect utilization. In addition,                participating issuer will provide
                                               2590.715–2713A(b)(2)(i) or (ii). Under                   commenters noted that costs would                     payments for contraceptive services on
                                               the final regulation, neither the third                  likely vary considerably based on                     behalf of the third party administrator,
                                               party administrator, nor the                             differences in utilization patterns and               or whether it is intended that the
                                               participating issuer, nor any entity                     administrative processes.                             participating issuer will seek an
                                               providing payments for contraceptive                        In response to these comments, HHS                 adjustment to the FFE user fee with
                                               services (if neither the third party                     is making certain modifications to the                respect to such payments made or
                                               administrator nor the participating                      process described previously. Rather                  arranged for by the third party
                                               issuer is providing such payments) is                    than using a monthly process, the final               administrator. HHS will provide
                                               required to be part of the same issuer                   regulation at § 156.50(d)(2) requires a               guidance on the manner of submission
                                               group or otherwise affiliated. This                      participating issuer seeking an FFE user              of the notification, as well as guidance
                                               modification allows greater flexibility in               fee adjustment to submit to HHS, in the               on the application for the FFE user fee
                                               the arrangements among third party                       year following the calendar year in                   adjustment, through the process
                                               administrators, issuers, and other                       which the contraceptive services for                  provided for under the Paperwork
                                               entities, while still ensuring that eligible             which payments were made under the                    Reduction Act of 1995.
                                               organizations are not required to                        accommodation described previously                       HHS is also modifying the standards
                                               contract, arrange, pay, or refer for                     were provided, for each self-insured                  proposed at § 156.50(d) to align with the
                                               contraceptive coverage. Consistent with                  plan, the total dollar amount of the                  final regulations regarding the
                                               the proposed regulations, an allowance                   payments for contraceptive services that              accommodation for self-insured group
                                               for administrative costs and margin in                   were provided during the applicable                   health plans of eligible organizations.
                                               the FFE user fee adjustment accounts for                 calendar year. The issuer will then                   As discussed previously, under these
                                               the costs of arrangements among the                      receive an adjustment to its obligation to            final regulations, the third party
                                               third party administrator, the                           pay the FFE user fee equal to the cost                administrator may make the payments
                                               participating issuer, and any other                      of the contraceptive services that were               for contraceptive services itself, or it
                                               entity providing payments for                            provided during the previous year, plus               may arrange for an issuer (including an
                                               contraceptive services (if neither the                   an allowance, as specified by HHS, for                issuer that does not offer coverage
                                               third party administrator nor the                        administrative costs and margin. For                  through an FFE) or another entity to
                                               participating issuer is providing such                   example, HHS expects that issuers                     make the payments on its behalf. Under
                                               payments).                                               seeking an FFE user fee adjustment for                either scenario, a third party
                                                  In § 156.50(d)(1) through (4) of the                  payments for contraceptive services that              administrator that seeks to offset the
                                               proposed regulations, HHS set forth a                    were provided in calendar year 2014                   costs of such payments through an FFE
                                               process through which an issuer seeking                  will be required to submit to HHS by                  user fee adjustment must enter into an
                                               an FFE user fee adjustment would                         July 15, 2015, the total dollar amount of             arrangement with a participating issuer
                                               submit information to HHS to                             the payments. This timing will allow                  offering coverage through an FFE. The
                                               demonstrate the provision of                             adequate time for claims run-out and                  participating issuer and the third party
                                               contraceptive coverage and estimate the                  data collection. The FFE user fee                     administrator must each submit
                                               cost of such coverage. HHS further                       adjustment will be applied starting in                information to HHS, as described in
                                               proposed that it would review this                       October 2015. Although this approach                  § 156.50(d)(2) of the final regulation, to
                                               information and provide an adjustment                    delays the application of the FFE user                verify that the payments for
                                               to the issuer’s monthly obligation to pay                fee adjustment, it significantly reduces              contraceptive services were provided in
                                               the FFE user fee in an amount equal to                   the administrative burden on issuers,                 accordance with these final regulations.
                                               the approved estimated cost of the                       third party administrators, and HHS.                     Specifically, in § 156.50(d)(2)(i), HHS
                                               contraceptive coverage. HHS suggested                    HHS believes that tying the FFE user fee              finalizes submission standards for a
                                               that the cost of the contraceptive                       adjustment to the actual costs of                     participating issuer to receive the FFE
                                               coverage, including administrative costs                 payments for contraceptive services,                  user fee adjustment. The participating
                                               and margin, could be estimated on a per                  plus an allowance for administrative                  issuer must submit to HHS, in the
                                               capita basis by either the issuer or HHS                 costs and margin, will provide                        manner and timeframe specified by
                                               using either actuarial principles and                    reasonable assurance that the                         HHS, in the year following the calendar
                                               methodologies or, for 2016 and beyond,                   adjustment is adequate to cover the full              year in which the contraceptive services
                                               previous experience. The per capita rate                 costs of the payments for contraceptive               were provided: (A) Identifying
                                               would then be multiplied by the                          services, furthering the goal of providing            information for the participating issuer
                                               monthly enrollment in the contraceptive                  contraceptive coverage without cost                   and each third party administrator that
                                               coverage in order to calculate the total                 sharing, as required by PHS Act section               received a copy of the self-certification
                                               FFE user fee adjustment.                                 2713 and the companion provisions in                  with respect to which the participating
                                                  HHS sought comments on this                           ERISA and the Code.                                   issuer seeks an adjustment in the FFE
                                               proposed process for collecting                             As discussed later in this section,                user fee (whether or not the
emcdonald on DSK67QTVN1PROD with RULES3




                                               information, calculating the cost of the                 HHS is also directing third party                     participating issuer was the entity that
                                               contraceptive coverage, and applying                     administrators to submit to HHS a                     made the payments for contraceptive
                                               the FFE user fee adjustment. HHS                         notification that the third party                     services); (B) identifying information for
                                               received several comments suggesting                     administrator intends for a participating             each self-insured group health plan with
                                               that issuers should be required to                       issuer to seek an FFE user fee                        respect to which a copy of the self-
                                               submit information only on an annual                     adjustment. This notification must be                 certification was received by a third
                                               basis, rather than a monthly basis, to                   provided by the later of January 1, 2014,             party administrator and with respect to


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00015   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                               39884 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          19-5
                                                                                   78, No. 127      Filed July
                                                                                               / Tuesday, 02/05/19
                                                                                                               2, 2013 /Page
                                                                                                                        Rules 16
                                                                                                                              andofRegulations
                                                                                                                                    31 PageID 284

                                               which the participating issuer seeks an                  were made by the participating issuer                 costs and margin, which will be
                                               adjustment in the FFE user fee; and (C)                  directly, the total dollar amount should              incorporated into the FFE user fee
                                               for each such self-insured group health                  reflect the amount reported to the third              adjustment, rather than request the third
                                               plan, the total dollar amount of the                     party administrator by the participating              party administrator or the participating
                                               payments for contraceptive services that                 issuer; if the third party administrator              issuer to submit to HHS an estimate of
                                               were provided during the applicable                      made or arranged for such payments,                   the third party administrator and the
                                               calendar year under the accommodation                    the total dollar amount should reflect                participating issuer’s administrative
                                               described previously. If such payments                   the amount of the payments made by or                 costs. This approach is consistent with
                                               were made by the participating issuer                    on behalf of the third party                          the general approach in these final
                                               directly, the total dollar amount should                 administrator); and (E) an attestation                regulations to simplify administration of
                                               reflect the amount of the payments                       that the payments for contraceptive                   the accommodations for eligible
                                               made by the participating issuer; if the                 services were made in compliance with                 organizations, while still ensuring that
                                               third party administrator made or                        26 CFR 54.9815–2713A(b)(2) or 29 CFR                  no eligible organization is required to
                                               arranged for such payments, the total                    2590.715–2713A(b)(2). If the third party              contract, arrange, pay, or refer for
                                               dollar amount should reflect the amount                  administrator does not meet these                     contraceptive coverage. HHS notes that
                                               reported to the participating issuer by                  standards, the participating issuer may               it intends to review the methodology for
                                               the third party administrator. Similarly,                not receive an FFE user fee adjustment                determining reimbursement for
                                               in § 156.50(d)(2)(ii) and (iii), HHS                     to offset the costs of the payments for               administrative costs and margin in
                                               finalizes submission standards for the                   contraceptive services incurred by or on              future years to ensure that HHS is
                                               third party administrator with respect to                behalf of the third party administrator.              accurately capturing these costs. HHS
                                               which the participating issuer seeks an                  HHS believes that it is necessary to                  will establish the allowance as a
                                               adjustment in the FFE user fee. In                       collect this information directly from                percentage of the cost of the payments
                                               paragraph (d)(2)(ii), HHS finalizes a                    the third party administrator that has                for contraceptive services because HHS
                                               standard under which the third party                     the duty to ensure that the payments for              believes that the majority of
                                               administrator must notify HHS, by the                    contraceptive services are made to                    administrative costs will be related to
                                               later of January 1, 2014, or the 60th                    ensure the accuracy of the data                       processing of payments to providers for
                                               calendar day following the date on                       provided, without requiring the                       contraceptive services, and because
                                               which it receives the applicable copy of                 participating issuer to attest to                     HHS believes that it is reasonable to
                                               the self-certification, that it intends to               information to which it may not have                  measure margin on this business as a
                                               arrange for a participating issuer to seek               access or over which it has little control.           percentage of the cost of the
                                               an FFE user fee adjustment. HHS will                        In § 156.50(d)(3), HHS establishes the             contraceptive services. HHS will
                                               provide guidance on the manner of this                   process by which a participating issuer               establish the allowance at no less than
                                               submission through the process                           will be provided a reduction in its                   ten percent of such cost, and will
                                               provided for under the Paperwork                         obligation to pay the FFE user fee. As                specify the allowance for a particular
                                               Reduction Act of 1995. This notification                 long as an authorizing exception under                calendar year in the annual HHS notice
                                               is necessary to allow HHS to coordinate                  OMB Circular No. A–25R is in effect,                  of benefit and payment parameters. The
                                               the development of the systems for                       the reduction will be calculated as the               specific allowance for the 2014 calendar
                                               administering the FFE user fee                           sum of the total dollar amount of the                 year will be proposed for public
                                               adjustment. In paragraphs (d)(2)(iii)(A)                 payments for contraceptive services                   comment in the HHS Notice of Payment
                                               through (E), HHS specifies several other                 submitted by the applicable third party
                                                                                                                                                              and Benefit Parameters for 2015 (which
                                               standards under which the third party                    administrators, as described in
                                                                                                                                                              is scheduled to be published in the fall
                                               administrator must submit to HHS, in                     paragraph (d)(2)(iii)(D), and an
                                                                                                                                                              of 2013). This approach will allow HHS
                                               the year following the calendar year in                  allowance, specified by HHS, for
                                                                                                                                                              to provide for a reasonable allowance
                                               which the contraceptive services for                     administrative costs and margin. In the
                                                                                                                                                              for administrative expenses for the third
                                               which payments were made under the                       proposed regulations, HHS requested
                                                                                                                                                              party administrator, the participating
                                               accommodation described previously                       comments on the appropriate method
                                                                                                                                                              issuer, and any other entity providing
                                               were provided, the following                             for determining the administrative costs
                                                                                                                                                              the payments for contraceptive services
                                               information: (A) Identifying information                 associated with providing the
                                                                                                                                                              on behalf of the third party
                                               for the third party administrator and the                contraceptive coverage, as well as a
                                                                                                        margin to ensure that issuers receive                 administrator, as well as a margin for
                                               participating issuer; (B) identifying                                                                          each entity. HHS welcomes feedback
                                               information for each self-insured group                  appropriate compensation for providing
                                                                                                        the contraceptive coverage. Commenters                from third party administrators,
                                               health plan with respect to which the                                                                          participating issuers, and other relevant
                                               participating issuer seeks an adjustment                 agreed with the proposal to reimburse
                                                                                                        for administrative costs and to provide               stakeholders on the allowance for
                                               in the FFE user fee; (C) the total number                                                                      administrative costs and margin,
                                               of participants and beneficiaries in each                a margin. Commenters noted that
                                                                                                        administrative costs would be incurred                including the appropriate percentage
                                               self-insured group health plan during                                                                          and alternative methods for future
                                               the applicable calendar year; 46 (D) for                 because of the complexities inherent in
                                                                                                        arrangements between entities seeking                 determination of the allowance for
                                               each self-insured group health plan with                                                                       administrative costs and margin.
                                               respect to which the third party                         the FFE user fee adjustment and entities
                                                                                                        providing the contraceptive coverage,                    Section 156.50(d)(4) is similar to the
                                               administrator made payments for
                                                                                                        particularly when the entities operate in             corresponding proposed provision, and
                                               contraceptive services, the total dollar
                                                                                                                                                              specifies that, as long as an exception
emcdonald on DSK67QTVN1PROD with RULES3




                                               amount of such payments that were                        different states. In addition, commenters
                                                                                                        stated that administrative costs incurred             under OMB Circular No. A–25R is in
                                               provided during the applicable calendar
                                                                                                        by the third party administrators could               effect, if the amount of the reduction
                                               year under the accommodation
                                                                                                        vary because of variations in billing                 under paragraph (d)(3) is greater than
                                               described previously (if such payments
                                                                                                        processes.                                            the amount of the obligation to pay the
                                                 46 No personally identifiable information will be         As finalized in this regulation, for the           FFE user fee in a particular month, the
                                               collected from participating issuers or third party      initial years of this policy, HHS will                participating issuer will be provided a
                                               administrators pursuant to § 156.50(d)(2).               specify an allowance for administrative               credit in succeeding months in the


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00016   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                         Case 4:18-cv-00825-O       Document
                                                               Federal Register / Vol.          19-5
                                                                                       78, No. 127      Filed July
                                                                                                   / Tuesday, 02/05/19
                                                                                                                   2, 2013 /Page
                                                                                                                            Rules 17
                                                                                                                                  andofRegulations
                                                                                                                                        31 PageID 28539885

                                               amount of the excess. HHS notes that                     similar to those proposed in                          payments for the contraceptive services
                                               the likelihood of this occurring will                    § 156.50(d)(5), but modified slightly to              under the accommodation on behalf of
                                               depend on the relative magnitudes of                     align with the other changes in this final            the third party administrator, or if it
                                               the cost of payments for contraceptive                   regulation. In paragraph (d)(6), HHS                  seeks the adjustment with respect to
                                               services and the FFE user fee, the                       specifies that a participating issuer                 such payments made or arranged for by
                                               number of participants and beneficiaries                 receiving an adjustment in the FFE user               the third party administrator.
                                               in self-insured plans with respect to                    fee under this section for a particular                  • A third party administrator must
                                               which the participating issuer seeks an                  calendar year must maintain for 10                    notify HHS that it intends for a
                                               adjustment in the FFE user fee, and the                  years following that year, and make                   participating issuer to seek the
                                               number of individuals enrolled in                        available upon request to HHS, the HHS                adjustment by the later of January 1,
                                               coverage offered by the issuer through                   Office of the Inspector General, the                  2014, or the 60th calendar day following
                                               the FFE. HHS also notes that it intends                  Comptroller General, and their                        the date on which it received the copy
                                               to provide a monthly report, for the                     designees, documentation                              of the applicable self-certification.
                                               initial month in which the FFE user fee                  demonstrating that it timely paid each                   • For the participating issuer to
                                               adjustment for a particular calendar year                third party administrator, with respect               receive the adjustment, the third party
                                               is applied, and for succeeding months                    to which it received such adjustment,                 administrator and the participating
                                               until the credit is fully applied, to                    any amount required under paragraph                   issuer must notify HHS of the total
                                               issuers that receive an FFE user fee                     (d)(5). In paragraph (d)(7), HHS specifies            amount of the payments made for the
                                               adjustment. HHS contemplates that this                   documentation standards for third party               contraceptive services under the
                                               monthly report will include information                  administrators with respect to which an               accommodation, and provide certain
                                               on the issuer’s user fee obligation for the              FFE user fee adjustment is received                   other information and documentation,
                                               month, its total adjustment for the                      under this section for a particular                   including an attestation by the third
                                               applicable calendar year, the user fee                   calendar year. Third party                            party administrator that the payments
                                               adjustment applied to date, and the                      administrators must maintain for 10                   for the contraceptive services were
                                               value of the adjustment to be credited to                years following the applicable calendar               provided in compliance with 26 CFR
                                               future months (so long as the exception                  year, and make available upon request                 54.9815–2713A(b)(2) or 29 CFR
                                               under OMB Circular No. A–25R is in                       to HHS, the HHS Office of the Inspector               2590.715–2713A(b)(2), by July 15 of the
                                               effect). Additionally, HHS intends to                    General, the Comptroller General, and                 year following the calendar year in
                                               provide a monthly report to each                         their designees, all of the following: (i)            which the contraceptive services were
                                               applicable third party administrator                     A copy of the self-certification provided             provided.
                                               detailing any FFE user fee adjustment                    by the eligible organization for each self-              • If the necessary conditions are met,
                                               that will be provided to a participating                 insured plan with respect to which an                 and if an exception under OMB Circular
                                               issuer with respect to the costs for                     adjustment is received; (ii)                          No. A–25R is in effect, the participating
                                               contraceptive services incurred by or on                 documentation demonstrating that the                  issuer will receive an adjustment to its
                                               behalf of the third party administrator,                 payments for contraceptive services                   FFE user fee obligation equal to the total
                                               as well as the portion of the user fee                   were made in compliance with 26 CFR                   amount of the payments for the
                                               adjustment applied to date.                              54.9815–2713A(b)(2) or 29 CFR                         contraceptive services provided under
                                                  Section 156.50(d)(5) specifies that,                  2590.715–2713A(b)(2); and (iii)                       the accommodation, plus an allowance
                                               within 60 calendar days of receipt of                    documentation supporting the total                    for administrative costs and margin. If
                                               any adjustment in the FFE user fee, a                    dollar amount of the payments for                     the adjustment exceeds the FFE user
                                               participating issuer must pay each third                 contraceptive services submitted by the               fees owed in the month of the initial
                                               party administrator with respect to                      third party administrator, as described               adjustment, any excess adjustment will
                                               which it received any portion of such                    in paragraph (d)(2)(iii)(D). Although a               be carried over to later months, for so
                                               adjustment an amount no less than the                    commenter argued that the                             long as the exception under OMB
                                               portion of the adjustment attributable to                documentation retention standards                     Circular No. A–25R is in effect.
                                               the total dollar amount of the payments                  should be shortened from 10 years to 6                   • The allowance, which will be at
                                               for contraceptive services submitted by                  years, to align with ERISA standards, we              least ten percent of the costs of the
                                               the third party administrator, as                        believe that the finalized standard is                payments for the contraceptive services
                                               described in paragraph (d)(2)(iii)(D).                   appropriate as it aligns with timeframes              under the accommodation, will be
                                               HHS expects that the participating                       under the False Claims Act, 31 U.S.C.                 specified by HHS in the annual HHS
                                               issuer will also agree to pay each third                 3729–3733, and standards used for other               notice of benefit and payment
                                               party administrator a portion of such                    Exchange programs. HHS notes that a                   parameters.
                                               allowance (and that the apportionment                    participating issuer or a third party                    • Within 60 days of receipt of any
                                               will be negotiated between the entities);                administrator may satisfy these                       adjustment, the participating issuer
                                               HHS does not specify such payment in                     standards by archiving these records                  must pay the third party administrator
                                               this final regulation, as HHS expects the                and ensuring that they are accessible if              the portion of the adjustment
                                               entities to work out an arrangement that                 needed in the event of an investigation,              attributable to payments for
                                               best fits their situation. Finally, HHS                  audit, or other review.                               contraceptive services made by the third
                                               notes that this provision does not apply                    To summarize, costs of payments                    party administrator. No payment is
                                               if the participating issuer made the                     made for contraceptive services for                   required with respect to the allowance
                                               payments for contraceptive services on                   participants and beneficiaries in self-               for administrative costs and margin,
                                                                                                                                                              although it is expected that the
emcdonald on DSK67QTVN1PROD with RULES3




                                               behalf of the third party administrator,                 insured group health plans of eligible
                                               as described in paragraph (d)(1)(i), or is               organizations under the accommodation                 participating issuer will agree to pay
                                               in the same issuer group (as defined in                  described previously will be reimbursed               each third party administrator a portion
                                               45 CFR 156.20) as the third party                        through an adjustment in FFE user fees                of such allowance. In addition, no
                                               administrator.                                           as follows:                                           payment is required if the participating
                                                  In § 156.50(d)(6) and (7), HHS                           • The adjustment will be made to the               issuer made the payments for the
                                               establishes standards relating to                        FFE user fees of a participating issuer,              contraceptive services under the
                                               documentation and program integrity,                     if that participating issuer made the                 accommodation on behalf of the third


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00017   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                               39886 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          19-5
                                                                                   78, No. 127      Filed July
                                                                                               / Tuesday, 02/05/19
                                                                                                               2, 2013 /Page
                                                                                                                        Rules 18
                                                                                                                              andofRegulations
                                                                                                                                    31 PageID 286

                                               party administrator, or if the                           provided under 45 CFR 156.50(d)(3)(ii),               and therefore qualified for the
                                               participating issuer and third party                     as licensing and regulatory fees                      exemption or an accommodation.47
                                               administrator are in the same issuer                     referenced in 45 CFR 158.161(a), or                      The final regulations continue to
                                               group.                                                   taxes and regulatory fees in the case of              provide that the availability of the
                                                  Lastly, in response to comments                       the risk corridors program. For similar               exemption or an accommodation be
                                               received, HHS is finalizing a provision                  reasons, HHS is modifying the provision               determined on an employer-by-
                                               clarifying that participating issuers may                at 45 CFR 156.80(d) to clarify that, for              employer basis, which the Departments
                                               add any amounts paid out to a third                      the purpose of establishing a single risk             continue to believe best balances the
                                               party administrator or incurred by or for                pool index rate for a state market, any               interests of religious employers and
                                               the participating issuer in contraceptive                market-wide adjustments to the index                  eligible organizations and those of
                                               claims costs under the accommodation                     rate for expected Exchange user fees                  employees and their dependents. The
                                               for self-insured group health plans of                   should include: (1) The expected net                  Departments are clarifying that, for
                                               eligible organizations provided in these                 FFE user fee to be paid to HHS; (2) any               purposes of these final regulations, any
                                               final regulations, plus the allowance for                amounts paid out to a third party                     nonprofit organization with religious
                                               administrative costs and margin                          administrator or incurred by or for the               objections to contraceptive coverage that
                                               provided under 45 CFR 156.50(d)(3)(ii),                  participating issuer in contraceptive                 is part of the same controlled group of
                                               to their net FFE user fee paid to HHS,                   claims costs under the accommodation                  corporations or part of the same group
                                               in calculations relating to the index rate               for self-insured group health plans of                of trades or businesses under common
                                               for the single risk pool under 45 CFR                    eligible organizations expected to be                 control (each within the meaning of
                                               156.80(d), the medical loss ratio under                  credited against user fees payable for                section 52(a) or (b) of the Code) with a
                                               45 CFR part 158, and the risk corridors                  that state market; and (3) the allowance              religious employer and/or an eligible
                                               program under 45 CFR 153 subpart F.                      for administrative costs and margin                   organization, and that offers coverage
                                               Several commenters noted that                            provided under 45 CFR 156.50(d)(3)(ii)                through the same group health plan as
                                               improperly incorporating the FFE user                    expected to be credited against user fees             such religious employer and/or eligible
                                               fee adjustment provided for under the                    payable for that state market.                        organization, is considered to hold itself
                                               final regulation into these calculations                    HHS clarifies that, if an issuer                   out as a religious organization and
                                               could lead to unintended consequences.                   provides payments for contraceptive                   therefore qualifies for an
                                               For example, if a participating issuer                   services on behalf of a third party                   accommodation under these final
                                               were required to incorporate the FFE                     administrator, such payments are not                  regulations. Each such organization
                                               user fee adjustment into the calculation                 directly linked to any of the health                  must independently satisfy the self-
                                               of the medical loss ratio, but not                       insurance coverage provided by the                    certification standard.
                                               allowed to incorporate the cost of the                   issuer, and the issuer should not                     E. Religious Freedom Restoration Act
                                               accommodation for self-insured group                     incorporate the cost of such payments                 and Other Federal Law
                                               health plans of eligible organizations,                  into their calculations for the numerator
                                                                                                                                                                 Some commenters expressed concerns
                                               the adjustment would reduce the                          with respect to the medical loss ratio or
                                                                                                                                                              about the proposed accommodations for
                                               amount reported as licensing and                         the risk corridors program.
                                                                                                                                                              eligible organizations under the
                                               regulatory fees (as described in 45 CFR                  D. Treatment of Multiple Employer                     Religious Freedom Restoration Act
                                               158.161(a)). This would result in a                      Group Health Plans                                    (RFRA) (Pub. L. 103–141) 107 Stat. 1488
                                               lower medical loss ratio. HHS agrees                                                                           (1993) (codified at 42 U.S.C. 2000bb-
                                               that such a result would not accurately                     In the case of several employers
                                                                                                        offering coverage through a single group              1).48 All such concerns were considered.
                                               reflect the ratio of claims to premiums,                                                                       But the accommodations for group
                                               as estimated by the medical loss ratio,                  health plan, the Departments proposed
                                                                                                        that each employer be required to                     health plans established or maintained
                                               for the participating issuer’s insurance                                                                       by eligible organizations (and group
                                               business, because the FFE user fee                       independently meet the definition of
                                                                                                        religious employer or eligible                        health insurance coverage provided in
                                               adjustment occurs due to activity not                                                                          connection with such plans), or student
                                               directly related to the participating                    organization in order to avail itself of
                                                                                                        the exemption or an accommodation                     health insurance coverage arranged by
                                               issuer’s insurance business. Indeed,                                                                           eligible organizations that are
                                               under § 156.50(d)(5), the participating                  with respect to its employees and their
                                                                                                        covered dependents. Several                           institutions of higher education, are not
                                               issuer is required in many                                                                                     required under RFRA. In addition, the
                                               circumstances to pay out the greater                     commenters supported the proposed
                                                                                                        approach of applying the exemption and                accommodations for eligible
                                               share of the FFE user fee adjustments to                                                                       organizations under these final
                                               third party administrators responsible                   the accommodation on an employer-by-
                                                                                                        employer basis. Other commenters                      regulations do not violate RFRA because
                                               for making (or arranging for another
                                               entity to make) the payments for                         favored a plan-based approach, allowing                  47 Code section 52(a) generally provides that all
                                               contraceptive services. Therefore, HHS                   any employer offering coverage through                employees of all corporations that are members of
                                               clarifies that, for purposes of the                      the same group health plan as a                       the same controlled group of corporations,
                                               medical loss ratio and the risk corridors                religious employer or eligible                        including corporations that are at least 50 percent
                                                                                                        organization to qualify for the                       controlled by a common parent corporation, are
                                               program, participating issuers should                                                                          treated as employed by a single employer. Code
                                               report the sum of: (1) The net FFE user                  exemption or the accommodation, citing                section 52(b) generally provides that all employees
                                               fee paid to HHS; (2) any amounts paid                    administrative challenges to an                       of trades or businesses (whether or not
                                               out to a third party administrator or                    employer-by-employer approach. A few                  incorporated) that are under common control are
emcdonald on DSK67QTVN1PROD with RULES3




                                                                                                        commenters recommended criteria for                   treated as employed by a single employer.
                                               incurred by or for the participating                                                                              48 RFRA provides that the federal government
                                               issuer in contraceptive claims costs                     determining whether an employer is                    generally may not ‘‘substantially burden a person’s
                                               under the accommodation for self-                        affiliated with a religious employer or               exercise of religion, even if the burden results from
                                               insured group health plans of eligible                   eligible organization with which it                   a rule of general applicability,’’ unless the burden:
                                                                                                        offers coverage through a single group                ‘‘(1) Is in furtherance of a compelling governmental
                                               organizations provided in these final                                                                          interest; and (2) is the least restrictive means of
                                               regulations; and (3) the allowance for                   health plan, such as the control                      furthering that compelling governmental interest,’’
                                               administrative costs and margin                          standards in Code section 52(a) and (b),              42 U.S.C. 2000bb–1.



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00018   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                         Case 4:18-cv-00825-O       Document
                                                               Federal Register / Vol.          19-5
                                                                                       78, No. 127      Filed July
                                                                                                   / Tuesday, 02/05/19
                                                                                                                   2, 2013 /Page
                                                                                                                            Rules 19
                                                                                                                                  andofRegulations
                                                                                                                                        31 PageID 28739887

                                               they do not substantially burden                         independent choices by employees or                   result, helping women contribute to
                                               religious exercise, and they serve                       students and their dependents, who                    society to the same degree as men.
                                               compelling government interests and                      have distinct interests and may have                     Fourth, some commenters suggested
                                               moreover are the least restrictive means                 their own religious views that differ                 that certain provisions of the Affordable
                                               to achieve those interests.                              from those of the eligible organization.              Care Act that, in their view, leave some
                                                  First, some commenters asserted that                     Second, some commenters claimed                    women without contraceptive coverage
                                               the proposed accommodations would                        that the proposed accommodations                      with no cost sharing demonstrate that
                                               substantially burden their exercise of                   would force them to fund or subsidize                 the government interests in providing
                                               religion by requiring their involvement                  contraceptive coverage because issuers                such coverage cannot be truly
                                               in providing coverage of medical                         or third party administrators would pass              compelling. But these commenters
                                               services to which they object on                         on the costs of such coverage to eligible             misunderstand the effect of these
                                               religious grounds. These final                           organizations. Again, however, these                  provisions.49
                                               regulations do not require eligible                      final regulations specifically prohibit an               Nor do the exemption for religious
                                               organizations that provide self-                         issuer or third party administrator from              employers and the accommodations for
                                               certifications to their issuers or third                 charging any premium, or otherwise                    eligible organizations undermine the
                                               party administrators to provide health                   passing on any cost, to an eligible                   government’s compelling interests. With
                                               coverage that includes benefits for                      organization with respect to the                      respect to the religious employer
                                               contraceptive services, or to contract,                  payments for contraceptive services.                  exemption, houses of worship and their
                                               arrange, pay, or refer for such coverage                    Third, some commenters asserted that               integrated auxiliaries that object to
                                               or services. Issuers and third party                     the contraceptive coverage requirement                contraceptive coverage on religious
                                               administrators cannot pass along the                     fails to serve any compelling                         grounds are more likely than other
                                               costs because these final regulations                    government interest. As noted                         employers to employ people who are of
                                               specifically prohibit an issuer or third                 previously, however, the contraceptive                the same faith and/or adhere to the same
                                               party administrator from charging any                    coverage requirement serves two                       objection, and who would therefore be
                                               premium or otherwise passing on any                      compelling governmental interests. The                less likely than other people to use
                                               cost relating to payments for                            contraceptive coverage requirement                    contraceptive services even if such
                                               contraceptive services to an eligible                    furthers the government’s compelling                  services were covered under their plan.
                                               organization. Thus, there is no burden                   interest in safeguarding public health by             Under the eligible organization
                                               on any religious exercise of the eligible                expanding access to and utilization of                accommodations, individuals in plans
                                               organization. And even if the                            recommended preventive services for                   of eligible organizations, who are less
                                               accommodations were found to impose                      women. HHS tasked IOM with                            likely than individuals in plans of
                                               some minimal burden on eligible                          conducting an independent, science-                   religious employers to share their
                                               organizations, any such burden would                     based review of the available literature              employer’s (or institution of higher
                                               not be substantial for the purposes of                   to determine what preventive services                 education’s) faith and objection to
                                               RFRA because a third party pays for the                  are necessary for women’s health and                  contraceptive coverage on religious
                                               contraceptive services and there are                     well-being. IOM included in its                       grounds, will still benefit from
                                               multiple degrees of separation between                   recommendations for comprehensive                     payments for contraceptive services,
                                               the eligible organization and any                        guidelines for women’s preventive                     even though such payments will not be
                                               individual’s choice to use contraceptive                 services all FDA-approved contraceptive               provided, funded, or subsidized by their
                                               services.                                                methods, sterilization procedures, and                employer (or institution of higher
                                                  One commenter contended that the                      patient education and counseling for                  education).
                                               mere act of self-certification would                     women with reproductive capacity. IOM
                                               facilitate access to contraception,                      determined that lack of access to                        49 For example, the Affordable Care Act’s

                                               resulting in violation of its religious                  contraceptive services has proven in                  grandfathering provision is only transitional in
                                               beliefs. But the self-certification under                many cases to have serious negative                   effect, and it is expected that a majority of plans
                                                                                                                                                              will lose their grandfathered status by the end of
                                               these final regulations simply confirms                  health consequences for women and                     2013. (75 FR 34552; June 17, 2010); see also Kaiser
                                               that an eligible organization is a                       newborn children.                                     Family Found. & Health Res. & Ed. Trust, Employer
                                               nonprofit religious organization with                       The government also has a compelling               Health Benefits 2012 Annual Survey at 7–8, 190,
                                               religious objections to contraceptive                    interest in assuring that women have                  available at http://ehbs.kff.org/pdf/2012/8345.pdf.
                                                                                                        equal access to health care services.                 Moreover, small employers that elect to offer non-
                                               coverage and so informs the issuer or                                                                          grandfathered health coverage to their employees
                                               third party administrator. Even prior to                 Women would be denied the full                        are not exempt from the requirement under the
                                               the proposed regulations, because                        benefits of preventive care if their                  preventive health services coverage regulations to
                                               contraceptive benefits are typically in                  unique health care needs were not                     provide coverage for recommended preventive
                                               standard product designs, many eligible                  considered and addressed. For example,                health services, including contraceptive services,
                                                                                                                                                              without cost sharing (subject to the religious
                                               organizations directed their issuers and                 prior to the implementation of the                    employer exemption and eligible organization
                                               third party administrators not to make                   preventive services coverage provision,               accommodations in these final regulations). While
                                               payments for claims for medical                          women of childbearing age spent 68                    the Affordable Care Act excludes small employers
                                               services to which they object on                         percent more on out-of-pocket health                  from the possibility of tax liability under the
                                                                                                                                                              employer shared responsibility provision at Code
                                               religious grounds. In any event, in order                care costs than men, and these costs                  section 4980H, it encourages such employers to
                                               for a burden on religious exercise to be                 resulted in women often forgoing                      offer health coverage to their employees by
                                               ‘‘substantial’’ under RFRA, its effects on               preventive care. The IOM found that                   establishing new group health insurance options
                                               the objecting person cannot be as                        this disproportionate burden on women                 through the SHOPs, as well as new tax incentives
emcdonald on DSK67QTVN1PROD with RULES3




                                                                                                                                                              to exercise such options. With respect to employees
                                               indirect and attenuated as they are here.                imposed financial barriers that                       of small employers that do not offer health coverage
                                               Under these final regulations, third                     prevented women from achieving health                 to their employees, the Affordable Care Act
                                               parties, not eligible organizations,                     outcomes on an equal basis with men.                  establishes new individual health insurance options
                                               provide the payments for contraceptive                   The contraceptive coverage requirement                through the Exchanges, as well as new tax credits
                                                                                                                                                              to assist the purchase of such insurance; such
                                               services, at no cost to eligible                         helps remedy this problem by helping to               insurance will cover recommended preventive
                                               organizations. And whether such                          equalize the provision of preventive                  services, including contraceptive services, without
                                               services will be utilized is the result of               health care services to women and, as a               cost sharing.



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00019   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                               39888 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          19-5
                                                                                   78, No. 127      Filed July
                                                                                               / Tuesday, 02/05/19
                                                                                                               2, 2013 /Page
                                                                                                                        Rules 20
                                                                                                                              andofRegulations
                                                                                                                                    31 PageID 288

                                                  Fifth, some commenters asserted that                  Exercise Clause because they are neutral              eligible organization in these final
                                               the contraceptive coverage requirement                   and generally applicable. The                         regulations should not be construed to
                                               is not the least restrictive means of                    regulations do not target religiously                 apply with respect to, or relied upon for
                                               advancing these compelling interests,                    motivated conduct, but rather, are                    the interpretation of, any other
                                               and proposed various alternatives to                     intended to improve women’s access to                 provision of the PHS Act, ERISA, the
                                               these regulations. All of these proposals                preventive health care and lessen the                 Code, or any other provision of federal
                                               were considered, and it was determined                   disparity between men’s and women’s                   law, nor is it intended to set a precedent
                                               that they were not feasible and/or would                 health care costs. And the regulations                for any other purpose. For example,
                                               not advance the government’s                             are generally applicable because they do              nothing in these final regulations should
                                               compelling interests as effectively as the               not pursue their purpose only against
                                                                                                                                                              be construed as affecting the
                                               mechanisms established in these final                    conduct motivated by religious belief.
                                                                                                                                                              interpretation of federal or state civil
                                               regulations and the preventive services                  The exemption and accommodations set
                                               coverage regulations more generally. For                 forth in the regulations serve to                     rights statutes, such as Title VII of the
                                               example, some commenters suggested                       accommodate religion, not to disfavor it.             Civil Rights Act of 1964 or Title IX of
                                               that the government could provide                          The final regulations also do not                   the Education Amendments of 1972.
                                               contraceptive services to all women free                 violate the Establishment Clause. The                    Furthermore, nothing in these final
                                               of charge (through Medicaid or another                   exemption and accommodations set                      regulations precludes employers or
                                               program), establish a government-                        forth in the regulations are not restricted           others from expressing any opposition
                                               funded health benefits program for                       to organizations of a particular                      to the use of contraceptives; requires
                                               contraceptive services, or force drug and                denomination or denominations.                        anyone to use contraceptives; or
                                               device manufacturers to provide                          Instead, they are available on an equal               requires health care providers to
                                               contraceptive drugs and devices to                       basis to religious organizations affiliated           prescribe or provide contraceptives if
                                               women for free. The Departments lack                     with any and all religions.                           doing so is against their religious
                                               the statutory authority and funding to                     Finally, the regulations do not violate
                                                                                                                                                              beliefs.
                                               implement these proposals. Moreover,                     federal restrictions relating to abortion
                                               the Affordable Care Act contemplates                     because FDA-approved contraceptive                       The Departments received several
                                               providing coverage of recommended                        methods, including Plan B, Ella, and                  comments requesting clarification about
                                               preventive services through the existing                 IUDs, are not abortifacients within the               whether the religious employer
                                               employer-based system of health                          meaning of federal law. (62 FR 8611;                  exemption and eligible organization
                                               coverage so that women face minimal                      February 25, 1997) (‘‘Emergency                       accommodations in these final
                                               logistical and administrative obstacles.                 contraceptive pills are not effective if              regulations supersede state laws that
                                               Imposing additional barriers to women                    the woman is pregnant[.]’’); 45 CFR                   require health insurance issuers to
                                               receiving the intended coverage (and its                 46.202(f) (‘‘Pregnancy encompasses the                provide contraceptive coverage. The
                                               attendant benefits), by requiring them to                period of time from implantation until                preemption provisions of section 731 of
                                               take steps to learn about, and to sign up                delivery.’’). Further, these regulations              ERISA and section 2724 of the PHS Act
                                               for, a new health benefit, would make                    do not require nonprofit religious                    (implemented at 29 CFR 2590.731(a)
                                               that coverage accessible to fewer                        organizations that object to such                     and 45 CFR 146.143(a)) apply such that
                                               women. The same concern undermines                       contraceptive methods to contract,
                                                                                                                                                              the requirements of part 7 of ERISA and
                                               the effectiveness of other commenters’                   arrange, pay, or refer for such services.
                                                                                                                                                              title XXVII of the PHS Act are not to be
                                               suggestion that the government require                   F. No Effect on Other Law                             ‘‘construed to supersede any provision
                                               the multi-state plans on the Exchanges
                                                                                                           The religious employer exemption                   of state law which establishes,
                                               to offer a stand-alone, contraceptive-
                                               only benefit to all women without                        and eligible organization                             implements, or continues in effect any
                                               charge.                                                  accommodations under these final                      standard or requirement solely relating
                                                  For another example, some                             regulations are intended to have                      to health insurance issuers in
                                               commenters suggested that the                            meaning solely with respect to the                    connection with group or individual
                                               government should establish tax                          contraceptive coverage requirement                    health insurance coverage except to the
                                               incentives for women to use                              under section 2713 of the PHS Act and                 extent that such standard or
                                               contraceptive services. Again, the                       the companion provisions of ERISA and                 requirement prevents the application of
                                               Departments lack the statutory authority                 the Code. Whether an employer or                      a requirement’’ of federal law. With
                                               to implement such proposal. Reliance                     organization (including an institution of             respect to issuers subject to state law,
                                               only on tax incentives would also                        higher education) is designated as                    insurance laws that provide greater
                                               depart from the existing employer-based                  religious for this purpose is not                     access to contraceptive coverage than
                                               system of health coverage, would                         intended as a judgment about the                      federal standards are unlikely to
                                               require women to pay out of pocket for                   mission, sincerity, or commitment of the              ‘‘prevent the application of’’ the
                                               their care in the first instance, and                    employer or organization (including an
                                                                                                                                                              preventive services coverage provision,
                                               would not benefit women who do not                       institution of higher education), or
                                                                                                                                                              and therefore are unlikely to be
                                               have sufficient income to be required to                 intended to differentiate among the
                                                                                                                                                              preempted by these final regulations.
                                               file a tax return. Such barriers would                   religious merits, mission, sincerity,
                                                                                                        commitment, or public or private                      On the other hand, in states with
                                               make a tax incentive structure less
                                                                                                        standing of religious entities. The use of            broader religious exemptions and
                                               effective than the employer-based
                                                                                                        such designation is limited solely to                 accommodations with respect to health
emcdonald on DSK67QTVN1PROD with RULES3




                                               system of health coverage in advancing
                                               the government’s compelling interests.                   defining the class of employers or                    insurance issuers than those in the final
                                                  Finally, some commenters expressed                    organizations (including institutions of              regulations, the exemptions and
                                               concern that the final regulations violate               higher education) that qualify for the                accommodations will be narrowed to
                                               the Religion Clauses of the First                        religious employer exemption and                      align with those in the final regulations.
                                               Amendment or certain federal                             eligible organization accommodations                  This is consistent with the application
                                               restrictions relating to abortion. The                   under these final regulations. The                    of other federal health insurance
                                               regulations do not violate the Free                      definition of religious employer or                   standards.


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00020   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                         Case 4:18-cv-00825-O       Document
                                                               Federal Register / Vol.          19-5
                                                                                       78, No. 127      Filed July
                                                                                                   / Tuesday, 02/05/19
                                                                                                                   2, 2013 /Page
                                                                                                                            Rules 21
                                                                                                                                  andofRegulations
                                                                                                                                        31 PageID 28939889

                                               G. Applicability Dates and Transitional                  quantifying both costs and benefits,                  6033(a)(3)(A)(i) or (iii) of the Code is a
                                               Enforcement Safe Harbor                                  reducing costs, harmonizing rules, and                religious employer, and its group health
                                                  These final regulations generally                     promoting flexibility.                                plan qualifies for the exemption from
                                               apply to group health plans and health                      Section 3(f) of Executive Order 12866              the requirement to cover contraceptive
                                               insurance issuers for plan years                         defines a ‘‘significant regulatory action’’           services. In addition, the final
                                               beginning on or after January 1, 2014,                   as an action that is likely to result in a            regulations establish accommodations
                                               except the amendments to the religious                   regulation: (1) Having an annual effect               that provide women with access to such
                                               employer exemption apply to group                        on the economy of $100 million or more                services, without cost sharing, while
                                               health plans and health insurance                        in any one year, or adversely and                     simultaneously protecting certain
                                               issuers for plan years beginning on or                   materially affecting a sector of the                  nonprofit religious organizations with
                                               after August 1, 2013.                                    economy, productivity, competition,                   religious objections to contraceptive
                                                  The Departments are extending the                     jobs, the environment, public health or               coverage from having to contract,
                                               current safe harbor from enforcement of                  safety, or state, local, or tribal                    arrange, pay, or refer for such coverage
                                               the contraceptive coverage requirement                   governments or communities (also                      (as detailed herein).
                                               by the Departments to encompass plan                     referred to as ‘‘economically
                                                                                                        significant’’); (2) creating a serious                2. Anticipated Effects
                                               years beginning on or after August 1,
                                               2013, and before January 1, 2014. This                   inconsistency or otherwise interfering                   The Departments expect that these
                                               transitional enforcement safe harbor is                  with an action taken or planned by                    final regulations will not result in any
                                               intended to maintain the status quo                      another agency; (3) materially altering               additional significant burden on or costs
                                               with respect to organizations that                       the budgetary impacts of entitlement                  to the affected entities.
                                               qualify for the current safe harbor                      grants, user fees, or loan programs or the            B. Special Analyses—Department of the
                                               during the period that exists between                    rights and obligations of recipients                  Treasury
                                               the expiration of the current safe                       thereof; or (4) raising novel legal or
                                                                                                        policy issues arising out of legal                       For purposes of the Department of the
                                               harbor 50 and the applicability date of                                                                        Treasury, it has been determined that
                                               the accommodations under these final                     mandates, the President’s priorities, or
                                                                                                        the principles set forth in the Executive             this Treasury decision is not a
                                               regulations. This period is designed to                                                                        significant regulatory action as defined
                                               provide issuers and third party                          Order.
                                                                                                           A regulatory impact analysis must be               in Executive Order 12866, as amended
                                               administrators with sufficient time to                                                                         by Executive Order 13563. Therefore, a
                                               prepare to implement the                                 prepared for major rules with
                                                                                                        economically significant effects ($100                regulatory assessment is not required. It
                                               accommodations under these final                                                                               has also been determined that section
                                               regulations. Organizations that qualify                  million or more in any one year), and
                                                                                                        an ‘‘economically significant’’                       553(b) of the Administrative Procedure
                                               under the current safe harbor are not                                                                          Act (5 U.S.C. chapter 5) does not apply
                                               required to execute another self-                        regulatory action is subject to review by
                                                                                                        the Office of Management and Budget                   to this final regulation. It is hereby
                                               certification if one has already been                                                                          certified that the collections of
                                               executed, but are required to provide                    (OMB). The Departments have
                                                                                                        concluded that these final regulations                information contained in this final
                                               another notice to plan participants and                                                                        regulation do not have a significant
                                               beneficiaries in connection with plan                    are not likely to have economic impacts
                                                                                                        of $100 million or more in any one year,              impact on a substantial number of small
                                               years beginning on or after August 1,                                                                          entities. Accordingly, a regulatory
                                               2013, and before January 1, 2014. The                    and therefore do not meet the definition
                                                                                                        of ‘‘economically significant’’ under                 flexibility analysis under the Regulatory
                                               guidance extending the current safe                                                                            Flexibility Act (5 U.S.C. chapter 6) is
                                               harbor can be found at: www.cms.gov/                     Executive Order 12866.
                                                                                                                                                              not required.
                                               cciio and www.dol.gov/healthreform.                      1. Need for Regulatory Action                            These final regulations require each
                                               IV. Economic Impact and Paperwork                           As stated earlier in this preamble, the            organization seeking to be treated as an
                                               Burden                                                   Departments previously issued                         eligible organization under the final
                                                                                                        amended interim final regulations                     regulations to self-certify that it meets
                                               A. Executive Orders 12866 and 13563—                     authorizing an exemption for group                    the definition of eligible organization in
                                               Department of Health and Human                           health plans established or maintained                the final regulations. The self-
                                               Services and Department of Labor                         by religious employers (and group                     certification must be executed by an
                                                  Executive Orders 12866 and 13563                      health insurance coverage provided in                 authorized representative of the
                                               direct agencies to assess all costs and                  connection with such plans) from                      organization. The organization must
                                               benefits of available regulatory                         certain coverage requirements under                   maintain the self-certification in its
                                               alternatives and, if regulation is                       section 2713 of the PHS Act (76 FR                    records in a manner consistent with
                                               necessary, to select regulatory                          46621, August 3, 2011). The amended                   ERISA section 107 and make it available
                                               approaches that maximize net benefits                    interim final regulations were finalized              for examination upon request. The final
                                               (including potential economic,                           on February 15, 2012 (77 FR 8725). In                 regulations also direct each eligible
                                               environmental, and public health and                     these final regulations, the Departments              organization to provide a copy of its
                                               safety effects; distributive impacts; and                are amending the definition of religious              self-certification to the group health
                                               equity). Executive Order 13563                           employer in the HHS regulation at 45                  insurance issuer or third party
                                               emphasizes the importance of                             CFR 147.131(a) (incorporated by                       administrator (as applicable) to avail
                                                                                                        reference in the regulations of the                   itself of an accommodation. The
                                                 50 See Guidance on the Temporary Enforcement
                                                                                                        Departments of Labor and the Treasury)                Departments are unable to estimate the
emcdonald on DSK67QTVN1PROD with RULES3




                                               Safe Harbor for Certain Employers, Group Health
                                               Plans, and Group Health Insurance Issuers with
                                                                                                        by eliminating the first three prongs of              number of organizations that will seek
                                               Respect to the Requirement to Cover Contraceptive        the definition of religious employer that             to be treated as eligible organizations. Of
                                               Services Without Cost Sharing Under Section 2713         was established in the 2012 final                     the eligible organizations, some will
                                               of the Public Health Service Act, Section 715(a)(1)      regulations and clarifying the fourth                 likely be small entities. It is estimated
                                               of the Employee Retirement Income Security Act,
                                               and Section 9815(a)(1) of the Internal Revenue
                                                                                                        prong. Accordingly, an employer that is               that each eligible organization will need
                                               Code, issued on February 10, 2012, and reissued on       organized and operates as a nonprofit                 only approximately 50 minutes of labor
                                               August 15, 2012.                                         entity and is referred to in section                  to prepare and provide the information


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00021   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                               39890 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          19-5
                                                                                   78, No. 127      Filed July
                                                                                               / Tuesday, 02/05/19
                                                                                                               2, 2013 /Page
                                                                                                                        Rules 22
                                                                                                                              andofRegulations
                                                                                                                                    31 PageID 290

                                               in the self-certification. This will not be              (including fringe benefits) used to                   that an organization will need
                                               a significant economic impact. For these                 estimate the costs are calculated using               approximately 50 minutes (30 minutes
                                               reasons, this information collection                     data available from the Bureau of Labor               of clerical labor at a cost of $30.64 per
                                               requirement will not have a significant                  Statistics.                                           hour, 10 minutes for a manager at a cost
                                               impact on a substantial number of small                     HHS sought comments in the                         of $55.22 per hour, 5 minutes for legal
                                               entities.                                                proposed regulations, but did not                     counsel at a cost of $83.10 per hour, and
                                                  These final regulations also require                  receive any information that would                    5 minutes for a senior executive at a cost
                                               health insurance issuers providing                       allow for an estimate of the number of                of $112.43 per hour) to execute the self-
                                               payments for contraceptive services, or                  organizations that would seek to be                   certification. The certification may be
                                               third party administrators arranging or                  treated as eligible organizations, or an              electronically transmitted to the issuer
                                               providing such payments (or their                        estimate of the number of health                      at minimal cost. Therefore, the total
                                               agents), to provide written notice to                    insurance issuers that would provide                  annual burden for preparing and
                                               plan participants and beneficiaries                      separate payments for contraceptive                   providing the information in the self-
                                               regarding the availability of such                       services. HHS is, nevertheless, seeking               certification is estimated to be
                                               payments. The notice will be provided                    OMB approval for the following ICRs                   approximately $41 for each eligible
                                               contemporaneous with (to the extent                      consistent with the Paperwork                         organization.
                                               possible) but separate from any                          Reduction Act of 1995. The burden
                                               application materials distributed in                     estimates will be updated in the future               2. Notice of Availability of Separate
                                               connection with enrollment (or re-                       when more information is available.                   Payments for Contraceptive Services
                                               enrollment) in health coverage                                                                                 (§ 147.131(d))
                                                                                                        1. Self-Certification (§§ 147.131(b)(4)                  The proposed regulations sought
                                               established, maintained, or arranged by
                                                                                                        and 147.131(c)(1))                                    comment on a notice of availability of
                                               the eligible organization in any plan
                                               year to which the accommodation is to                       Each organization seeking to be                    contraceptive coverage. The final
                                               apply. The final regulations contain                     treated as an eligible organization under             regulations instead direct a health
                                               model language for issuers and third                     the final regulations must self-certify               insurance issuer providing payments for
                                               party administrators to use to satisfy the               that it meets the definition of an eligible           contraceptive services for participants
                                               notice requirement. It is unknown how                    organization. The self-certification must             and beneficiaries in insured plans (or
                                               many issuers provide health insurance                    be executed by an authorized                          student enrollees and covered
                                               coverage in connection with insured                      representative of the organization. The               dependents in student health insurance
                                               plans of eligible organizations or how                   self-certification will not be submitted              coverage) of eligible organizations to
                                               many third party administrators provide                  to any of the Departments. The form that              provide a written notice to such plan
                                               plan services to self-insured plans of                   will be used by organizations for their               participants and beneficiaries (or such
                                               eligible organizations. However, the cost                self-certification was made available                 student enrollees and covered
                                               of preparation and distribution of the                   during the comment period for the                     dependents) informing them of the
                                               notices will not be significant. It is                   proposed regulations at http://                       availability of such payments. The
                                               estimated that each issuer or third party                www.cms.gov/Regulations-and-                          notice must be provided
                                               administrator will need approximately 1                  Guidance/Legislation/                                 contemporaneous with (to the extent
                                               hour of clerical labor (at $31.64 per                    PaperworkReductionActof1995/PRA-                      possible) but separate from any
                                               hour) and 15 minutes of management                       Listing.html. HHS is finalizing this form             application materials distributed in
                                               review (at $55.22 per hour) to prepare                   with updated instructions and notes,                  connection with enrollment (or re-
                                               the notices for a total cost of                          and eliminating the proposed field for                enrollment) in group health coverage
                                               approximately $44. It is estimated that                  listing the contraceptive services for                that is effective on the first day of each
                                               each notice will require $0.46 in postage                which the organization will not                       applicable plan year, and must specify
                                               and $0.05 in materials cost (paper and                   establish, maintain, administer, or fund              that contraceptive coverage will not be
                                               ink) and the total postage and materials                 coverage. The organization must                       funded or administered by the eligible
                                               cost for each notice sent via mail will be               maintain the self-certification in its                organization but that the issuer provides
                                               $0.51. For these reasons, these                          records in a manner consistent with                   separate payments for contraceptive
                                               information collection requirements                      ERISA section 107 and make it available               services. The notice must also provide
                                               will not have a significant impact on a                  for examination upon request. The                     contact information for the issuer for
                                               substantial number of small entities.                    eligible organization must provide a                  questions and complaints. To satisfy the
                                                  Pursuant to section 7805(f) of the                    copy of its self-certification to a health            notice requirement, issuers may use the
                                               Code, the notice of proposed rulemaking                  insurance issuer for insured group                    model language set forth in the final
                                               preceding this final regulation was                      health plans or student health insurance              regulations or substantially similar
                                               submitted to the Chief Counsel for                       coverage.                                             language.
                                               Advocacy of the Small Business                              HHS is unable to estimate the number                  It is unknown how many issuers
                                               Administration for comment on its                        of organizations that will seek to be                 provide health insurance coverage in
                                               impact on small businesses.                              treated as eligible organizations under               connection with insured plans of
                                                                                                        the final regulations. Therefore, the                 eligible organizations. In the proposed
                                               C. Paperwork Reduction Act—                              burden for only one eligible                          regulations, HHS estimated that each
                                               Department of Health and Human                           organization, as opposed to all eligible              issuer would need approximately 1 hour
                                               Services                                                 organizations in total, is estimated. It is           of clerical labor (at $31.64 per hour) and
                                                  These final regulations contain                       assumed that, for each eligible                       15 minutes of management review (at
emcdonald on DSK67QTVN1PROD with RULES3




                                               information collection requirements                      organization, clerical staff will gather              $55.22 per hour) to prepare the notices
                                               (ICRs) that are subject to review by the                 and enter the necessary information,                  for a total cost of approximately $44. It
                                               Office of Management and Budget                          send the self-certification electronically            was estimated that each notice would
                                               (OMB). A description of these                            to the issuer, and retain a copy for                  require $0.46 in postage and $0.05 in
                                               provisions is given in the following                     record-keeping; a manager and legal                   materials cost (paper and ink) and the
                                               paragraphs with an estimate of the                       counsel will review it; and a senior                  total postage and materials cost for each
                                               annual burden. Average labor costs                       executive will execute it. HHS estimates              notice sent via mail would be $0.51.


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00022   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                         Case 4:18-cv-00825-O       Document
                                                               Federal Register / Vol.          19-5
                                                                                       78, No. 127      Filed July
                                                                                                   / Tuesday, 02/05/19
                                                                                                                   2, 2013 /Page
                                                                                                                            Rules 23
                                                                                                                                  andofRegulations
                                                                                                                                        31 PageID 29139891

                                               One commenter stated that the cost of                    beneficiaries in self-insured group                   covered employee benefit plan, and
                                               preparing and sending these notices                      health plans of eligible organizations,               preserves state laws that regulate
                                               may be greater than estimated, but did                   instead of applying to health insurance               insurance, banking, or securities. ERISA
                                               not provide an estimate. HHS believes                    issuers in connection with disclosures                also prohibits states from regulating a
                                               that using the model language provided                   to participants and beneficiaries in                  covered plan as an insurance or
                                               in the final regulations will help                       insured group health plans of eligible                investment company or bank. The
                                               minimize costs and declines to revise                    organizations. Therefore, we are seeking              Health Insurance Portability and
                                               the estimate.                                            OMB approval for this notice, relying on              Accountability Act of 1996 (HIPAA)
                                               3. Collections for FFE User Fee                          the same estimates noted previously.                  added a new preemption provision to
                                               Adjustment (§ 156.50(d))                                                                                       ERISA (as well as to the PHS Act)
                                                                                                        V. Unfunded Mandates Reform Act
                                                                                                                                                              narrowly preempting state requirements
                                                  The final HHS regulation describes                       For purposes of the Unfunded                       on group health insurance coverage.
                                               information collections with respect to                  Mandates Reform Act of 1995 (Pub. L.                  States may continue to apply state law
                                               the FFE user fee adjustment under                        104–4), as well as Executive Order                    requirements but not to the extent that
                                               § 156.50(d). The information collection                  12875, these final regulations do not                 such requirements prevent the
                                               instruments are under development,                       include any federal mandate that may                  application of the federal requirement
                                               and HHS will seek public comments                        result in expenditures by state, local, or            that group health insurance coverage
                                               and OMB approval on the instruments                      tribal governments, nor do they include               provided in connection with group
                                               at a later date, consistent with the                     any federal mandates that may impose                  health plans provide coverage for
                                               Paperwork Reduction Act of 1995.                         an annual burden of $100 million,                     specified preventive services without
                                               4. Collections for Self-Insured Group                    adjusted for inflation, or more on the                cost sharing. HIPAA’s Conference
                                               Health Plans Without Third Party                         private sector.51                                     Report states that the conferees intended
                                               Administrators                                           VI. Federalism—Department of Health                   the narrowest preemption of state laws
                                                                                                        and Human Services and Department of                  with regard to health insurance issuers
                                                  The final regulations provide that a
                                                                                                        Labor                                                 (H.R. Conf. Rep. No. 104–736, 104th
                                               self-insured group health plan
                                                                                                                                                              Cong. 2d Session 205, 1996). State
                                               established or maintained by an eligible                    Executive Order 13132 outlines                     insurance laws that are more stringent
                                               organization that does not use the                       fundamental principles of federalism,                 than the federal requirement are
                                               services of a third party administrator                  and requires the adherence to specific                unlikely to ‘‘prevent the application of’’
                                               will be provided a safe harbor from                      criteria by federal agencies in the                   the preventive services coverage
                                               enforcement of the contraceptive                         process of their formulation and                      provision, and therefore are unlikely to
                                               coverage requirement by the                              implementation of policies that have                  be preempted. Accordingly, states have
                                               Departments contingent on, among                         ‘‘substantial direct effects’’ on states, the         significant latitude to impose
                                               other things: (1) the plan providing                     relationship between the federal                      requirements on health insurance
                                               certain information to HHS; and (2) the                  government and states, or the                         issuers that are more restrictive than
                                               plan providing participants and                          distribution of power and                             those in federal law.
                                               beneficiaries with notice that it does not               responsibilities among the various                       Guidance conveying this
                                               provide benefits for contraceptive                       levels of government. Federal agencies                interpretation was published in the
                                               services. As noted earlier in these final                promulgating regulations that have                    Federal Register on April 8, 1997 (62 FR
                                               regulations, the Departments believe                     these federalism implications must                    16904) and December 30, 2004 (69 FR
                                               that there are no self-insured group                     consult with state and local officials,               78720), and these final regulations
                                               health plans in this circumstance.                       and describe the extent of their                      implement the preventive services
                                               Therefore, because the number of                         consultation and the nature of the                    coverage provision’s minimum
                                               respondents is likely to be fewer than                   concerns of state and local officials in              standards and do not significantly
                                               10, HHS is not seeking OMB approval                      the preamble to the regulation.                       reduce the discretion given to states
                                               for this collection.                                        In the Departments’ view, these final              under the statutory scheme.
                                               D. Paperwork Reduction Act—                              regulations have federalism                              The PHS Act provides that states may
                                               Department of Labor and Department of                    implications, but the federal                         enforce the provisions of title XXVII of
                                               the Treasury                                             implications are substantially mitigated              the PHS Act as they pertain to issuers,
                                                                                                        because, with respect to health                       but that the Secretary of HHS will
                                                 As noted previously, as under the                      insurance issuers, 15 states have
                                               proposed regulations, each organization                                                                        enforce any provisions that a state does
                                                                                                        enacted specific laws, regulations, or                not have authority to enforce or that a
                                               seeking to be treated as an eligible                     bulletins that meet or exceed the federal
                                               organization under the final regulations                                                                       state has failed to substantially enforce.
                                                                                                        standards requiring coverage of                       When exercising its responsibility to
                                               must self-certify that it meets the                      specified preventive services without
                                               definition of an eligible organization.                                                                        enforce provisions of the PHS Act, HHS
                                                                                                        cost sharing. The remaining states,                   works cooperatively with the state to
                                               This requirement is set out at 26 CFR                    which provide oversight for these
                                               54.9815–2713A(a)(4) and 29 CFR                                                                                 address the state’s concerns and avoid
                                                                                                        federal law requirements, do so using                 conflicts with the state’s exercise of its
                                               2590.715–2713A(a)(4) of the final                        their general authority to enforce these
                                               regulations of the Departments of Labor                                                                        authority.52 HHS has developed
                                                                                                        federal standards. Therefore, the final               procedures to implement its
                                               and the Treasury.                                        regulations are not likely to require
                                                 In addition, the final regulations
emcdonald on DSK67QTVN1PROD with RULES3




                                                                                                        substantial additional oversight of states              52 This authority applies to insurance issued with
                                               include a notice of availability of                      by HHS.                                               respect to group health plans generally, including
                                               separate payments for contraceptive                         In general, section 514 of ERISA                   plans covering employees of church organizations.
                                               services. This notice requirement is                     provides that state laws are superseded               Thus, this discussion of federalism applies to all
                                               identical to that set forth in 45 CFR                                                                          group health insurance coverage that is subject to
                                                                                                        to the extent that they relate to any                 the PHS Act, including those church plans that
                                               147.131(d), but it applies to third party                                                                      provide coverage through a health insurance issuer
                                               administrators in connection with                          51 In 2013, that threshold level is approximately   (but not to church plans that do not provide
                                               disclosures to participants and                          $141 million.                                         coverage through a health insurance issuer).



                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00023   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                               39892 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          19-5
                                                                                   78, No. 127      Filed July
                                                                                               / Tuesday, 02/05/19
                                                                                                               2, 2013 /Page
                                                                                                                        Rules 24
                                                                                                                              andofRegulations
                                                                                                                                    31 PageID 292

                                               enforcement responsibilities, and to                     29 CFR Part 2590                                       provided for in binding comprehensive
                                               afford states the maximum opportunity                      Continuation coverage, Disclosure,                   health plan coverage guidelines
                                               to enforce the PHS Act’s requirements                    Employee benefit plans, Group health                   supported by the Health Resources and
                                               in the first instance. In compliance with                plans, Health care, Health insurance,                  Services Administration, in accordance
                                               Executive Order 13132’s requirement                      Medical child support, Reporting and                   with 45 CFR 147.131(a).
                                               that agencies examine closely any                        recordkeeping requirements.                            *    *      *    *     *
                                               policies that may have federalism                                                                               ■ Par. 3. Section 54.9815–2713A is
                                               implications or limit the policymaking                   45 CFR Part 147
                                                                                                                                                               added to read as follows:
                                               discretion of states, the Departments                      Health care, Health insurance,
                                               have engaged in numerous efforts to                      Reporting and recordkeeping                            § 54.9815–2713A Accommodations in
                                               consult and work cooperatively with                      requirements, and State regulation of                  connection with coverage of preventive
                                               affected state and local officials.                                                                             health services.
                                                                                                        health insurance.
                                                  In conclusion, throughout the process                                                                           (a) Eligible organizations. An eligible
                                               of developing these final regulations, to                45 CFR Part 156                                        organization is an organization that
                                               the extent feasible within the specific                    Administrative practice and                          satisfies all of the following
                                               preemption provisions of ERISA and the                   procedure, Advertising, Advisory                       requirements:
                                               PHS Act, the Departments have                            committees, Brokers, Conflict of                          (1) The organization opposes
                                               attempted to balance states’ interests in                interest, Consumer protection, Grant                   providing coverage for some or all of
                                               regulating health coverage and health                    programs—health, Grants                                any contraceptive services required to
                                               insurance issuers, and the rights of                     administration, Health care, Health                    be covered under § 54.9815–
                                               those individuals whom Congress                          insurance, Health maintenance                          2713(a)(1)(iv) on account of religious
                                               intended to protect in the PHS Act,                      organization (HMO), Health records,                    objections.
                                               ERISA, and the Code.                                     Hospitals, American Indian/Alaska                         (2) The organization is organized and
                                                                                                        Natives, Individuals with disabilities,                operates as a nonprofit entity.
                                               VII. Statutory Authority                                                                                           (3) The organization holds itself out as
                                                                                                        Loan programs—health, Organization
                                                 The Department of the Treasury                                                                                a religious organization.
                                                                                                        and functions (Government agencies),
                                               regulations are adopted pursuant to the                                                                            (4) The organization self-certifies, in a
                                                                                                        Medicaid, Public assistance programs,
                                               authority contained in sections 7805                                                                            form and manner specified by the
                                                                                                        Reporting and recordkeeping
                                               and 9833 of the Code.                                                                                           Secretaries of Health and Human
                                                 The Department of Labor regulations                    requirements, State and local
                                                                                                                                                               Services and Labor, that it satisfies the
                                               are adopted pursuant to the authority                    governments, Sunshine Act, Technical
                                                                                                                                                               criteria in paragraphs (a)(1) through (3)
                                               contained in 29 U.S.C. 1002(16), 1027,                   assistance, Women, and Youth.
                                                                                                                                                               of this section, and makes such self-
                                               1059, 1135, 1161–1168, 1169, 1181–                       DEPARTMENT OF THE TREASURY                             certification available for examination
                                               1183, 1181 note, 1185, 1185a, 1185b,                                                                            upon request by the first day of the first
                                               1185d, 1191, 1191a, 1191b, and 1191c;                    Internal Revenue Service
                                                                                                                                                               plan year to which the accommodation
                                               sec. 101(g), Public Law 104–191, 110                       Accordingly, 26 CFR part 54 is                       in paragraph (b) or (c) of this section
                                               Stat. 1936; sec. 401(b), Public Law 105–                 amended as follows:                                    applies. The self-certification must be
                                               200, 112 Stat. 645 (42 U.S.C. 651 note);                                                                        executed by a person authorized to
                                               sec. 512(d), Public Law 110–343, 122                     PART 54—PENSION EXCISE TAXES
                                                                                                                                                               make the certification on behalf of the
                                               Stat. 3881; sec. 1001, 1201, and 1562(e),                                                                       organization, and must be maintained in
                                                                                                        ■ Paragraph 1. The authority citation
                                               Public Law 111–148, 124 Stat. 119, as                                                                           a manner consistent with the record
                                                                                                        for part 54 continues to read, in part, as
                                               amended by Public Law 111–152, 124                                                                              retention requirements under section
                                                                                                        follows:
                                               Stat. 1029; Secretary of Labor’s Order 3–                                                                       107 of ERISA.
                                               2010, 75 FR 55354 (September 10,                              Authority: 26 U.S.C. 7805. * * *                     (b) Contraceptive coverage—self-
                                               2010).                                                   ■ Par. 2. Section 54.9815–2713 is                      insured group health plans—(1) A group
                                                 The Department of Health and Human                     amended by revising paragraphs (a)(1)                  health plan established or maintained
                                               Services regulations are adopted                         introductory text and (a)(1)(iv) to read as            by an eligible organization that provides
                                               pursuant to the authority contained in                   follows:                                               benefits on a self-insured basis complies
                                               sections 2701 through 2763, 2791, and                                                                           for one or more plan years with any
                                               2792 of the PHS Act (42 U.S.C. 300gg                     § 54.9815–2713 Coverage of preventive                  requirement under § 54.9815–
                                               through 300gg–63, 300gg–91, and                          health services.
                                                                                                                                                               2713(a)(1)(iv) to provide contraceptive
                                               300gg–92), as amended; and Title I of                      (a) * * *                                            coverage if all of the requirements of
                                               the Affordable Care Act, sections 1301–                    (1) In general. Beginning at the time                this paragraph (b)(1) of this section are
                                               1304, 1311–1312, 1321–1322, 1324,                        described in paragraph (b) of this                     satisfied:
                                               1334, 1342–1343, 1401–1402, and 1412,                    section and subject to § 54.9815–2713A,                   (i) The eligible organization or its plan
                                               Pub. L. 111–148, 124 Stat. 119 (42                       a group health plan, or a health                       contracts with one or more third party
                                               U.S.C. 18021–18024, 18031–18032,                         insurance issuer offering group health                 administrators.
                                               18041–18042, 18044, 18054, 18061,                        insurance coverage, must provide                          (ii) The eligible organization provides
                                               18063, 18071, 18082, 26 U.S.C. 36B, and                  coverage for all of the following items                each third party administrator that will
                                               31 U.S.C. 9701).                                         and services, and may not impose any                   process claims for any contraceptive
                                                                                                        cost-sharing requirements (such as a                   services required to be covered under
                                               List of Subjects
                                                                                                        copayment, coinsurance, or a                           § 54.9815–2713(a)(1)(iv) with a copy of
emcdonald on DSK67QTVN1PROD with RULES3




                                               26 CFR Part 54                                           deductible) with respect to those items                the self-certification described in
                                                 Excise taxes, Health care, Health                      and services:                                          paragraph (a)(4) of this section, which
                                               insurance, Pensions, Reporting and                       *      *      *     *    *                             shall include notice that—
                                               recordkeeping requirements.                                 (iv) With respect to women, to the                     (A) The eligible organization will not
                                                                                                        extent not described in paragraph                      act as the plan administrator or claims
                                               29 CFR Part 2510                                         (a)(1)(i) of this section, evidence-                   administrator with respect to claims for
                                                 Employee benefit plans, Pensions.                      informed preventive care and screenings                contraceptive services, or contribute to


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000    Frm 00024   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                         Case 4:18-cv-00825-O       Document
                                                               Federal Register / Vol.          19-5
                                                                                       78, No. 127      Filed July
                                                                                                   / Tuesday, 02/05/19
                                                                                                                   2, 2013 /Page
                                                                                                                            Rules 25
                                                                                                                                  andofRegulations
                                                                                                                                        31 PageID 29339893

                                               the funding of contraceptive services;                   more group health insurance issuers                      (d) Notice of availability of separate
                                               and                                                      complies for one or more plan years                   payments for contraceptive services—
                                                  (B) Obligations of the third party                    with any requirement under § 54.9815–                 self-insured and insured group health
                                               administrator are set forth in 29 CFR                    2713(a)(1)(iv) to provide contraceptive               plans. For each plan year to which the
                                               2510.3–16 and 26 CFR 54.9815–2713A.                      coverage if the eligible organization or              accommodation in paragraph (b) or (c)
                                                  (iii) The eligible organization must                  group health plan furnishes a copy of                 of this section is to apply, a third party
                                               not, directly or indirectly, seek to                     the self-certification described in                   administrator required to provide or
                                               interfere with a third party                             paragraph (a)(4) of this section to each              arrange payments for contraceptive
                                               administrator’s arrangements to provide                  issuer that would otherwise provide                   services pursuant to paragraph (b) of
                                               or arrange separate payments for                         such coverage in connection with the                  this section, and an issuer required to
                                               contraceptive services for participants                  group health plan. An issuer may not                  provide payments for contraceptive
                                               or beneficiaries, and must not, directly                 require any documentation other than                  services pursuant to paragraph (c) of
                                               or indirectly, seek to influence the third               the copy of the self-certification from               this section, must provide to plan
                                               party administrator’s decision to make                   the eligible organization regarding its               participants and beneficiaries written
                                               any such arrangements.                                   status as such.                                       notice of the availability of separate
                                                  (2) If a third party administrator                       (2) Payments for contraceptive                     payments for contraceptive services
                                               receives a copy of the self-certification                services—(i) A group health insurance                 contemporaneous with (to the extent
                                               described in paragraph (a)(4) of this                    issuer that receives a copy of the self-              possible), but separate from, any
                                               section, and agrees to enter into or                     certification described in paragraph                  application materials distributed in
                                               remain in a contractual relationship                     (a)(4) of this section with respect to a              connection with enrollment (or re-
                                               with the eligible organization or its plan               group health plan established or                      enrollment) in group health coverage
                                               to provide administrative services for                   maintained by an eligible organization                that is effective beginning on the first
                                               the plan, the third party administrator                  in connection with which the issuer                   day of each applicable plan year. The
                                               shall provide or arrange payments for                    would otherwise provide contraceptive                 notice must specify that the eligible
                                               contraceptive services using one of the                  coverage under § 54.9815–2713(a)(1)(iv)               organization does not administer or
                                               following methods—                                       must—                                                 fund contraceptive benefits, but that the
                                                  (i) Provide payments for contraceptive
                                                                                                           (A) Expressly exclude contraceptive                third party administrator or issuer, as
                                               services for plan participants and
                                                                                                        coverage from the group health                        applicable, provides separate payments
                                               beneficiaries without imposing any cost-
                                                                                                        insurance coverage provided in                        for contraceptive services, and must
                                               sharing requirements (such as a
                                                                                                        connection with the group health plan;                provide contact information for
                                               copayment, coinsurance, or a
                                                                                                        and                                                   questions and complaints. The
                                               deductible), or imposing a premium,
                                                                                                           (B) Provide separate payments for any              following model language, or
                                               fee, or other charge, or any portion
                                                                                                        contraceptive services required to be                 substantially similar language, may be
                                               thereof, directly or indirectly, on the
                                                                                                        covered under § 54.9815–2713(a)(1)(iv)                used to satisfy the notice requirement of
                                               eligible organization, the group health
                                                                                                        for plan participants and beneficiaries               this paragraph (d): ‘‘Your employer has
                                               plan, or plan participants or
                                                                                                        for so long as they remain enrolled in                certified that your group health plan
                                               beneficiaries; or
                                                                                                        the plan.                                             qualifies for an accommodation with
                                                  (ii) Arrange for an issuer or other
                                                                                                           (ii) With respect to payments for                  respect to the federal requirement to
                                               entity to provide payments for
                                                                                                        contraceptive services, the issuer may                cover all Food and Drug
                                               contraceptive services for plan
                                                                                                        not impose any cost-sharing                           Administration-approved contraceptive
                                               participants and beneficiaries without
                                                                                                        requirements (such as a copayment,                    services for women, as prescribed by a
                                               imposing any cost-sharing requirements
                                                                                                        coinsurance, or a deductible), or impose              health care provider, without cost
                                               (such as a copayment, coinsurance, or a
                                                                                                        any premium, fee, or other charge, or                 sharing. This means that your employer
                                               deductible), or imposing a premium,
                                                                                                        any portion thereof, directly or                      will not contract, arrange, pay, or refer
                                               fee, or other charge, or any portion
                                                                                                        indirectly, on the eligible organization,             for contraceptive coverage. Instead,
                                               thereof, directly or indirectly, on the
                                                                                                        the group health plan, or plan                        [name of third party administrator/
                                               eligible organization, the group health
                                                                                                        participants or beneficiaries. The issuer             health insurance issuer] will provide or
                                               plan, or plan participants or
                                                                                                        must segregate premium revenue                        arrange separate payments for
                                               beneficiaries.
                                                  (3) If a third party administrator                    collected from the eligible organization              contraceptive services that you use,
                                               provides or arranges payments for                        from the monies used to provide                       without cost sharing and at no other
                                               contraceptive services in accordance                     payments for contraceptive services.                  cost, for so long as you are enrolled in
                                               with either paragraph (b)(2)(i) or (ii) of               The issuer must provide payments for                  your group health plan. Your employer
                                               this section, the costs of providing or                  contraceptive services in a manner that               will not administer or fund these
                                               arranging such payments may be                           is consistent with the requirements                   payments. If you have any questions
                                               reimbursed through an adjustment to                      under sections 2706, 2709, 2711, 2713,                about this notice, contact [contact
                                               the Federally-facilitated Exchange user                  2719, and 2719A of the PHS Act, as                    information for third party
                                               fee for a participating issuer pursuant to               incorporated into section 9815. If the                administrator/health insurance issuer].’’
                                               45 CFR 156.50(d).                                        group health plan of the eligible                        (e) Reliance—insured group health
                                                  (4) A third party administrator may                   organization provides coverage for some               plans—(1) If an issuer relies reasonably
                                               not require any documentation other                      but not all of any contraceptive services             and in good faith on a representation by
                                               than the copy of the self-certification                  required to be covered under § 54.9815–               the eligible organization as to its
emcdonald on DSK67QTVN1PROD with RULES3




                                               from the eligible organization regarding                 2713(a)(1)(iv), the issuer is required to             eligibility for the accommodation in
                                               its status as such.                                      provide payments only for those                       paragraph (c) of this section, and the
                                                  (c) Contraceptive coverage—insured                    contraceptive services for which the                  representation is later determined to be
                                               group health plans—(1) General rule. A                   group health plan does not provide                    incorrect, the issuer is considered to
                                               group health plan established or                         coverage. However, the issuer may                     comply with any requirement under
                                               maintained by an eligible organization                   provide payments for all contraceptive                § 54.9815–2713(a)(1)(iv) to provide
                                               that provides benefits through one or                    services, at the issuer’s option.                     contraceptive coverage if the issuer


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00025   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                               39894 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          19-5
                                                                                   78, No. 127      Filed July
                                                                                               / Tuesday, 02/05/19
                                                                                                               2, 2013 /Page
                                                                                                                        Rules 26
                                                                                                                              andofRegulations
                                                                                                                                    31 PageID 294

                                               complies with the obligations under this                 ERISA for any contraceptive services                  coverage for all of the following items
                                               section applicable to such issuer.                       required to be covered under                          and services, and may not impose any
                                                 (2) A group health plan is considered                  § 2590.715–2713(a)(1)(iv) of this chapter             cost-sharing requirements (such as a
                                               to comply with any requirement under                     to which the eligible organization                    copayment, coinsurance, or a
                                               § 54.9815–2713(a)(1)(iv) to provide                      objects on religious grounds, and shall               deductible) with respect to those items
                                               contraceptive coverage if the plan                       supersede any earlier designation. A                  and services:
                                               complies with its obligations under                      third party administrator that becomes a              *      *      *     *    *
                                               paragraph (c) of this section, without                   plan administrator pursuant to this                      (iv) With respect to women, to the
                                               regard to whether the issuer complies                    section shall be responsible for—                     extent not described in paragraph
                                               with the obligations under this section                    (1) The plan’s compliance with                      (a)(1)(i) of this section, evidence-
                                               applicable to such issuer.                               section 2713 of the Public Health                     informed preventive care and screenings
                                                                                                        Service Act (42 U.S.C. 300gg–13) (as                  provided for in binding comprehensive
                                               DEPARTMENT OF LABOR
                                                                                                        incorporated into section 715 of ERISA)               health plan coverage guidelines
                                               Employee Benefits Security                               and § 2590.715–2713 of this chapter                   supported by the Health Resources and
                                               Administration                                           with respect to coverage of                           Services Administration, in accordance
                                                 For the reasons stated in the                          contraceptive services. To the extent                 with 45 CFR 147.131(a).
                                               preamble, the Department of Labor                        that the plan contracts with different
                                                                                                                                                              *      *      *     *    *
                                               amends 29 CFR parts 2510 and 2590 as                     third party administrators for different
                                                                                                        classifications of benefits (such as                  ■ 5. Section 2590.715–2713A is added
                                               follows:
                                                                                                        prescription drug benefits versus                     to read as follows:
                                               PART 2510—DEFINITION OF TERMS                            inpatient and outpatient benefits), each              § 2590.715–2713A Accommodations in
                                               USED IN SUBCHAPTERS C, D, E, F, G                        third party administrator is responsible              connection with coverage of preventive
                                               AND L OF THIS CHAPTER                                    for providing contraceptive coverage                  health services.
                                                                                                        that complies with section 2713 of the                   (a) Eligible organizations. An eligible
                                               ■  1. The authority citation for part 2510               Public Health Service Act (as
                                               is revised to read as follows:                                                                                 organization is an organization that
                                                                                                        incorporated into section 715 of ERISA)               satisfies all of the following
                                                  Authority: 29 U.S.C. 1002(2), 1002(16),               and § 2590.715–2713 of this chapter                   requirements:
                                               1002(21),1002(37), 1002(38), 1002(40), 1031,             with respect to the classification or
                                               and 1135; Secretary of Labor’s Order 1–2003,
                                                                                                                                                                 (1) The organization opposes
                                                                                                        classifications of benefits subject to its            providing coverage for some or all of
                                               68 FR 5374; Sec. 2510.3–101 also issued                  contract.
                                               under sec. 102 of Reorganization Plan No. 4                                                                    any contraceptive services required to
                                               of 1978, 43 FR 47713, 3 CFR, 1978 Comp.,
                                                                                                          (2) Establishing and operating a                    be covered under § 2590.715–
                                               p. 332 and E.O. 12108, 44 FR 1065, 3 CFR,                procedure for determining such claims                 2713(a)(1)(iv) on account of religious
                                               1978 Comp., p. 275, and 29 U.S.C. 1135 note.             for contraceptive services in accordance              objections.
                                               Sec. 2510.3–102 also issued under sec. 102               with § 2560.503–1 of this chapter.                       (2) The organization is organized and
                                               of Reorganization Plan No. 4 of 1978, 43 FR                (3) Complying with disclosure and                   operates as a nonprofit entity.
                                               47713, 3 CFR, 1978 Comp., p. 332 and E.O.                other requirements applicable to group                   (3) The organization holds itself out as
                                               12108, 44 FR 1065, 3 CFR, 1978 Comp., p.                 health plans under Title I of ERISA with
                                               275. Sec. 2510.3–38 is also issued under sec.                                                                  a religious organization.
                                                                                                        respect to such benefits.                                (4) The organization self-certifies, in a
                                               1, Pub. L. 105–72, 111 Stat. 1457.
                                                                                                        PART 2590—RULES AND                                   form and manner specified by the
                                               ■ 2. Section 2510.3–16 is added to read
                                                                                                        REGULATIONS FOR GROUP HEALTH                          Secretary, that it satisfies the criteria in
                                               as follows:
                                                                                                        PLANS                                                 paragraphs (a)(1) through (3) of this
                                               § 2510.3–16 Definition of ‘‘plan                                                                               section, and makes such self-
                                               administrator.’’                                         ■  3. The authority citation for part 2590            certification available for examination
                                                  (a) In general. The term ‘‘plan                       is revised to read as follows:                        upon request by the first day of the first
                                               administrator’’ or ‘‘administrator’’                       Authority: 29 U.S.C. 1027, 1059, 1135,              plan year to which the accommodation
                                               means the person specifically so                         1161–1168, 1169, 1181–1183, 1181 note,                in paragraph (b) or (c) of this section
                                               designated by the terms of the                           1185, 1185a, 1185b, 1185d, 1191, 1191a,               applies. The self-certification must be
                                               instrument under which the plan is                       1191b, and 1191c; sec. 101(g), Pub. L. 104–           executed by a person authorized to
                                               operated. If an administrator is not so                  191, 110 Stat. 1936; sec. 401(b), Pub. L. 105–        make the certification on behalf of the
                                               designated, the plan administrator is the                200, 112 Stat. 645 (42 U.S.C. 651 note); sec.         organization, and must be maintained in
                                                                                                        12(d), Pub. L. 110–343, 122 Stat. 3881; sec.          a manner consistent with the record
                                               plan sponsor, as defined in section                      1001, 1201, and 1562(e), Pub. L. 111–148,
                                               3(16)(B) of ERISA.                                       124 Stat. 119, as amended by Pub. L. 111–             retention requirements under section
                                                  (b) In the case of a self-insured group               152, 124 Stat. 1029; Secretary of Labor’s             107 of ERISA.
                                               health plan established or maintained                    Order 1–2011, 77 FR 1088 (January 9, 2012).              (b) Contraceptive coverage—self-
                                               by an eligible organization, as defined in                                                                     insured group health plans—(1) A group
                                                                                                        ■ 4. Section 2590.715–2713 is amended
                                               § 2590.715–2713A(a) of this chapter, the                                                                       health plan established or maintained
                                                                                                        by revising paragraphs (a)(1)
                                               copy of the self-certification provided                                                                        by an eligible organization that provides
                                                                                                        introductory text and (a)(1)(iv) to read as
                                               by the eligible organization to a third                                                                        benefits on a self-insured basis complies
                                                                                                        follows:
                                               party administrator (including notice of                                                                       for one or more plan years with any
                                               the eligible organization’s refusal to                   § 2590.715–2713       Coverage of preventive          requirement under § 2590.715–
                                               administer or fund contraceptive                         health services.                                      2713(a)(1)(iv) to provide contraceptive
emcdonald on DSK67QTVN1PROD with RULES3




                                               benefits) in accordance with                               (a) * * *                                           coverage if all of the requirements of
                                               § 2590.715–2713A(b)(1)(ii) of this                         (1) In general. Beginning at the time               this paragraph (b)(1) are satisfied:
                                               chapter shall be an instrument under                     described in paragraph (b) of this                       (i) The eligible organization or its plan
                                               which the plan is operated, shall be                     section and subject to § 2590.715–                    contracts with one or more third party
                                               treated as a designation of the third                    2713A, a group health plan, or a health               administrators.
                                               party administrator as the plan                          insurance issuer offering group health                   (ii) The eligible organization provides
                                               administrator under section 3(16) of                     insurance coverage, must provide                      each third party administrator that will


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00026   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                         Case 4:18-cv-00825-O       Document
                                                               Federal Register / Vol.          19-5
                                                                                       78, No. 127      Filed July
                                                                                                   / Tuesday, 02/05/19
                                                                                                                   2, 2013 /Page
                                                                                                                            Rules 27
                                                                                                                                  andofRegulations
                                                                                                                                        31 PageID 29539895

                                               process claims for any contraceptive                     fee for a participating issuer pursuant to            If the group health plan of the eligible
                                               services required to be covered under                    45 CFR 156.50(d).                                     organization provides coverage for some
                                               § 2590.715–2713(a)(1)(iv) with a copy of                    (4) A third party administrator may                but not all of any contraceptive services
                                               the self-certification described in                      not require any documentation other                   required to be covered under
                                               paragraph (a)(4) of this section, which                  than the copy of the self-certification               § 2590.715–2713(a)(1)(iv), the issuer is
                                               shall include notice that—                               from the eligible organization regarding              required to provide payments only for
                                                  (A) The eligible organization will not                its status as such.                                   those contraceptive services for which
                                               act as the plan administrator or claims                     (c) Contraceptive coverage—insured                 the group health plan does not provide
                                               administrator with respect to claims for                 group health plans—(1) General rule. A                coverage. However, the issuer may
                                               contraceptive services, or contribute to                 group health plan established or                      provide payments for all contraceptive
                                               the funding of contraceptive services;                   maintained by an eligible organization                services, at the issuer’s option.
                                               and                                                      that provides benefits through one or                    (d) Notice of availability of separate
                                                  (B) Obligations of the third party                    more group health insurance issuers
                                                                                                                                                              payments for contraceptive services—
                                               administrator are set forth in § 2510.3–                 complies for one or more plan years
                                                                                                                                                              self-insured and insured group health
                                               16 of this chapter and § 2590.715–                       with any requirement under § 2590.715–
                                                                                                                                                              plans. For each plan year to which the
                                               2713A.                                                   2713(a)(1)(iv) to provide contraceptive
                                                                                                                                                              accommodation in paragraph (b) or (c)
                                                  (iii) The eligible organization must                  coverage if the eligible organization or
                                                                                                                                                              of this section is to apply, a third party
                                               not, directly or indirectly, seek to                     group health plan furnishes a copy of
                                                                                                                                                              administrator required to provide or
                                               interfere with a third party                             the self-certification described in
                                                                                                                                                              arrange payments for contraceptive
                                               administrator’s arrangements to provide                  paragraph (a)(4) of this section to each
                                                                                                                                                              services pursuant to paragraph (b) of
                                               or arrange separate payments for                         issuer that would otherwise provide
                                                                                                                                                              this section, and an issuer required to
                                               contraceptive services for participants                  such coverage in connection with the
                                                                                                        group health plan. An issuer may not                  provide payments for contraceptive
                                               or beneficiaries, and must not, directly                                                                       services pursuant to paragraph (c) of
                                                                                                        require any documentation other than
                                               or indirectly, seek to influence the third                                                                     this section, must provide to plan
                                                                                                        the copy of the self-certification from
                                               party administrator’s decision to make                                                                         participants and beneficiaries written
                                                                                                        the eligible organization regarding its
                                               any such arrangements.                                                                                         notice of the availability of separate
                                                                                                        status as such.
                                                  (2) If a third party administrator                       (2) Payments for contraceptive                     payments for contraceptive services
                                               receives a copy of the self-certification                services—(i) A group health insurance                 contemporaneous with (to the extent
                                               described in paragraph (a)(4) of this                    issuer that receives a copy of the self-              possible), but separate from, any
                                               section, and agrees to enter into or                     certification described in paragraph                  application materials distributed in
                                               remain in a contractual relationship                     (a)(4) of this section with respect to a              connection with enrollment (or re-
                                               with the eligible organization or its plan               group health plan established or                      enrollment) in group health coverage
                                               to provide administrative services for                   maintained by an eligible organization                that is effective beginning on the first
                                               the plan, the third party administrator                  in connection with which the issuer                   day of each applicable plan year. The
                                               shall provide or arrange payments for                    would otherwise provide contraceptive                 notice must specify that the eligible
                                               contraceptive services using one of the                  coverage under § 2590.715–                            organization does not administer or
                                               following methods—                                       2713(a)(1)(iv) must—                                  fund contraceptive benefits, but that the
                                                  (i) Provide payments for contraceptive                   (A) Expressly exclude contraceptive                third party administrator or issuer, as
                                               services for plan participants and                       coverage from the group health                        applicable, provides separate payments
                                               beneficiaries without imposing any cost-                 insurance coverage provided in                        for contraceptive services, and must
                                               sharing requirements (such as a                          connection with the group health plan;                provide contact information for
                                               copayment, coinsurance, or a                             and                                                   questions and complaints. The
                                               deductible), or imposing a premium,                         (B) Provide separate payments for any              following model language, or
                                               fee, or other charge, or any portion                     contraceptive services required to be                 substantially similar language, may be
                                               thereof, directly or indirectly, on the                  covered under § 2590.715–2713(a)(1)(iv)               used to satisfy the notice requirement of
                                               eligible organization, the group health                  for plan participants and beneficiaries               this paragraph (d): ‘‘Your employer has
                                               plan, or plan participants or                            for so long as they remain enrolled in                certified that your group health plan
                                               beneficiaries; or                                        the plan.                                             qualifies for an accommodation with
                                                  (ii) Arrange for an issuer or other                      (ii) With respect to payments for                  respect to the federal requirement to
                                               entity to provide payments for                           contraceptive services, the issuer may                cover all Food and Drug
                                               contraceptive services for plan                          not impose any cost-sharing                           Administration-approved contraceptive
                                               participants and beneficiaries without                   requirements (such as a copayment,                    services for women, as prescribed by a
                                               imposing any cost-sharing requirements                   coinsurance, or a deductible), or impose              health care provider, without cost
                                               (such as a copayment, coinsurance, or a                  any premium, fee, or other charge, or                 sharing. This means that your employer
                                               deductible), or imposing a premium,                      any portion thereof, directly or                      will not contract, arrange, pay, or refer
                                               fee, or other charge, or any portion                     indirectly, on the eligible organization,             for contraceptive coverage. Instead,
                                               thereof, directly or indirectly, on the                  the group health plan, or plan                        [name of third party administrator/
                                               eligible organization, the group health                  participants or beneficiaries. The issuer             health insurance issuer] will provide or
                                               plan, or plan participants or                            must segregate premium revenue                        arrange separate payments for
                                               beneficiaries.                                           collected from the eligible organization              contraceptive services that you use,
                                                  (3) If a third party administrator                    from the monies used to provide                       without cost sharing and at no other
emcdonald on DSK67QTVN1PROD with RULES3




                                               provides or arranges payments for                        payments for contraceptive services.                  cost, for so long as you are enrolled in
                                               contraceptive services in accordance                     The issuer must provide payments for                  your group health plan. Your employer
                                               with either paragraph (b)(2)(i) or (ii) of               contraceptive services in a manner that               will not administer or fund these
                                               this section, the costs of providing or                  is consistent with the requirements                   payments. If you have any questions
                                               arranging such payments may be                           under sections 2706, 2709, 2711, 2713,                about this notice, contact [contact
                                               reimbursed through an adjustment to                      2719, and 2719A of the PHS Act, as                    information for third party
                                               the Federally-facilitated Exchange user                  incorporated into section 715 of ERISA.               administrator/health insurance issuer].’’


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00027   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                               39896 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          19-5
                                                                                   78, No. 127      Filed July
                                                                                               / Tuesday, 02/05/19
                                                                                                               2, 2013 /Page
                                                                                                                        Rules 28
                                                                                                                              andofRegulations
                                                                                                                                    31 PageID 296

                                                  (e) Reliance—insured group health                     supported by the Health Resources and                 organization or group health plan
                                               plans—(1) If an issuer relies reasonably                 Services Administration.                              furnishes a copy of the self-certification
                                               and in good faith on a representation by                 *     *    *     *     *                              described in paragraph (b)(4) of this
                                               the eligible organization as to its                      ■ 3. Section 147.131 is added to read as              section to each issuer that would
                                               eligibility for the accommodation in                     follows:                                              otherwise provide such coverage in
                                               paragraph (c) of this section, and the                                                                         connection with the group health plan.
                                               representation is later determined to be                 § 147.131 Exemption and accommodations                An issuer may not require any
                                               incorrect, the issuer is considered to                   in connection with coverage of preventive             documentation other than the copy of
                                               comply with any requirement under                        health services.                                      the self-certification from the eligible
                                               § 2590.715–2713(a)(1)(iv) to provide                        (a) Religious employers. In issuing                organization regarding its status as such.
                                               contraceptive coverage if the issuer                     guidelines under § 147.130(a)(1)(iv), the                (2) Payments for contraceptive
                                               complies with the obligations under this                 Health Resources and Services                         services—(i) A group health insurance
                                               section applicable to such issuer.                       Administration may establish an                       issuer that receives a copy of the self-
                                                                                                        exemption from such guidelines with                   certification described in paragraph
                                                  (2) A group health plan is considered
                                                                                                        respect to a group health plan                        (b)(4) of this section with respect to a
                                               to comply with any requirement under
                                                                                                        established or maintained by a religious              group health plan established or
                                               § 2590.715–2713(a)(1)(iv) to provide
                                                                                                        employer (and health insurance                        maintained by an eligible organization
                                               contraceptive coverage if the plan
                                                                                                        coverage provided in connection with a                in connection with which the issuer
                                               complies with its obligations under
                                                                                                        group health plan established or                      would otherwise provide contraceptive
                                               paragraph (c) of this section, without
                                                                                                        maintained by a religious employer)                   coverage under § 147.130(a)(1)(iv)
                                               regard to whether the issuer complies
                                                                                                        with respect to any requirement to cover              must—
                                               with the obligations under this section                                                                           (A) Expressly exclude contraceptive
                                                                                                        contraceptive services under such
                                               applicable to such issuer.                                                                                     coverage from the group health
                                                                                                        guidelines. For purposes of this
                                               DEPARTMENT OF HEALTH AND                                 paragraph (a), a ‘‘religious employer’’ is            insurance coverage provided in
                                               HUMAN SERVICES                                           an organization that is organized and                 connection with the group health plan;
                                                                                                        operates as a nonprofit entity and is                 and
                                                 For the reasons stated in the                          referred to in section 6033(a)(3)(A)(i) or               (B) Provide separate payments for any
                                               preamble, the Department of Health and                   (iii) of the Internal Revenue Code of                 contraceptive services required to be
                                               Human Services amends 45 CFR                             1986, as amended.                                     covered under § 147.130(a)(1)(iv) for
                                               Subtitle A parts 147 and 156 as follows:                    (b) Eligible organizations. An eligible            plan participants and beneficiaries for
                                                                                                        organization is an organization that                  so long as they remain enrolled in the
                                               PART 147—HEALTH INSURANCE                                                                                      plan.
                                                                                                        satisfies all of the following
                                               REFORM REQUIREMENTS FOR THE                                                                                       (ii) With respect to payments for
                                                                                                        requirements:
                                               GROUP AND INDIVIDUAL HEALTH                                 (1) The organization opposes                       contraceptive services, the issuer may
                                               INSURANCE MARKETS                                        providing coverage for some or all of                 not impose any cost-sharing
                                                                                                        any contraceptive services required to                requirements (such as a copayment,
                                               ■ 1. The authority citation for part 147                 be covered under § 147.130(a)(1)(iv) on               coinsurance, or a deductible), or impose
                                               continues to read as follows:                            account of religious objections.                      any premium, fee, or other charge, or
                                                 Authority: Secs. 2701 through 2763, 2791,                 (2) The organization is organized and              any portion thereof, directly or
                                               and 2792 of the Public Health Service Act (42            operates as a nonprofit entity.                       indirectly, on the eligible organization,
                                               U.S.C. 300gg through 300gg–63, 300gg–91,                    (3) The organization holds itself out as           the group health plan, or plan
                                               and 300gg–92), as amended.                               a religious organization.                             participants or beneficiaries. The issuer
                                               ■ 2. Section 147.130 is amended by                          (4) The organization self-certifies, in a          must segregate premium revenue
                                               revising paragraphs (a)(1) introductory                  form and manner specified by the                      collected from the eligible organization
                                               text and (a)(1)(iv) to read as follows:                  Secretary, that it satisfies the criteria in          from the monies used to provide
                                                                                                        paragraphs (b)(1) through (3) of this                 payments for contraceptive services.
                                               § 147.130    Coverage of preventive health               section, and makes such self-                         The issuer must provide payments for
                                               services.                                                certification available for examination               contraceptive services in a manner that
                                                 (a) * * *                                              upon request by the first day of the first            is consistent with the requirements
                                                                                                        plan year to which the accommodation                  under sections 2706, 2709, 2711, 2713,
                                                 (1) In general. Beginning at the time
                                                                                                        in paragraph (c) of this section applies.             2719, and 2719A of the PHS Act. If the
                                               described in paragraph (b) of this
                                                                                                        The self-certification must be executed               group health plan of the eligible
                                               section and subject to § 147.131, a group
                                                                                                        by a person authorized to make the                    organization provides coverage for some
                                               health plan, or a health insurance issuer
                                                                                                        certification on behalf of the                        but not all of any contraceptive services
                                               offering group or individual health
                                                                                                        organization, and must be maintained in               required to be covered under
                                               insurance coverage, must provide
                                                                                                        a manner consistent with the record                   § 147.130(a)(1)(iv), the issuer is required
                                               coverage for all of the following items
                                                                                                        retention requirements under section                  to provide payments only for those
                                               and services, and may not impose any
                                                                                                        107 of the Employee Retirement Income                 contraceptive services for which the
                                               cost-sharing requirements (such as a
                                                                                                        Security Act of 1974.                                 group health plan does not provide
                                               copayment, coinsurance, or a                                (c) Contraceptive coverage—insured                 coverage. However, the issuer may
                                               deductible) with respect to those items                  group health plans—(1) General rule. A                provide payments for all contraceptive
                                               and services:                                            group health plan established or                      services, at the issuer’s option.
emcdonald on DSK67QTVN1PROD with RULES3




                                               *      *      *     *    *                               maintained by an eligible organization                   (d) Notice of availability of separate
                                                  (iv) With respect to women, to the                    that provides benefits through one or                 payments for contraceptive services—
                                               extent not described in paragraph                        more group health insurance issuers                   insured group health plans and student
                                               (a)(1)(i) of this section, evidence-                     complies for one or more plan years                   health insurance coverage. For each
                                               informed preventive care and screenings                  with any requirement under                            plan year to which the accommodation
                                               provided for in binding comprehensive                    § 147.130(a)(1)(iv) to provide                        in paragraph (c) of this section is to
                                               health plan coverage guidelines                          contraceptive coverage if the eligible                apply, an issuer required to provide


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00028   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                         Case 4:18-cv-00825-O       Document
                                                               Federal Register / Vol.          19-5
                                                                                       78, No. 127      Filed July
                                                                                                   / Tuesday, 02/05/19
                                                                                                                   2, 2013 /Page
                                                                                                                            Rules 29
                                                                                                                                  andofRegulations
                                                                                                                                        31 PageID 29739897

                                               payments for contraceptive services                      with the obligations under this section               facilitated Exchange user fee
                                               pursuant to paragraph (c) of this section                applicable to such issuer.                            adjustment—
                                               must provide to plan participants and                       (f) Application to student health                    (i) The participating issuer must
                                               beneficiaries written notice of the                      insurance coverage. The provisions of                 submit to HHS, in the manner and
                                               availability of separate payments for                    this section apply to student health                  timeframe specified by HHS, in the year
                                               contraceptive services contemporaneous                   insurance coverage arranged by an                     following the calendar year in which the
                                               with (to the extent possible), but                       eligible organization that is an                      contraceptive services for which
                                               separate from, any application materials                 institution of higher education in a                  payments were made pursuant to 26
                                               distributed in connection with                           manner comparable to that in which                    CFR 54.9815–2713A(b)(2) or 29 CFR
                                               enrollment (or re-enrollment) in group                   they apply to group health insurance                  2590.715–2713A(b)(2) were provided —
                                               health coverage that is effective                        coverage provided in connection with a                  (A) Identifying information for the
                                               beginning on the first day of each                       group health plan established or                      participating issuer and each third party
                                               applicable plan year. The notice must                    maintained by an eligible organization                administrator that received a copy of the
                                               specify that the eligible organization                   that is an employer. In applying this                 self-certification referenced in 26 CFR
                                               does not administer or fund                              section in the case of student health                 54.9815–2713A(a)(4) or 29 CFR
                                               contraceptive benefits, but that the                     insurance coverage, a reference to ‘‘plan             2590.715–2713A(a)(4) with respect to
                                               issuer provides separate payments for                    participants and beneficiaries’’ is a                 which the participating issuer seeks an
                                               contraceptive services, and must                         reference to student enrollees and their              adjustment in the Federally-facilitated
                                               provide contact information for                          covered dependents.                                   Exchange user fee, whether or not the
                                               questions and complaints. The                                                                                  participating issuer was the entity that
                                               following model language, or                             PART 156—HEALTH INSURANCE                             made the payments for contraceptive
                                               substantially similar language, may be                   ISSUER STANDARDS UNDER THE                            services;
                                               used to satisfy the notice requirement of                AFFORDABLE CARE ACT, INCLUDING                          (B) Identifying information for each
                                               this paragraph (d): ‘‘Your [employer/                    STANDARDS RELATED TO                                  self-insured group health plan with
                                               institution of higher education] has                     EXCHANGES                                             respect to which a copy of the self-
                                               certified that your [group health plan/                                                                        certification referenced in 26 CFR
                                               student health insurance coverage]                       ■ 4. The authority citation for part 156              54.9815–2713A(a)(4) or 29 CFR
                                               qualifies for an accommodation with                      continues to read as follows:                         2590.715–2713A(a)(4) was received by a
                                               respect to the federal requirement to                      Authority: Title I of the Affordable Care           third party administrator and with
                                               cover all Food and Drug                                  Act, sections 1301–1304, 1311–1312, 1321–             respect to which the participating issuer
                                               Administration-approved contraceptive                    1322, 1324, 1334, 1342–1343, 1401–1402,               seeks an adjustment in the Federally-
                                               services for women, as prescribed by a                   and 1412, Pub. L. 111–148, 124 Stat. 119 (42          facilitated Exchange user fee; and
                                               health care provider, without cost                       U.S.C. 18021–18024, 18031–18032, 18041–                 (C) For each such self-insured group
                                               sharing. This means that your                            18042, 18044, 18054, 18061, 18063, 18071,             health plan, the total dollar amount of
                                                                                                        18082, 26 U.S.C. 36B, and 31 U.S.C. 9701).            the payments that were made pursuant
                                               [employer/institution of higher
                                               education] will not contract, arrange,                   ■ 5. Section 156.50 is amended by                     to 26 CFR 54.9815–2713A(b)(2) or 29
                                               pay, or refer for contraceptive coverage.                adding paragraph (d) to read as follows:              CFR 2590.715–2713A(b)(2) for
                                               Instead, [name of health insurance                                                                             contraceptive services that were
                                                                                                        § 156.50    Financial support.                        provided during the applicable calendar
                                               issuer] will provide separate payments
                                               for contraceptive services that you use,                 *       *    *     *    *                             year. If such payments were made by
                                               without cost sharing and at no other                        (d) Adjustment of Federally-facilitated            the participating issuer directly as
                                               cost, for so long as you are enrolled in                 Exchange user fee—(1) A participating                 described in paragraph (d)(1)(i) of this
                                               your [group health plan/student health                   issuer offering a plan through a                      section, the total dollar amount should
                                               insurance coverage]. Your [employer/                     Federally-facilitated Exchange may                    reflect the amount of the payments
                                               institution of higher education] will not                qualify for an adjustment in the                      made by the participating issuer; if the
                                               administer or fund these payments. If                    Federally-facilitated Exchange user fee               third party administrator made or
                                               you have any questions about this                        specified in paragraph (c) of this section            arranged for such payments, as
                                               notice, contact [contact information for                 to the extent that the participating                  described in paragraph (d)(1)(ii) of this
                                               health insurance issuer].’’                              issuer—                                               section, the total dollar amount should
                                                  (e) Reliance—(1) If an issuer relies                     (i) Made payments for contraceptive                reflect the amount reported to the
                                               reasonably and in good faith on a                        services on behalf of a third party                   participating issuer by the third party
                                               representation by the eligible                           administrator pursuant to 26 CFR                      administrator.
                                               organization as to its eligibility for the               54.9815–2713A(b)(2)(ii) or 29 CFR                       (ii) Each third party administrator that
                                               accommodation in paragraph (c) of this                   2590.715–2713A(b)(2)(ii); or                          intends for a participating issuer to seek
                                               section, and the representation is later                    (ii) Seeks an adjustment in the                    an adjustment in the Federally-
                                               determined to be incorrect, the issuer is                Federally-facilitated Exchange user fee               facilitated Exchange user fee with
                                               considered to comply with any                            with respect to a third party                         respect to the third party administrator
                                               requirement under § 147.130(a)(1)(iv) to                 administrator that, following receipt of              for payments for contraceptive services
                                               provide contraceptive coverage if the                    a copy of the self-certification                      must submit to HHS a notification of
                                               issuer complies with the obligations                     referenced in 26 CFR 54.9815–                         such intent, in a manner specified by
                                               under this section applicable to such                    2713A(a)(4) or 29 CFR 2590.715–                       HHS, by the later of January 1, 2014, or
                                                                                                        2713A(a)(4), made or arranged for                     the 60th calendar day following the date
emcdonald on DSK67QTVN1PROD with RULES3




                                               issuer.
                                                  (2) A group health plan is considered                 payments for contraceptive services                   on which the third party administrator
                                               to comply with any requirement under                     pursuant to 26 CFR 54.9815–                           receives the applicable copy of the self-
                                               § 147.130(a)(1)(iv) to provide                           2713A(b)(2)(i) or (ii) or 29 CFR                      certification referenced in 26 CFR
                                               contraceptive coverage if the plan                       2590.715–2713A(b)(2)(i) or (ii).                      54.9815–2713A(a)(4) or 29 CFR
                                               complies with its obligations under                         (2) For a participating issuer                     2590.715–2713A(a)(4).
                                               paragraph (c) of this section, without                   described in paragraph (d)(1) of this                   (iii) Each third party administrator
                                               regard to whether the issuer complies                    section to receive the Federally-                     identified in paragraph (d)(2)(i)(A) of


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00029   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                               39898 Case 4:18-cv-00825-O       Document
                                                           Federal Register / Vol.          19-5
                                                                                   78, No. 127      Filed July
                                                                                               / Tuesday, 02/05/19
                                                                                                               2, 2013 /Page
                                                                                                                        Rules 30
                                                                                                                              andofRegulations
                                                                                                                                    31 PageID 298

                                               this section must submit to HHS, in the                  no less than 10 percent of the total                    (i) A copy of the self-certification
                                               manner and timeframe specified by                        dollar amount of the payments for                     referenced in 26 CFR 54.9815–
                                               HHS, in the year following the calendar                  contraceptive services specified in                   2713A(a)(4) or 29 CFR 2590.715–
                                               year in which the contraceptive services                 paragraph (d)(3)(i) of this section. HHS              2713A(a)(4) for each self-insured plan
                                               for which payments were made                             will specify the allowance for a                      with respect to which an adjustment is
                                               pursuant to 26 CFR 54.9815–                              particular calendar year in the annual                received.
                                               2713A(b)(2) or 29 CFR 2590.715–                          HHS notice of benefit and payment
                                               2713A(b)(2) were provided—                                                                                       (ii) Documentation demonstrating that
                                                                                                        parameters.
                                                  (A) Identifying information for the                                                                         the payments for contraceptive services
                                                                                                           (4) As long as an exception under
                                               third party administrator and the                                                                              were made in compliance with 26 CFR
                                                                                                        OMB Circular No. A–25R is in effect, if
                                               participating issuer;                                    the amount of the adjustment under                    54.9815–2713A(b)(2) or 29 CFR
                                                  (B) Identifying information for each                  paragraph (d)(3) of this section is greater           2590.715–2713A(b)(2).
                                               self-insured group health plan with                      than the amount of the participating                    (iii) Documentation supporting the
                                               respect to which a copy of the self-                     issuer’s obligation to pay the Federally-             total dollar amount of the payments for
                                               certification referenced in 26 CFR                       facilitated Exchange user fee in a                    contraceptive services submitted by the
                                               54.9815–2713A(a)(4) or 29 CFR                            particular month, the participating                   third party administrator, as described
                                               2590.715–2713A(a)(4) was received by                     issuer will be provided a credit in                   in paragraph (d)(2)(iii)(D) of this section.
                                               the third party administrator and with                   succeeding months in the amount of the
                                               respect to which the participating issuer                excess.                                               ■ 6. Section 156.80 is amended by
                                               seeks an adjustment in the Federally-                       (5) Within 60 days of receipt of any               revising paragraph (d)(1) to read as
                                               facilitated Exchange user fee;                           adjustment in the Federally-facilitated               follows:
                                                  (C) The total number of participants
                                                                                                        Exchange user fee under this section, a               § 156.80    Single risk pool.
                                               and beneficiaries in each such self-
                                                                                                        participating issuer must pay each third
                                               insured group health plan during the                                                                           *      *     *     *    *
                                                                                                        party administrator with respect to
                                               applicable calendar year;                                                                                        (d) * * *
                                                  (D) For each such self-insured group                  which it received any portion of such
                                               health plan with respect to which the                    adjustment an amount no less than the                   (1) In general. Each plan year or
                                               third party administrator made                           portion of the adjustment attributable to             policy year, as applicable, a health
                                               payments pursuant to 26 CFR 54.9815–                     the total dollar amount of the payments               insurance issuer must establish an index
                                               2713A(b)(2) or 29 CFR 2590.715–                          for contraceptive services submitted by               rate for a state market described in
                                               2713A(b)(2) for contraceptive services,                  the third party administrator, as                     paragraphs (a) through (c) of this section
                                               the total dollar amount of such                          described in paragraph (d)(2)(iii)(D) of
                                                                                                                                                              based on the total combined claims
                                               payments that were provided during the                   this section. No such payment is
                                                                                                                                                              costs for providing essential health
                                               applicable calendar year. If such                        required with respect to the allowance
                                                                                                        for administrative costs and margin                   benefits within the single risk pool of
                                               payments were made by the                                                                                      that state market. The index rate must
                                               participating issuer directly as described               described in paragraph (d)(3)(ii) of this
                                                                                                        section. This paragraph does not apply                be adjusted on a market-wide basis for
                                               in paragraph (d)(1)(i) of this section, the                                                                    the state based on the total expected
                                               total dollar amount should reflect the                   if the participating issuer made the
                                                                                                        payments for contraceptive services on                market-wide payments and charges
                                               amount reported to the third party                                                                             under the risk adjustment and
                                               administrator by the participating                       behalf of the third party administrator,
                                                                                                        as described in paragraph (d)(1)(i) of                reinsurance programs, and Exchange
                                               issuer; if the third party administrator                                                                       user fees (expected to be remitted under
                                               made or arranged for such payments, as                   this section, or is in the same issuer
                                                                                                        group as the third party administrator.               § 156.50(b) or § 156.50(c) and (d) of this
                                               described in paragraph (d)(1)(ii) of this
                                                                                                           (6) A participating issuer receiving an            subchapter as applicable plus the dollar
                                               section, the total dollar amount should
                                                                                                        adjustment in the Federally-facilitated               amount under § 156.50(d)(3)(i) and (ii)
                                               reflect the amount of the payments
                                               made by or on behalf of the third party                  Exchange user fee under this section for              of this subchapter expected to be
                                               administrator; and                                       a particular calendar year must maintain              credited against user fees payable for
                                                  (E) An attestation that the payments                  for 10 years following that year, and                 that state market). The premium rate for
                                               for contraceptive services were made in                  make available upon request to HHS,                   all of the health insurance issuer’s plans
                                               compliance with 26 CFR 54.9815–                          the Office of the Inspector General, the              in the relevant state market must use the
                                               2713A(b)(2) or 29 CFR 2590.715–                          Comptroller General, and their                        applicable market-wide adjusted index
                                               2713A(b)(2).                                             designees, documentation                              rate, subject only to the plan-level
                                                  (3) If the requirements set forth in                  demonstrating that it timely paid each                adjustments permitted in paragraph
                                               paragraph (d)(2) of this section are met,                third party administrator with respect to             (d)(2) of this section.
                                               and as long as an authorizing exception                  which it received any such adjustment
                                                                                                        any amount required to be paid to the                 *      *     *     *    *
                                               under OMB Circular No. A–25R is in
                                               effect, the participating issuer will be                 third party administrator under
                                               provided a reduction in its obligation to                paragraph (d)(5) of this section.
                                               pay the Federally-facilitated Exchange                      (7) A third party administrator with
                                               user fee specified in paragraph (c) of                   respect to which an adjustment in the
                                               this section equal in value to the sum of                Federally-facilitated Exchange user fee
                                                                                                        is received under this section for a
emcdonald on DSK67QTVN1PROD with RULES3




                                               the following:
                                                  (i) The total dollar amount of the                    particular calendar year must maintain
                                               payments for contraceptive services                      for 10 years following that year, and
                                               submitted by the applicable third party                  make available upon request to HHS,
                                               administrators, as described in                          the Office of the Inspector General, the
                                               paragraph (d)(2)(iii)(D) of this section.                Comptroller General, and their
                                                  (ii) An allowance for administrative                  designees, all of the following
                                               costs and margin. The allowance will be                  documentation:


                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00030   Fmt 4701   Sfmt 4700   E:\FR\FM\02JYR3.SGM   02JYR3
                                                         Case 4:18-cv-00825-O       Document
                                                               Federal Register / Vol.          19-5
                                                                                       78, No. 127      Filed July
                                                                                                   / Tuesday, 02/05/19
                                                                                                                   2, 2013 /Page
                                                                                                                            Rules 31
                                                                                                                                  andofRegulations
                                                                                                                                        31 PageID 29939899

                                                 Signed this 27th day of June 2013.
                                               Beth Tucker,
                                               Deputy Commissioner for Operations
                                               Support, Internal Revenue Service.
                                               Mark J. Mazur,
                                               Assistant Secretary of the Treasury (Tax
                                               Policy).
                                                 Signed this 26th day of June 2013.
                                               Phyllis C. Borzi,
                                               Assistant Secretary, Employee Benefits
                                               Security Administration, Department of
                                               Labor.
                                                 Dated: June 20, 2013
                                               Marilyn Tavenner,
                                               Administrator, Centers for Medicare &
                                               Medicaid Services.
                                                 Approved: June 25, 2013.
                                               Kathleen Sebelius,
                                               Secretary, Department of Health and Human
                                               Services.
                                               [FR Doc. 2013–15866 Filed 6–28–13; 11:15 am]
                                               BILLING CODE 4830–01–P; 4510–029–P; 4120–01–P;
                                               6325–64–P
emcdonald on DSK67QTVN1PROD with RULES3




                                          VerDate Mar<15>2010   17:59 Jul 01, 2013   Jkt 229001   PO 00000   Frm 00031   Fmt 4701   Sfmt 9990   E:\FR\FM\02JYR3.SGM   02JYR3
